Case 2:11-ap-02825-RK        Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39               Desc
                              Main Document Page 1 of 102


  1

  2
                                                                 FILED & ENTERED
  3

  4                                                                    SEP 30 2019
  5
                                                                  CLERK U.S. BANKRUPTCY COURT
  6                                                               Central District of California
                                                                  BY bakchell DEPUTY CLERK

  7                                       NOT FOR PUBLICATION
  8                              UNITED STATES BANKRUPTCY COURT
  9                                 CENTRAL DISTRICT OF CALIFORNIA
 10                                       LOS ANGELES DIVISION
 11   In re:                                         Case No. 2:11-bk-35922-RK
 12   VICTOR HUEZO,                                  Chapter 7
 13                       Debtor.
                                                     Adv. No. 2:11-ap-02825-RK
 14
                                                     AMENDED MEMORANDUM DECISION
 15   JOEY BALL,                                     ON PLAINTIFF'S ADVERSARY
 16                                                  COMPLAINT TO DETERMINE
                          Plaintiff,
               vs.                                   DISCHARGEABILITY OF DEBT
 17                                                  PURSUANT TO 11 U.S.C.
      VICTOR HUEZO,                                  §§ 523(a)(2)(A) and (a)(6)
 18
                          Defendant.
 19

 20                                        I.   INTRODUCTION

 21            This adversary proceeding came on for trial before the undersigned United States

 22 Bankruptcy Judge on April 17, 18, 24, and 25, 2014 on the complaint of Plaintiff Joey Ball

 23 ("Ball" or "Plaintiff") to determine dischargeability of debt. Paul C. Bauducco, of the law firm

 24 of Lewitt, Hackman, Shapiro, Marshall & Harlan, appeared for Plaintiff. Artin Gholian,

 25 Attorney at Law, appeared for Debtor Victor Huezo ("Huezo," "Defendant," or "Debtor").
 26            In his complaint, Ball alleges, among other things, that Huezo made

 27 misrepresentations of material fact in order to convince Ball to "invest" in Fremont

 28 Investment Holdings, Inc. ("Fremont") by making loans to Fremont, Huezo's business that

                                                   -1-
                                       AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39         Desc
                            Main Document Page 2 of 102


  1 provided loans to borrowers using investments from third-party investors. Complaint, ECF

  2 1, ¶¶ 7-22. Ball alleges that he made four "investments" in, or loans to, Fremont totaling

  3 $844,750 in reliance upon Huezo's misrepresentations. Id. In the complaint, Ball seeks a

  4 determination that Huezo is indebted to him in the principal amount of $844,750, plus
  5 accrued interest, late fees, punitive damages, attorneys' fees and court costs, all of which

  6 are nondischargeable under 11 U.S.C. §§ 523(a)(2)(A) and (a)(6). Id., ¶¶ 34, 40 and 46.

  7         After trial, in June, July and August 2014, Ball and Huezo each submitted proposed

  8 findings of fact and conclusions of law, and interposed objections to each other's proposed

  9 findings of fact and conclusions of law. ECF 184, 185, 187, 188 and 195. On July 17,

 10 2014, Ball lodged his amended proposed findings of fact and conclusions of law. ECF 192.
 11 On August 1, 2014, Ball lodged his second amended proposed findings of fact and

 12 conclusions of law. ECF 199. On August 7, 2014, the court granted Huezo leave to file

 13 objections to Ball's second amended proposed findings of fact and conclusions of law, ECF

 14 202, which Huezo filed on August 11 and 22, 2014, ECF 204 and 206. The matter was

 15 then taken under submission.

 16         On May 17, 2016, the court issued an order directing the parties to file supplemental

 17 briefing on the issue of allocation of payments by or on behalf of Fremont to Ball. ECF 207.

 18 On June 17, 2016, both parties filed their supplemental briefs in response to the court's

 19 order directing supplemental briefing on payment allocation. ECF 209 and 211. On July 1,

 20 2016, Plaintiff Ball filed a reply brief. ECF 214.

 21         On September 30, 2016, the court entered its Memorandum Decision and Order on

 22 Plaintiff's Adversary Complaint to Determine Dischargeability of Debt Pursuant to 11 U.S.C.

 23 §§ 523(a)(2)(A) and (a)(6) ("Memorandum Decision and Order"), which ordered counsel for

 24 Ball to lodge a proposed final judgment consistent with the Memorandum Decision and

 25 Order, and to file a declaration in support of Ball's computations of prejudgment interest
 26 within 30 days of entry of the Memorandum Decision and Order. ECF 215. Before counsel

 27 for Ball lodged a proposed final judgment, Huezo filed a purported Notice of Appeal of the

 28 court's Memorandum Decision and Order on October 14, 2016, ECF 217, and an Amended

                                              -2-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK          Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39                     Desc
                                Main Document Page 3 of 102


  1 Notice of Appeal of the court's Memorandum Decision and Order on October 24, 2016.

  2 Thereafter, counsel for Ball lodged his proposed final judgment, ECF 224, and filed his

  3 supporting declaration, ECF 225.

  4           On November 29, 2016, upon reviewing the proposed final judgment and supporting
  5 declaration submitted by Ball through his counsel, and the notice of appeal and amended

  6 notice of appeal filed by Huezo through his counsel, the court entered its Order Vacating

  7 the Court's Memorandum Decision and Order. ECF 237. In that order, the court

  8 (1) explained that it erroneously relied on California Civil Code § 3287(c) in determining

  9 prejudgment interest; (2) acknowledged Huezo's position that the court failed to consider

 10 certain documents contained in two requests for judicial notice filed on the court's docket
 11 before trial but after the pretrial conference, ECF 171 and 172; (3) vacated its

 12 Memorandum Decision and Order; (4) and set a post-trial status conference to discuss

 13 further proceedings and address these issues. See id. Thereafter, the court held post-trial

 14 status conferences on December 13, 2016, April 5, 2017, July 12, 2017, and July 27, 2017.

 15           At the post-trial status conference on December 13, 2016, the court discussed with

 16 the parties its concern that the exhibits attached to Huezo's request for judicial notice, ECF

 17 171 and 172, were not admitted into evidence at trial, and it appeared to the court that

 18 Huezo was attempting to get certain documents into the record "through the back door"

 19 after failing to identify these documents to the court and to Ball in the pretrial conference

 20 process.1 The court continued the post-trial status conference to April 5, 2017 and gave

 21 the parties an opportunity to brief the issues raised by Huezo's purported request for

 22 judicial notice, including whether the exhibits attached to the request were part of the

 23   1
         Huezo had filed his amended exhibit list on December 20, 2013, listing 60 exhibits. Defendant’s Amended
 24   Register of Exhibits, ECF 162, filed on December 20, 2013. The pretrial conference was conducted on
      January 15, 2014, and the court entered an order approving the exhibit lists of the parties. ECF 174, filed
 25   and entered on April 7, 2014. Huezo filed his request for judicial notice consisting of 694 pages for 69 new
      documents on April 2, 2014, two and one-half months after the pretrial conference and only 15 days before
 26   the start of trial. Defendant’s Request for Judicial Notice, Volumes I and II, ECF 171 and 172, filed April 2,
      2014. According to Huezo, he stated in his trial testimony that he did not identify these documents as trial
 27   exhibits for the joint pretrial stipulation and the pretrial conference because he “overlooked” them (“At the
      time, it was---it was over---overlooked when I was submitting the paperwork.”). Trial Testimony of Victor
 28   Huezo, April 25, 2014, ECF 261, Trial Transcript at [page:line] 28:21-29:9. The lateness and voluminousness
      of Huezo’s request for judicial notice presented issues of fair notice and due process.
                                                   -3-
                                       AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK           Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39                      Desc
                                 Main Document Page 4 of 102


  1 evidentiary record for trial and/or whether the court was compelled to take judicial notice of

  2 those documents. To that end, the court set a briefing schedule and directed the parties to

  3 consider In re James, 300 B.R. 890 (Bankr. W.D. Tex. 2003) and Judge Barry Russell's

  4 Bankruptcy Evidence Manual (2015).
  5           On February 17, 2017, Huezo filed his Memorandum of Points and Authorities

  6 Regarding the Issue of Whether the Exhibits Attached to Huezo's Requests for Judicial

  7 Notice are Part of the Trial Record, ECF 252, and the declaration of Artin Gholian in

  8 support thereof, ECF 253. On March 17, 2017, Ball filed his Memorandum of Points and

  9 Authorities in Opposition to Defendant Victor Huezo's Request that the Exhibits in Huezo's

 10 Request for Judicial Notice be Included in the Trial Record, ECF 254, and the declaration of
 11 Paul C. Bauducco in support thereof, ECF 255. On March 27, 2017, Huezo filed an

 12 unsolicited Reply Memorandum to Plaintiff Joey Ball's Opposition to Defendant Victor

 13 Huezo's Request that the Exhibits in Huezo's Request for Judicial Notice be Included in the

 14 Trial Record. ECF 256. On March 31, 2017, Ball filed his Objections to and Request to

 15 Strike Unauthorized Reply Brief by Defendant Victor Huezo. ECF 257.

 16           On April 5, 2017, the court held a further post-trial status conference to address the

 17 exhibits to Huezo's request for judicial notice. At that status conference, the court overruled

 18 Ball's objection to and request to strike Huezo's reply brief. Counsel for Huezo, Mr.

 19 Gholian, conceded that the only request for judicial notice exhibits Huezo was concerned

 20 with including in the trial record were certain deeds of trust from the relevant time period.

 21 Post-Trial Argument of Victor Huezo by Artin Gholian, April 5, 2017 at 1:54-1:55 p.m (ECF

 22 261, Trial Transcript at [page:line] 20:24-21:03).2 Thus, the court granted Huezo leave to

 23 file certified copies of certain deeds of trust that were attached to Huezo's trial declaration

 24 and included in the request for judicial notice exhibits in the form of uncertified, unstamped

 25 copies. The court set a further post-trial status conference to allow the parties to reargue
 26   2
         When the court issued its original memorandum decision, it cited to the trial record to the date and time of
 27   the testimony or statement based on the audio recordings of the trial proceedings. Subsequently, written
      transcripts of the trial proceedings have been prepared and filed on the case docket, and the court has
 28   inserted citations to the written transcripts with the original citations to the audio recordings of the trial
      proceedings.
                                                    -4-
                                        AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39             Desc
                            Main Document Page 5 of 102


  1 the merits of the trial in light of the issues raised in the post-trial status conferences and

  2 briefing. On April 14, 2017, Huezo lodged (though he did not file) with the court certified

  3 copies of five deeds of trust, originally included as Defendant's Exhibits 22, 24, 31, 35, and

  4 37, which he denoted D-22A, D-24A, D-31A, D-35A, and D-37A, identified as follows:
  5         (i) Defendant's Exhibit D-22A (uncertified copy submitted at RJN Exhibit
                4): Deed of Trust dated November 30, 2007, and recorded December
  6             14, 2007, Los Angeles County Record's Office instrument number
                20072748036. "Borrower": Janet Lee Smith. "Lender": Fremont
  7             Investment Holdings Inc. dba Fremont Investment Funding.
                "Property": 7850 Ellenbogen St., Sunland, CA 91040. Principal:
  8             $50,000. Maturity Date: June 1, 2008.
  9         (ii) Defendant's Exhibit D-24A (uncertified copy submitted at RJN Exhibit
                 5): Deed of Trust dated December 7, 2007, and recorded December
 10              13, 2007, Los Angeles County Record's Office instrument number
                 20072737655. "Borrower": Inocencio Rodriguez. "Lender": Fremont
 11              Investment Holdings Inc. dba Fremont Investment Funding.
                 "Property": 20 West Montana St., Pasadena, CA 91103. Principal:
 12              $250,000. Maturity Date: July 1, 2008.
 13         (iii) Defendant's Exhibit D-31A (uncertified copy submitted at RJN Exhibit
                  6): Deed of Trust dated March 25, 2008, and recorded March 28, 2008,
 14               Los Angeles County Recorder's Office instrument number
                  20080534592. "Borrower": Eugenia Duran. "Lender": Fremont
 15               Investment Funding. "Property": 443 N Brannick Ave., Los Angeles,
                  CA 90063. Principal: $120,000. Maturity Date: April 1, 2009. ("After
 16               Recording Return To: Zack Morris, 9401 Wayside Dr., Shadow Hills,
                  CA 91040.")
 17
            (iv) Defendant's Exhibit D-35A (not submitted as RJN Exhibit): Deed of
 18              Trust dated June 5, 2008, and recorded January 13, 2010, Los
                 Angeles County Recorder's Office instrument number 20100052561.
 19              "Borrower": Eugenia Duran. "Lender": Fremont Investment Funding.
                 "Property": 443 N Brannick Ave., Los Angeles, CA 90063. Principal:
 20              $260,000. Maturity Date: April 1, 2009.
 21         (v) Defendant's Exhibit D-37A (uncertified copy submitted at RJN Exhibit
                7): Deed of Trust dated June 6, 2008, and recorded June 12, 2008,
 22             Los Angeles County Recorder's Office instrument number
                20081043486. "Borrower": Leonel Ramirez. "Lender": Fremont
 23             Investment Holdings Inc. dba Fremont Investment Funding.
                "Property": 1082 S Isabella Ave., Monterey Park, CA 91754. Principal:
 24             $100,000. Maturity Date: June 1, 2009.
 25         As discussed on the record of the post-trial status conference on July 12, 2017, the
 26 court will take judicial notice of the fact that these documents were recorded but not of the

 27 truth of the facts asserted therein or argued by Huezo. See In re James, 300 B.R. at 895.

 28 Because these documents were certified by the County Recorder's Office of the County of

                                               -5-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                            Main Document Page 6 of 102


  1 Los Angeles, California, they are self-authenticating pursuant to Federal Rule of Evidence

  2 902(4).

  3         On June 21, 2017, Ball filed his Memorandum of Points and Authorities Regarding

  4 Evidentiary Issues and Objections to New Exhibits, ECF 262, and Second Amended
  5 Findings of Fact (With Trial Transcript Citations), ECF 264. Huezo chose not to file any

  6 further briefing. See generally Docket; Closing Argument of Victor Huezo by Artin Gholian,

  7 July 12, 2017 at 2:39 p.m.

  8         The court conducted two further post-trial status conferences wherein the parties

  9 delivered their closing arguments, one on July 12, 2017 and one on July 27, 2017, where

 10 the court gave the parties an opportunity to reargue any issue pending before the court
 11 after trial. At the conclusion of the hearing on July 27, 2017, the court gave Ball an

 12 opportunity to file a supplemental brief in response to the publishing of a portion of the trial

 13 transcript that the court reporter had previously erroneously omitted.

 14         On July 31, 2017, Ball filed a Notice of Intention to Waive Any Additional Briefing

 15 Relating to Amended Trial Transcript. ECF 269. On August 14, 2017, Ball filed, with leave

 16 of court, his Damage Briefing Per Court's Instruction. ECF 270. The court thereafter took

 17 the matter under submission.

 18         Having considered the testimony of the witnesses at trial, the documentary evidence

 19 received at trial, the parties' oral and written arguments, including their proposed findings of

 20 fact and conclusions of law, the objections interposed thereto, the supplemental briefs on

 21 the payment allocation issue, and the supplemental briefing filed after trial, this court

 22 hereby makes the following findings of fact and conclusions of law pursuant to Rule 52 of

 23 the Federal Rules of Civil Procedure, made applicable here by Rule 7052 of the Federal

 24 Rules of Bankruptcy Procedure.

 25                                           II.    FACTS
 26         A. Ball's Background

 27         1.     Ball grew up in La Crescenta, California. Ball owns and operates tanning

 28 salons; he opened or purchased six locations between 1995 and 2006. At the time of trial,

                                               -6-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                            Main Document Page 7 of 102


  1 Ball was operating two tanning salons in Sunland and Montrose, California. Since 1995,

  2 the tanning salons have been, and remained at the time of trial, Ball's primary source of

  3 income. Trial Declaration of Joey Ball ("Ball Declaration") at 1-2, ¶ 2. Ball had owned an

  4 apartment building as income property, which he sold with a net capital gain of about
  5 $480,000, owned stocks "off and on," and had a net worth of about $1 million in 2006. Trial

  6 Testimony of Joey Ball, April 17, 2017, ECF 268 at 63:18-76:17.

  7         2.     On March 2, 1993, Ball obtained a California Real Estate Salesperson's

  8 license. Ball placed his license with ERA Castle Realty until September 2, 1994, when his

  9 real estate license was suspended because he did not complete continuing education

 10 requirements. Ball did not complete any real estate transactions while affiliated with ERA
 11 Castle Realty. Ball Declaration at 2, ¶ 3.

 12         3.     Ball retook the real estate license examination and received another real

 13 estate salesperson's license on October 26, 2005. From October 2005 until July 2007, Ball

 14 placed his real estate license with Property Masters Realty. During this time with Property

 15 Masters Realty, Ball did not complete any real estate transactions. Ball Declaration at 2,

 16 ¶ 4.

 17         4.     Ball testified at trial about a short-term loan of $120,000 that he made in

 18 August 2007 to Keenan Towns, a friend of Ball's, who solicited Ball to lend him (Towns) this

 19 money to fund Towns's business. Ball Declaration at 3-4, ¶ 9; Plaintiff's Exhibit P-3.

 20 According to Ball, he agreed and lent Towns the money, and Towns gave Ball a promissory

 21 note for $120,000, all due and payable in 60 days, with interest at 20% per annum. Id.

 22 Also, according to Ball, he did not ask Towns to pay 20% interest on the loan, which he

 23 said was Towns's idea. Id. Towns drafted the promissory note, and Ball did not participate

 24 in the drafting of the note. Id. Towns failed to pay back all of the loan on time, and Ball

 25 discussed the matter with Huezo, who suggested that he talk with Vahe Jordan, an
 26 attorney, and after Ball retained Jordan, Jordan sent a letter to Towns about the loan. Id.

 27 Ball and Towns resolved the matter whereby Towns made payments on the principal

 28 balance of the note until it was paid off in 2012, but Towns did not pay any interest on the

                                              -7-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK     Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39          Desc
                           Main Document Page 8 of 102


  1 note. Id. According to Ball, he has never been in the "business" of making loans, and the

  2 loans to Towns and Fremont were solicited by them as the borrowers. Id. Also, according

  3 to Ball, he was not aware in August 2007 that the interest on the Towns promissory note

  4 was usurious and thus, did not know that there was a potential usury claim until Huezo
  5 asserted usury as a defense in this action. Id. at 4, ¶10. Other than making a loan to

  6 Towns and a family loan to his father, Ball did not loan money to anyone else. Trial

  7 Testimony of Joey Ball, April 25, 2017, ECF 244 at 64:9-12. Based on this testimony,

  8 which the court finds credible, Ball was an occasional lender and not a hard money lender

  9 as suggested by Huezo. See Proposed Findings of Fact Nos. 14-18, Defendant's

 10 Proposed Findings of Fact and Conclusions of Law, ECF 189 at 4-5.
 11         5.     Based on the evidence of the above facts, the court finds that although Ball

 12 was an experienced small businessperson, he was not a sophisticated business person

 13 and investor because he was an infrequent lender, an occasional investor in stocks and an

 14 unsuccessful real estate agent.

 15         B. Ball's Relationship with Huezo and Curtis Hayden

 16         6.     Ball went to Crescenta Valley High School with Huezo's older brother, Juan

 17 Huezo. Through Juan Huezo, Ball has known the Huezo family for nearly 25 years,

 18 although he was not friends with Huezo until late 2006, when Huezo began playing golf

 19 with Ball and his friends, including Eric Heldwein ("Heldwein") and Curtis Hayden

 20 ("Hayden"). Ball Declaration at 2, ¶ 5; Trial Testimony of Joey Ball, April 17, 2014 at 11:42-

 21 11:47 a.m. (ECF 268, Trial Transcript at 101:04-18); Trial Declaration of Victor Huezo

 22 ("Huezo Declaration") at 12-13, ¶¶ 27 and 30.

 23         7.     Hayden was a real estate agent who placed his license at Property Masters

 24 Realty with Ball. In late 2006, Hayden handled the sale of an apartment building for Ball,

 25 which was Ball's personal transaction. Through this transaction and their friendship,
 26 Hayden knew that Ball had accumulated over a million dollars through his business and

 27 real estate transactions. Hayden was Huezo's friend years before meeting Ball, having

 28 known Huezo since junior high school and having played football with Huezo in high

                                              -8-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK     Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39          Desc
                           Main Document Page 9 of 102


  1 school. Hayden knew that Huezo was looking for potential investors in Huezo's lending

  2 business, Fremont, and Hayden told Ball about Fremont and suggested that Ball approach

  3 Huezo and invest in Fremont. In 2007, Hayden also began suggesting that Ball move his

  4 real estate license to Fremont with Hayden. Ball Declaration at 2-3, ¶¶ 5 and 7; Trial
  5 Testimony of Joey Ball, April 17, 2014 at 1:51-1:54 p.m. and 3:52-3:57 p.m. (ECF 268, Trial

  6 Transcript at 224:16-23); Trial Declaration of Curtis Hayden ("Hayden Declaration") at 2-3,

  7 ¶¶ 3, 5 and 6; Trial Testimony of Curtis Hayden, April 25, 2014 at 9:06-9:07 a.m., 9:09-9:10

  8 a.m. and 9:12-9:13 a.m. (ECF 244, Trial Transcript at 06:02-23, 08:21-10:10 and 10:20-

  9 12:09).

 10         C. Huezo's and Fremont's Background
 11         8.     Huezo, who held a real estate salesperson's license and a real estate

 12 broker's license, had been involved in commercial lending since the late 1990s.

 13 Specifically, before creating Fremont, Huezo opened and operated an income tax return

 14 preparation office, held positions with John Hancock Life Insurance Company selling

 15 various financial products, worked for Santa Monica Bank as a personal banker and

 16 insurance investment representative, and worked for U.S. Bank where he managed

 17 business loan sales. Defendant's Trial Exhibit D-51; Huezo Declaration at 2-6, ¶¶ 5-12;

 18 Trial Testimony of Victor Huezo, April 24, 2014 at 2:01-2:02 p.m (ECF 250, Trial Transcript

 19 at 143:06-08).

 20         9.     In 2007 Huezo was the majority owner of Fremont, along with Vahe Jordan

 21 ("Jordan"), who was a lawyer and a minority owner. Huezo later bought out Jordan and

 22 became Fremont's sole owner. Huezo used the title of "Executive Vice President-CEO" at

 23 Fremont, and "CEO" for "Chief Executive Officer," meaning that Huezo was Fremont's top

 24 manager. Huezo acted in all of these capacities during the relevant time period involved in

 25 this litigation. Huezo handled all of the accounting functions for Fremont, which included
 26 managing its accounts, handling wire transfers of funds in and out of Fremont, signing

 27 checks for Fremont, handling all of its books and records, and preparing its tax returns.

 28 Huezo was the only person who handled these functions for Fremont. Huezo had a

                                             -9-
                                 AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK       Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39             Desc
                             Main Document Page 10 of 102


  1 California real estate salesperson's license and, later, a real estate broker license. Through

  2 Huezo's efforts, Fremont acquired a California Department of Corporations Finance

  3 Lender's License. Although Fremont purported to have two addresses, Huezo operated

  4 Fremont mainly at one address, which was his residence. Deposition of Victor Huezo,
  5 January 24, 2013, Plaintiff's Trial Exhibit P-52 at 14:12-21:17, 36:21-40:10, 51:6-52:2 and

  6 58:3-60:19; Huezo Declaration at 5-9, ¶¶ 11, 16 and 20; Trial Testimony of Victor Huezo,

  7 April 24, 2014 at 1:46-1:51 p.m. and 2:01-2:02 p.m. (ECF 250, Trial Transcript at 130:11-

  8 132:17, 143:09-20). Based on the evidence admitted at trial, the court finds that Huezo

  9 was the principal of Fremont as its sole owner and manager and the sole person acting on

 10 behalf of Fremont with respect to Ball's "investments" in, or loans to, Fremont.
 11         D. Huezo's Verbal and Written Representations Concerning Fremont's

 12               Lending Business

 13         10.     In late 2006 and early 2007, Ball went on golf outings with Hayden, and Ball

 14 was introduced to Huezo, who began telling Ball about Fremont. Huezo told Ball that

 15 Fremont was a real estate brokerage and lender and that Fremont was very profitable. Ball

 16 Declaration at 2-3, ¶ 6; Trial Testimony of Joey Ball, April 17, 2014 at 1:33 p.m. (ECF 268,

 17 Trial Transcript at 118:11-22). The court finds Ball's testimony on these points to be

 18 credible.

 19         11.     Ball testified that during these five or six golf outings from late 2006 to early

 20 2007, Huezo told Ball about Fremont's lending business, and Huezo encouraged Ball to

 21 consider investing in Fremont. According to Ball, Huezo orally represented to Ball that:

 22 (1) Fremont had been making a lot of money on loans; (2) Fremont was getting a "lender's

 23 license" that would allow Fremont to "guarantee" loans; (3) Fremont had other investors

 24 who had already invested more money than Huezo was requesting from Ball; and (4) these

 25 other investors would buy out Ball's investment within 30 days if Ball wanted his money
 26 back. Huezo orally represented to Ball that the loans were "highly collateralized secured

 27 loans," "little to no risk," and "guaranteed," and that Ball would be paid a 15% return on his

 28 investment in Fremont. Ball Declaration at 2-3, ¶ 6; Trial Testimony of Joey Ball, April 17,

                                              -10-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                            Main Document Page 11 of 102


  1 2014 at 1:32-1:34 p.m and 1:44-1:55 p.m. (ECF 268, Trial Transcript at 118:11-22, 121:03-

  2 122:16 and 128:13-138:18).

  3         12.    According to Ball, Huezo told him while they were golfing one day that "there

  4 were a lot of other investors that had invested a lot more money than he was seeking from
  5 me and that if I ever wanted my money back that they would be more than willing to buy

  6 those loans and it would just take 30 days to get my money back." Trial Testimony of Joey

  7 Ball, April 17, 2014, ECF 268, Trial Transcript at 128:23-129:3. As Ball recalled, "I'm

  8 actually picturing it in my head right now. I know which hole on the golf course we were

  9 talking about it because that was the day that I decided to loan him [Huezo] the money and

 10 it was the one day that we had actually ridden in the golf cart together because he usually
 11 rode with Curt Hayden. And that day he wanted to ride with me for some reason and he

 12 was telling [me] all this stuff." Trial Testimony of Joey Ball, April 17, 2014, ECF 268, Trial

 13 Transcript at 129:4-12. According to Ball, Curtis Hayden was playing with him and Huezo

 14 that day, but was not standing around when Huezo made these statements to him. Trial

 15 Testimony of Joey Ball, April 17, 2014, ECF 268, Trial Transcript at 129:13-130:18.

 16         13.    Huezo in his trial declaration denied that he discussed Fremont with Ball while

 17 golfing or that he golfed with Ball alone: "I never golfed with Ball alone as Curt [Hayden]

 18 was always present with us on the course. Nevertheless, I never discussed any investment

 19 opportunity regarding Fremont with Ball on the golf course or in the club house." Huezo

 20 Declaration at 12-13, ¶ 30.

 21         14.    Curtis Hayden in his trial declaration corroborates Huezo's denial that he

 22 discussed Fremont with Ball while golfing, stating: "Though I knew both Ball and Huezo

 23 separately for several years, the three of us did not socialize as a group until on or about

 24 May 2007 when Ball, Huezo and myself started to golf together on numerous occasions. I

 25 believe Ball and Huezo never had any communications with each other prior to 2007. I
 26 never heard Huezo discuss personal investment opportunities with Ball and we rarely

 27 discussed topics beyond golf lingo related to scores, sports, and general conversation.

 28 Since I was the common friend as between Ball and Huezo, I would always coordinate the

                                             -11-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39          Desc
                            Main Document Page 12 of 102


  1 golf outings for the three of us usually through a golf professional that worked at Angelus

  2 Golf Course who was an acquaintance of mine. To my knowledge, I was always present

  3 with Ball and Huezo on the golf course. I personally never discussed any investment

  4 opportunity regarding Fremont with Ball on the golf course or in the club house nor did I
  5 ever hear Huezo discuss any investment opportunity with Ball during our time golfing

  6 together." Hayden Declaration at 3-4, ¶¶ 8 and 9.

  7         15.    Regarding whether Huezo made the representations that Ball said Huezo

  8 made to Ball on the golf course, the court finds Ball's testimony to be credible and Huezo's

  9 and Hayden's testimony not to be credible. Doing business on the golf course is a common

 10 business practice because it is a good way for business people to get to know prospective
 11 business partners while playing together in a small group and riding together in a two-

 12 person golf cart over a four- or five-hour round of golf. See, e.g., Tan, "How to Do Business

 13 on the Golf Course: The etiquette of gracefully mixing business and pleasure on the links;

 14 what to chat about," The Wall Street Journal (updated October 5, 2016, online edition

 15 accessed on September 26, 2019) (observing, "Playing golf with business associates is a

 16 longstanding practice. Mingling business with fun, however, can be tricky. . . ‘Whether

 17 you're in France, New York or Asia, when you spend four or five hours on the course with

 18 someone, you start really knowing each other.’"). Huezo and Hayden met each other in

 19 junior high school, both played on the same high school football team and had associated

 20 with many of the same friends which did not include Ball, and Hayden became Huezo's

 21 associate as a real estate salesperson and loan officer from July 2007 through April 2011.

 22 Hayden Declaration at 2, ¶¶ 2 and 4; Ball Declaration at 2-3, ¶ 6; Trial Testimony of Joey

 23 Ball, April 17, 2014 at 1:33 p.m. (ECF 268, Trial Transcript at 118:11-22). Hayden

 24 introduced Ball to Huezo. Id. As discussed herein, Fremont's primary source of capital for

 25 its loan business was Ball, who invested $844,750 with Fremont, and Huezo and Hayden
 26 were very motivated to get Ball to invest, or otherwise there was really no capital and thus

 27 no loan business. Ball Declaration at 12-13, ¶¶ 36 and 37; Plaintiff's Trial Exhibit P-49;

 28 Defendant's Proposed Findings of Facts and Conclusions of Law ¶ 152. The only other

                                             -12-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                            Main Document Page 13 of 102


  1 outside investor in Fremont was a Mr. Karnakis who may have lent $75,000 to Fremont.

  2 Trial Testimony of Victor Huezo, April 24, 2017, ECF 250 at 222:6-9. The only other

  3 purported investor was Huezo who may have "invested" $200,000 in Fremont, which came

  4 from his commissions earned at Fremont and not from other sources. It is not credible as
  5 Huezo and Hayden testified that on their six or so golf outings with Ball, of four or five hour

  6 duration each, that they never discussed Ball's participation in Fremont, which they were

  7 trying to otherwise solicit and needed Ball's capital in order for Fremont to have a loan

  8 business. Because Fremont did not have other investors whose investments were larger

  9 than Ball's, Huezo’s representations to Ball that there were larger investors who could buy

 10 out Ball's investments within 30 days if he wanted his money back were untrue.
 11         16.    On or about July 5, 2007, Huezo sent to Ball the written materials explaining

 12 Fremont's lending loan program to potential investors (the "Fremont Informational

 13 Materials"), stating that the return on investment to Fremont investors was "guaranteed"

 14 monthly payments at interest rates of 8.5% to 15% per year, with loans "ideally" at the 15%

 15 rate. Huezo sent the Fremont Informational Materials by email, and the email message

 16 from Huezo to Ball accompanying the material included the subject line, "Information on

 17 Lending from Victor," and the text of the message stated: "Joey, Here is some information

 18 on how the lending works. Look it over and lets [sic] try to get together to go over this and

 19 the contract I sent you. Thanks, Victor." Plaintiff's Trial Exhibits P-1 and P-2; Ball

 20 Declaration at 3, ¶ 8; Trial Testimony of Joey Ball, April 17, 2014 at 1:55-2:28 p.m. and

 21 2:36-2:57 p.m. (ECF 268, Trial Transcript at 139:06-147:03 and 159:22-189:01); Trial

 22 Testimony of Victor Huezo, April 24, 2014 at 1:52-1:56 p.m. and 3:52-3:53 p.m. (ECF 250,

 23 Trial Transcript at 135:20-141:22 and 217:16-218:05).

 24         17.    The first page of the Fremont Informational Materials with Fremont's

 25 letterhead on top was addressed, "To Whom It May Concern," and as indicated by the
 26 signature block at the bottom of the page, the responsible person for the materials was

 27 "Victor Huezo, Executive Vice President-CEO." Huezo's responsibility for the Fremont

 28 Informational Materials is also indicated by the fact that he is the only contact person for

                                             -13-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK       Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39             Desc
                             Main Document Page 14 of 102


  1 Fremont indicated in the materials and that he was the only email contact person in the

  2 materials ("Email: vhuezo@hotmail.com"). The court finds that Huezo is the sole person

  3 responsible for the creation and distribution of the Fremont Informational Materials and was

  4 the sole person who distributed these materials to Ball.
  5         18.      In deciding to loan Fremont money for its lending program, Ball relied on the

  6 written representations to potential investors about Fremont's lending program in the

  7 Fremont Informational Materials that Huezo sent him, Plaintiff's Trial Exhibit P-2, including

  8 the following:

  9                  a. "Investor does a note with a guarantee [sic] monthly payment from

 10         Fremont Investment Holdings Inc. for the money lent out to borrowers. This money
 11         is paid back with a guaranteed monthly or quarterly interest payment from Fremont

 12         Investment Holdings Inc. The investors have their money secured by the ass ets and

 13         collateral Fremont Investment Holdings Inc. holds from the various loans made to

 14         borrowers. Depending on the risk associated with the loan being made the

 15         guaranteed monthly payment is going to range between 8.5% and 15%." Plaintiff's

 16         Trial Exhibit P-2 at 3.

 17                  b. "For example: If a loan is made on a personal residence secured by a

 18         deed of trust along with a personal guarantee, the guaranteed monthly payment

 19         might be somewhere between 8.5% to 10% if the LTV is 75% or less and the

 20         borrowers credit score is around 685. However, if we have a borrower with a credit

 21         score of 600 and a LTV of 85% the guaranteed monthly payment might be between

 22         10% to [sic] 15% depending on finance laws." Plaintiff's Trial Exhibit P-2 at 3.

 23                  c. "In order for investors to analyze their risk and reward an activity report is

 24         sent out to all investors prior to processing any loans. The activity report is going to

 25         outline what loans are being made and at what rate the investors are getting paid at.
 26         (Please refer to activity report.)." Plaintiff's Trial Exhibit P-2 at 3.

 27                  d. Activity Report format, describing the type and amount of loans, proposed

 28         interest rate, total debt owed and collateral value for loans being proposed.

                                                 -14-
                                      AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK     Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                           Main Document Page 15 of 102


  1       Plaintiff's Trial Exhibit P-2 at 13.

  2              e. Activity Report language stating "Here is a list of the proposed loans we

  3       are going to close this week. In order, [sic] to issue credit to our clients we will need

  4       to know your commitment in funding these loans. Please take a few moments to fax
  5       back your commitment. Priority on [sic] to the loan commitments will be based on a

  6       first come, first serve basis." Plaintiff's Trial Exhibit P-2 at 13.

  7              f. "Question 1: How are investors paid out completely. [sic] Answer: Most

  8       investors are paid within 12 months or when the loans made come due. If an

  9       investor needs a portion of their money prior to the 12 months or any of the loans

 10       coming due, a new investor either purchase [sic] existing debt or Fremont
 11       Investment Holdings Inc. pays the investor off." Plaintiff's Trial Exhibit P-2 at 16.

 12              g. "Question 4: How do we know what assets Fremont Investment Holdings

 13       Inc. has as collateral to protect the investor's money? Answer: A balance sheet

 14       showing assets and liabilities will be sent to all investors on a quarterly basis."

 15       Plaintiff's Trial Exhibit P-2 at 16.

 16              h. "Question 5: How do we recover our money from clients who cannot pay

 17       their debts back? Answer: The loan is made to Fremont Investment Holdings Inc.

 18       not directly to the client. It is the responsibility of Fremont Investment Holdings Inc.

 19       to pay all investors back within the time frames set. In order, to lower the risk we

 20       spread our liabilities with clients and limit our exposure to any single client."

 21       Plaintiff's Trial Exhibit P-2 at 16.

 22              i. "Question 6: What happens if Fremont Investment Holdings Inc. does not

 23       get payments from clients for a loan made? Answer: The investor is lending the

 24       money to Fremont Investment Holdings Inc., therefore payments to investors must

 25       be made according to the terms agreed on." Plaintiff's Trial Exhibit P-2 at 16.
 26              j. "Question 7: Why does Fremont Investment Holdings Inc. send an Activity

 27       report [sic] if the investor is not buying that specific loan or loans? Answer: The

 28       reason for the activity report is to determine the guaranteed monthly payment to the

                                             -15-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK       Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                             Main Document Page 16 of 102


  1         investors. This way they can see for themselves what loans are being made and

  2         why the guaranteed interest rate is more or less than the last deal they did."

  3         Plaintiff's Trial Exhibit P-2 at 16.

  4 Ball Declaration at 2-3, ¶¶ 6 and 8; Trial Testimony of Joey Ball, April 17, 2014 at 1:55-2:28
  5 p.m. and 2:36-2:57 p.m. (ECF 268, Trial Transcript at 139:06-147:03 and 166:10-189:01).

  6         19.     Page 1 of the Fremont Informational Materials provided by Huezo to Ball

  7 stated that "the majority of the lending we do is based on collateral and personal

  8 guarantees." Plaintiff's Trial Exhibit P-2. However, Ball testified that he did not rely on the

  9 representations on page 1 of the Fremont Informational Materials. Trial Testimony of Joey

 10 Ball, April 17, 2014 at 2:36 p.m. (ECF 268, Trial Transcript at 166:10-12).
 11         20.     Page 3 of the Fremont Informational Materials, paragraph 1, provided by

 12 Huezo to Ball, specifically stated: "The investors have their money secured by the assets

 13 and collateral Fremont Investment Holdings Inc. holds from the various loans made to

 14 borrowers." Plaintiff's Trial Exhibit P- 2 at 3, ¶ 1. Ball testified that he read and relied upon

 15 the representations on page 3 of the Fremont Informational Materials and relied on all of

 16 Page 3 except for Paragraph 3 because Ball believed that paragraph did not pertain to him.

 17 Id.; Trial Testimony of Joey Ball, April 17, 2014 at 2:36-2:38 p.m. (ECF 268, Trial Transcript

 18 at 166:10-168:19). The court finds Ball's testimony on these points to be credible.

 19         21.     The Fremont Informational Materials provided by Huezo to Ball also stated at

 20 Page 3, Paragraph 2: "For example: If a loan is made on a personal residence secured by

 21 a deed of trust along with a personal guarantee, the guaranteed monthly payment might be

 22 somewhere between 8.5% to 10% if the LTV ["Loan To Value"] is 75% or less and the

 23 borrowers credit score is around 685. However, if we have a borrower with a credit score

 24 of 600 and a[n] LTV of 85% the guaranteed monthly payment might be between 10% to

 25 15% depending on finance laws." Plaintiff's Trial Exhibit P-2 at 3, ¶ 2.
 26         22.     The Fremont Informational Materials provided by Huezo to Ball further stated

 27 at Page 3, Paragraph 3: "If we are securing a loan with a UCC filing using business assets

 28 the guaranteed monthly payment is going to be somewhere between 10.75% to 15%."

                                               -16-
                                    AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK       Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39             Desc
                             Main Document Page 17 of 102


  1 Plaintiff's Trial Exhibit P-2 at 3, ¶ 3.

  2          23.    The Fremont Informational Materials provided by Huezo to Ball also stated at

  3 Page 3, Paragraph 5: "[I]n order for investors to analyze their risk and reward an activity

  4 report is sent out to all investors prior to processing any loans. The activity report is going
  5 to outline what loans are being made and at what rate the investors are getting paid at.

  6 (Please refer to the activity report.)" Plaintiff's Trial Exhibit P-2 at 3, ¶ 5.

  7          24.    The Fremont Informational Materials provided by Huezo to Ball contained a

  8 sample "activity report" to show how Fremont purportedly informed investors of loans it was

  9 working on, which described the type and amount of loans, proposed interest rate, total

 10 debt owed, and collateral value for proposed loans Fremont was going to close in a
 11 particular week. Below the list of proposed loans, the activity report states , "In order, to

 12 issue credit to our clients we will need to know your commitment in funding these loans."

 13 The activity report contained a fill-in-the-blank area for an investor to fill out, which indicates

 14 the investor's commitment to fund the described loans. Plaintiff's Trial Exhibit P-2 at 13.

 15          25.    Ball testified that during their golf outings, Huezo orally represented that

 16 Huezo would provide Ball with balance sheets showing Fremont's assets and liabilities.

 17 Trial Testimony of Joey Ball, April 17, 2014 at 3:41 p.m. (ECF 268, Trial Transcript at

 18 213:09-21). The court finds Ball's testimony on this point to be credible.

 19          26.    At trial, when Huezo was questioned whether he had ever sent any balance

 20 sheets to Ball as described above in Question 4 of the "Q&As" in the Fremont Informational

 21 Materials, Huezo testified that he had because he considered the investor activity reports to

 22 be the balance sheets referenced in Question 4 above. Trial Testimony of Victor Huezo,

 23 April 24, 2014 at 1:55-1:57 p.m. (ECF 250, Trial Transcript at 137:18-139:20). The court

 24 does not find Huezo's testimony on this point to be credible.

 25          27.    Ball testified that he did not request balance sheets from Huezo or Fremont
 26 until 2010. Ball testified that he requested balance sheets for investments he made with

 27 Huezo in January and February 2008, but never received them. Trial Testimony of Joey

 28 Ball, April 17, 2014 at 3:16 and 3:41-3:43 p.m., (ECF 268, Trial Transcript at 200:01-06),

                                               -17-
                                    AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK        Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39          Desc
                              Main Document Page 18 of 102


  1 April 25, 2014 at 10:34 a.m. and 10:48-10:50 a.m. (ECF 244, Trial Transcript at 213:09-

  2 218:01). The court finds Ball's testimony on these points to be credible.

  3         28.    Ball testified that he believed Huezo's representations regarding Fremont's

  4 profitability and that Fremont's loans were made on a secured basis because Ball thought
  5 of Huezo as a friend and trusted him. Ball Declaration at 4, ¶ 12. The court finds Ball's

  6 testimony on this point to be credible.

  7         29.    Ball testified that he relied on the verbal representations of Huezo regarding

  8 the profitability and security of an "investment" in Fremont. Ball Declaration at 4, ¶ 12. He

  9 testified that if he had to put a number to it, he would say he relied 75 percent on Huezo's

 10 verbal representations and 25 percent on Huezo's written representations. Trial Testimony
 11 of Joey Ball, April 17, 2014, ECF 268 at 160:2-21. The court finds Ball's testimony on these

 12 points to be credible.

 13         30.    While it is undisputed that Huezo provided Ball with the Fremont Informational

 14 Materials, the parties dispute Huezo's purpose for providing Ball with the materials. Ball

 15 contends that Huezo provided him with the Fremont Informational Materials to induce him

 16 to "invest" his money in Fremont's lending program. Huezo contends that he provided Ball

 17 with the Fremont Informational Materials to train Ball as a new agent working for Fremont,

 18 either in preparation for soliciting other investors or borrowers or clients. At one point,

 19 Huezo testified that the Fremont Information Materials were intended to train Fremont's

 20 agents on how to solicit "borrowers" or "clients," even though the vast majority of the

 21 information contained in those materials pertains only to investors investing capital in

 22 Fremont and would be irrelevant to a borrower looking to take out a loan from Fremont.

 23 Trial Testimony of Victor Huezo, April 24, 2014, ECF 250 at 233:5-238:10. The court finds

 24 that Ball's contention is supported by a preponderance of the evidence and that Huezo's

 25 contention strains credulity. The evidence indicates that Fremont had few investors to give
 26 it the capital it needed to lend to its borrowers, and at trial Huezo produced no other

 27 evidence showing that Fremont had any investors other than Ball and perhaps one other

 28 individual. The bulk of the capital, if not all, that Fremont used to lend to borrowers came

                                              -18-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                            Main Document Page 19 of 102


  1 from Ball. The lack of any other sources of capital for Fremont other than Ball, on this

  2 record, which Huezo has not shown to be otherwise, indicates that Ball was the target of

  3 the sales pitch that Huezo was making for Ball to "invest" in, and lend to, Fremont, and

  4 Huezo did not distribute the Fremont Information Materials to train Ball in soliciting other
  5 investors or borrowers for Fremont. Before Hayden introduced Huezo to Ball on a golf

  6 outing, Hayden talked up Huezo's business, Fremont, to Ball and encouraged Ball to invest

  7 in Fremont. After being introduced to Ball on a golf outing, Huezo actively solicited Ball to

  8 invest in Fremont, and the Fremont Informational Materials provided by Huezo to Ball were

  9 an integral part of Huezo's sales pitch for Ball to part with his money and invest in Fremont.

 10 Huezo contends that the language of the email transmittal accompanying the Fremont
 11 Informational Materials was ambiguous and supports his interpretation that the materials

 12 were for training purposes only and not for the purpose of soliciting Ball as an investor, and

 13 that the timing of transmittal of the materials in July 2007, four months before Ball's first

 14 investment in November 2007, demonstrates that the materials could not have been

 15 intended as a solicitation. However, the totality of the circumstances supports Ball's

 16 contention that the Fremont Informational Materials were representations intended to be

 17 made to him to solicit his "investment" in Fremont by making loans to it. Huezo, by

 18 providing the Fremont Informational Materials to Ball, made the written representations

 19 contained in those materials to Ball, and because Huezo was in fact Fremont, no one else

 20 but Huezo is responsible for the representations made in those materials.

 21         E. November Report and $240,000 "Investment"

 22         31.    On November 8, 2007, Fremont obtained a California Finance Lender's

 23 License. Ball Declaration at 4, ¶ 11; Huezo Declaration at 18, ¶ 47.

 24         32.    On or about November 26, 2007, Huezo sent by e-mail to Ball an "Activity

 25 Report" ("November Report"). Although the November Report listed four "Secured Loans"
 26 whose sum adds up to $290,000 ($40,000, $50,000, $150,000, and $50,000, respectively),

 27 it listed the total loan amount as $240,000, which appears to be a miscalculation. Each of

 28 the four listed "Secured Loans" listed separate collateral values of $250,000, $500,000,

                                              -19-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                            Main Document Page 20 of 102


  1 $340,000 and $490,000, respectively, which totals $1,580,000. Each "Secured Loan" listed

  2 an interest rate of $15%. Below the list of four "Secured Loans" on the November Report,

  3 the November Report stated, "Here is a list of proposed loans we are going to close this

  4 week. In order, to issue credit to our clients we will need to know your commitment to
  5 Fremont Investment Holdings Inc. Please take a few moments to fax back your

  6 commitment." Plaintiff's Trial Exhibits P-4 and P-6; Ball Declaration at 4, ¶ 11; Trial

  7 Testimony of Joey Ball, April 17, 2014 at 2:57-3:07 p.m. and 3:14-3:15 p.m. (ECF 268, Trial

  8 Transcript at 184:09-189:06 and 198:19-199:05); Huezo Declaration at 38-39, ¶¶ 109-110;

  9 Trial Testimony of Victor Huezo, April 24, 2014 at 1:56-1:59 p.m., 2:02-2:04 p.m. and 3:14-

 10 3:15 p.m. (ECF 250, Trial Transcript at 139:16-142:01, 143:21-146:18 and 194:12-197:24).
 11         33.    In conversations with Ball, Huezo orally confirmed to Ball what the November

 12 Report said, i.e. that the $240,000 "investment" in, or loan to, Fremont was intended for the

 13 "secured" loans outlined in the November Report, which would be collateralized by real

 14 property with more than enough collateral to secure the loans. According to the November

 15 Report, the loans were forecasted to be made to Fremont's borrowers on November 20,

 16 2007. Plaintiff's Trial Exhibits P-4 and P-6; Ball Declaration at 4, ¶ 11; Trial Testimony of

 17 Joey Ball, April 17, 2014 at 1:37-1:42 p.m. and 2:59-3:04 p.m. (ECF 268, Trial Transcript at

 18 122:17-127:24, 185:03-194:23). The court finds Ball's testimony on this point to be

 19 credible.

 20         34.    Ball testified that he relied on Huezo's verbal representations regarding the

 21 profitability and security of Ball's "investments" in, or loans to, Fremont, which Ball believed

 22 was confirmed by the November Report. Ball Declaration at 4, ¶ 12; Trial Testimony of

 23 Joey Ball, April 17, 2014 at 3:10-3:17 p.m. (ECF 268, Trial Transcript at 195:07-199:25).

 24 The court finds Ball's testimony on this point to be credible.

 25         35.    Ball testified that what was important to him about the November Report was
 26 that the loans being made with his "investment" were secured, that they were at the 15%

 27 interest rate, and that the collateral had a high value relative to the outstanding loan

 28 amounts. Trial Testimony of Joey Ball, April 17, 2014 at 3:14-3:17 p.m. (ECF 268, Trial

                                              -20-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                            Main Document Page 21 of 102


  1 Transcript at 198-199). The court finds Ball's testimony on this point to be credible.

  2         36.    Ball, relying on Huezo's written and verbal representations regarding the

  3 $240,000 in "Secured Loans," immediately completed the "commitment" section of the

  4 November Report agreeing to provide Fremont the requested $240,000 "investment" or
  5 loan and faxed it back to Huezo. Ball then wire-transferred Fremont the $240,000 solicited

  6 by Huezo for Fremont. Plaintiff's Trial Exhibits P-4 and P-6; Ball Declaration at 4-5, ¶¶ 12,

  7 13 and 14; Trial Testimony of Joey Ball, April 17, 2014 at 1:25-1:29 pm, 1:31 p.m.-1:42 pm,

  8 1:44-1:51 p.m., 1:54-2:28 p.m., 2:36-2:41 p.m., 2:48-3:04 p.m., 3:10-3:12 p.m. and 3:14-

  9 3:15 p.m. See also ECF 268, Trial Transcript at 181:11-199:05.

 10         37.    In or about November or December 2007, Huezo prepared and hand
 11 delivered to Ball a $240,000 promissory note from Fremont, dated November 28, 2007

 12 ("November Note"), which provided for annual interest of 15%, monthly payments of $3,000

 13 to Ball, and a maturity date of January 1, 2009. Paragraph 7 of the November Note

 14 indicated that it was a "Uniform Secured Note." Plaintiff's Trial Exhibit P-9; Ball Declaration

 15 at 5, ¶ 14; Trial Testimony of Joey Ball, April 17, 2014 at 4:07-4:10 p.m. (ECF 268, Trial

 16 Transcript at 234:05-235:25); Huezo Deposition at 117:4-118:16; Trial Testimony of Victor

 17 Huezo, April 24, 2014 at 2:40-2:43 p.m. (ECF 250, Trial Transcript at 175:12-176:05).

 18         38.    Ball testified that he asked Huezo multiple times for a list of the addresses for

 19 the four properties for the "secured loans" that Ball's $240,000 "investment" or loan funded.

 20 Trial Testimony of Joey Ball, April 17, 2014 at 3:12-3:13 p.m. (ECF 268, Trial Transcript at

 21 196:02-19). The court finds Ball's testimony on this point to be credible.

 22         39.    In his January 24, 2013 deposition, Huezo testified that he used Ball's

 23 $240,000 loan to Fremont to make loans to another entity and not the loans listed in the

 24 November Report and that he got Ball's permission to do so not in writing, but either by

 25 phone or by text, though he did not have copies of the texts. Deposition of Victor Huezo,
 26 January 24, 2013, Plaintiff's Exhibit P-52 at 88:5-95:1 At trial, Huezo directly contradicted

 27 this testimony from his deposition, claiming he never had such a conversation and actually

 28 made the loans proposed in the November Report. Compare Huezo Declaration, ¶¶ 109-

                                             -21-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                            Main Document Page 22 of 102


  1 110; Trial Testimony of Victor Huezo, April 24, 2014, ECF 250 at 143:21-145:16, 146:8-

  2 149:5 with, Deposition of Victor Huezo, January 24, 2013, Plaintiff's Exhibit P-52 at 88:5-

  3 95:1. Thus, it is not clear which of these versions of Huezo's testimony is true, if any. The

  4 court finds this testimony of Huezo to be self-serving, not credible, and tailored to avoid the
  5 truth. Either (1) Huezo's deposition testimony was true, in which case he admitted to

  6 misusing the funds from Ball's loan by not using Ball's money to fund the four loans in the

  7 November Report as Huezo promised Ball, or (2) Huezo funded the loans and either failed

  8 to obtain a security interest for the loans or failed to repay Ball after Fremont was paid the

  9 funds by the borrowers and instead "recycled" the funds by lending the funds out again

 10 without authorization from Ball. Under either version of the facts offered by Huezo, Ball
 11 suffered the loss of his money based on Huezo's representations.

 12         40.    At trial, Huezo testified that Fremont funded the four loans listed on the

 13 November Report: "The November 20, 2007 Investor Activity report submitted by Ball and

 14 attached to his Complaint shows four loans in the amount of $40,000, $50,000, $150,000

 15 and $50,000. . . . Fremont . . . moved forward and made loans to the borrowers

 16 corresponding to these loans." Huezo Declaration at 38-39, ¶ 109.

 17         41.    Huezo testified that the first loan from the November Report was completed

 18 on December 14, 2007 for $40,000 to Gemini Security in the final amount of $43,000.

 19 Huezo Declaration at 29, ¶ 110. Huezo testified that, although he was confident that the

 20 Gemini business had valuable assets and Gemini's insider owned a house worth $1.5

 21 million, this loan was unsecured and there was no security agreement of any type because

 22 Fremont's "security" was the promissory note given by Gemini, possibly the personal

 23 guarantee of the principal of the borrower, Mr. Gemini, but no separate security agreement

 24 or deed of trust existed. Trial Testimony of Victor Huezo, April 24, 2014, ECF 250 at 154:6-

 25 157:4. In this testimony, Huezo expressed his opinion that the promissory note given by
 26 Gemini was "my security agreement" and there was no need for a separate security

 27 agreement and UCC-1 financing statement or a deed of trust to secure a loan with personal

 28 property or real property collateral. Id. Huezo admitted in his trial declaration that Gemini

                                             -22-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39          Desc
                            Main Document Page 23 of 102


  1 never paid back the entire loan amount. Huezo Declaration at 79, ¶ 245. However,

  2 according to Huezo, this loan was not funded with Ball's loan funds of $240,000 because

  3 the entirety of Ball's funds was used to fund the Inocencio Rodriguez loan. Huezo

  4 Declaration at 29, ¶ 110. If Ball's money was used to fund this loan, it should not have
  5 been made because the loan was not secured as Huezo represented to Ball, resulting in

  6 the loss of Ball's money since the borrower failed to repay the loan.

  7         42.     Huezo testified that the second loan from the November Report was

  8 completed on December 7, 2007 for $50,000 to Janet Smith. Huezo Declaration at 29,

  9 ¶¶ 110 and 232. Janet Smith apparently paid back the entire loan amount on August 13,

 10 2008. Huezo Declaration at 74, ¶ 233. Huezo contends that one of the exhibits of which
 11 he requests the court take judicial notice, Defendant's Exhibit D-22A, demonstrates that he

 12 properly perfected a security interest in Janet Smith's real property by obtaining and

 13 recording a deed of trust. Huezo Declaration at 73, ¶ 232. While the court may take

 14 judicial notice of the fact that this document was recorded, the court cannot take judicial

 15 notice of the matters asserted therein, see In re James, 300 B.R. at 895, especially here,

 16 where Ball has objected on the basis of hearsay and has asserted that Huezo has

 17 fabricated certain documents. However, even if the court could take judicial notice of such

 18 disputed contentions, the evidence demonstrates that after Janet Smith paid back Fremont,

 19 Fremont/Huezo did not repay Ball once the Janet Smith loan was repaid. However,

 20 according to Huezo, this loan was not funded with Ball's loan funds of $240,000 because

 21 the entirety of Ball's funds was used to fund the Inocencio Rodriguez loan. Huezo

 22 Declaration at 29, ¶ 110. If Ball's money was used to fund this loan, it should have been

 23 repaid to Ball when the loan was paid off unless Fremont/Huezo had Ball's authorization to

 24 use the money for other purposes, such as making new loans or paying commissions to

 25 Huezo.
 26         43.    Huezo testified that the third loan in the amount of $150,000 from the

 27 November Report was completed on December 7, 2007 in the final amount of $250,000 to

 28 Inocencio Rodriguez, which was a different amount as represented to Ball. Huezo

                                             -23-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK          Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39                   Desc
                                Main Document Page 24 of 102


  1 Declaration at 29, ¶ 110. According to Huezo in his trial declaration, the entirety of Ball's

  2 loan funds of $240,000 for loans listed on the November Report was used to fund the

  3 Inocencio Rodriguez loan of $250,000. Id. (However, in his live testimony at trial, Huezo

  4 testified that a loan of $2,000 to Edelmira Cruz was funded with Ball's money based on the
  5 November Report. Trial Testimony of Victor Huezo, April 24, 2017, ECF 250 at 169:18-

  6 170:8.). Huezo thus admits that Fremont funded the loan of $250,000 to Inocencio

  7 Rodriguez, even though the maximum amount of any loan listed on the November Report

  8 was $150,000, which substantially changed the loan to value ratio where the listed

  9 collateral value was $340,000. Huezo Declaration at 29, ¶ 110. Based on the

 10 representations in the November Report, Ball only agreed to fund this loan in the amount of
 11 $150,000, not $250,000, for a loan secured against collateral worth $340,000. It appears

 12 that Fremont had provided two separate loans to Inocencio Rodriguez on December 7,

 13 2007: one for $175,000, which was also higher than the $150,000 listed in the November

 14 Report, Huezo Declaration at 48, ¶ 150 and at 75-76, ¶ 238, and the other for $250,000, id.

 15 at 48, ¶ 153 and at 77, ¶ 240. Huezo testified that Rodriguez paid off the first loan on

 16 December 10, 2007, but requested another loan for $250,000 to pay an additional amount

 17 of taxes. Huezo Declaration at 76, ¶ 239. Fremont funded this second loan without

 18 authorization from or discussion with Ball that the loan listed on the November Report for

 19 $150,000 on a property valued $340,000 was now going to be for $250,000, or that the

 20 proceeds of the first Inocencio Rodriguez loan would be recycled to fund a different and

 21 larger loan. 3 Inocencio Rodriguez paid back the entire loan amount on May 29, 2008 in the

 22 amount of $282,687.70, which included the $250,000 principal and the remainder in

 23 prepayment and interest charges. Huezo Declaration at 61-62, ¶ 205, and Defendant's

 24 Exhibit D-30 (wire transfer memorandum at page 5). Huezo contends that one of the

 25 exhibits of which he requests the court take judicial notice, Defendant's Exhibit D-24A,
 26
      3
 27      Based on this record, the court would also infer that the initial loan payoff from Rodriguez was probably
      funded by Fremont's second loan of $250,000 to Rodriguez and not by new money he had brought to the
 28   transaction. In such a scenario, Huezo would presumably claim an entitlement to a commission on the payoff
      amount, even though it was being funded by a new loan through Fremont.
                                                  -24-
                                       AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK     Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39          Desc
                           Main Document Page 25 of 102


  1 demonstrates that he properly perfected a security interest in Inocencio Rodriguez's real

  2 property by obtaining and recording a deed of trust. Huezo Declaration at 48, ¶ 153. While

  3 the court may take judicial notice of the fact that this document was recorded, the court

  4 cannot take judicial notice of the matters asserted therein, see In re James, 300 B.R. at
  5 895, especially here, where Ball has objected on the basis of hearsay and has asserted

  6 that Huezo has fabricated certain documents.

  7         44.    However, even if the court could take judicial notice of such disputed

  8 contentions, the evidence demonstrates that after Inocencio Rodriguez paid back Fremont,

  9 Fremont did not repay Ball once the Inocencio Rodriguez loan was repaid. Fremont/Huezo

 10 needed Ball's authorization to use Ball's loan money for purposes other than making the
 11 loans on the November Report, which they did not get. Ball's commitment to Fremont was

 12 to make specific secured loans as listed on the November Report, and Fremont did not do

 13 that exactly by making a loan in a higher amount than listed on the November Report.

 14 When the loan that Fremont made with Ball's funds of $240,000 was repaid, Fremont

 15 should have repaid the money to Ball or obtain his authorization to do something else with

 16 his money. Fremont did not repay Ball with his money when Inocencio Rodriguez paid off

 17 his loan, the one loan on the November Report that Huezo said that Fremont made with

 18 Ball's money, and did not get Ball's authorization to use Ball's money for other purposes.

 19 Fremont/Huezo used Ball's loan money repaid by Inocencio Rodriguez for purposes not

 20 previously authorized by Ball, including paying Huezo a "commission" of $30,000. Huezo

 21 Declaration at 61-62, ¶ 205 (according to Huezo, he earned a "payoff" commission of

 22 $32,187.70 based on his agreement with Fremont and paid himself $30,000 by check).

 23 Huezo has not explained where the rest of Ball's funds of $240,000 went other than giving

 24 himself a "commission" of $30,000 without Ball's authorization.

 25         45.    Apparently, the rest of Ball's money for the November Report investment was
 26 "recycled", that is, Fremont had a policy to recycle loan payoffs into new loans without such

 27 policy being disclosed to investors such as Ball. Trial Testimony of Victor Huezo, April 24,

 28 2017, ECF 250 at 220:15-221:24.

                                            -25-
                                 AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39          Desc
                            Main Document Page 26 of 102


  1         46.    Huezo admitted in his trial testimony that he and Fremont were “recycling”

  2 loan payoff funds into new loans to other Fremont borrowers, including loan payoff funds

  3 from Ball’s initial investment/loan of $240,000: (“Q: . . . So what was your plan to get

  4 Fremont to pay Mr. Ball’s notes as they came due? A: Fremont had made notes to
  5 borrowers so I’m sure there’s occasions where I’m sending notice of defaults to borrowers

  6 and I’m trying to collect the funds owed to repay these notes. Q: Okay, you knew well in

  7 advance that these sums were coming due in January, February and March of 2009, but

  8 even though you knew that, for instance, with the Inocencio Rodriguez payoff at $250,000,

  9 you didn’t segregate that full 250 to pay Mr. Ball, did you? A: That was---that loan was paid

 10 off on what, July or August? Q: In June of 2008. A: June and the promissory note was
 11 good through the full year. I was halfway through the promissory note. I had no reason to

 12 believe that any loan that I did was not going to be repaid by the Fremont borrowers.” Trial

 13 Testimony of Victor Huezo, April 24, 2017, ECF 250 at 257:10-258:2. Implicit in this

 14 testimony is Huezo’s admission that Fremont did not have to repay the investor when the

 15 specific loan that induced the investor to invest was paid off and could relend the loan

 16 payoff funds to new Fremont borrowers without knowledge or consent of the investor since

 17 as Huezo put it, he “was halfway through the promissory note [between Fremont and the

 18 investor]”. As to Ball, this was contrary to Huezo’s representations to Ball that Ball’s money

 19 would be invested in specific secured loans and not other loans just because Huezo

 20 believed that the borrowers that he lent the money to would repay the money, which was

 21 easy for him to say because it was not his money, but Ball’s.

 22         47.    According to Ball, Huezo never discussed with him how Fremont would pay

 23 off his loans. Trial Testimony of Joey Ball, April 25, 2017, ECF 244 at 66:24-67:2. Also,

 24 according to Ball, Huezo never told him that the secured loans made with his money would

 25 be used for subsequent unsecured high-risk loans, and Ball would not have loaned the
 26 money to Fremont if Huezo had explained that to him. Id., ECF 244 at 67:24-67:2 The

 27 evidence here indicates that Huezo represented to Ball that Ball’s money would be used for

 28 specific secured loans, but contrary to these representations, Fremont/Huezo used Ball’s

                                             -26-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                            Main Document Page 27 of 102


  1 money for other purposes without informing Ball or obtaining his consent.

  2         48.    Huezo testified that the fourth loan from the November Report was completed

  3 on December 4, 2007 for $2,000 to Edelmira Cruz, even though she originally wanted to

  4 borrow $50,000 (as stated in the November Report). Huezo Declaration at 29, ¶ 110. He
  5 later testified that this loan was actually for $3,000. See id. at 74-75, ¶ 234. In his live

  6 testimony at trial, Huezo testified that this loan was actually made, but in the amount of

  7 $2,000.00. Trial Testimony of Victor Huezo, April 24, 2017, ECF 250 at 169:18-170:8.

  8 Huezo testified that he decided to decrease the loan amount to Edelmira Cruz from

  9 $50,000 to $2,000 or $3,000 because she did not have a proper exit strategy. Huezo

 10 Declaration at 39-40, ¶ 111. As Huezo testified in his trial declaration, he decided based on
 11 his business judgment that Fremont would make the loan to this borrower based on

 12 financial information in the borrower's loan application, credit scores and proposed personal

 13 property and real property collateral not identified by Huezo. It appears this loan was also

 14 unsecured because Huezo offered no proof that Fremont obtained a deed of trust or a

 15 security agreement and UCC-1 financing statement to secure the loan with any real

 16 property or personal property collateral as Fremont apparently obtained only a promissory

 17 note. Huezo Declaration at 48, ¶ 151 and at 74-75, ¶ 234. According to Huezo's

 18 testimony, Edelmira Cruz paid back the entire loan amount in August 2008. Huezo

 19 Declaration at 75, ¶ 235. Although Huezo in his trial declaration testified that this loan was

 20 not funded with Ball's loan funds of $240,000 because the entirety of Ball's funds was used

 21 to fund the Inocencio Rodriguez loan, in his live testimony at trial, he said that this loan to

 22 Edelmira Cruz in the amount of $2,000 was funded with Ball's money. Huezo Declaration

 23 at 29, ¶ 110; Trial Testimony of Victor Huezo, April 24, 2017, ECF 250 at 169:18-170:8. If

 24 Ball's money was used to fund this loan, it should have been repaid to Ball when the loan

 25 was paid off unless Fremont/Huezo had Ball's authorization to use the money for other
 26 purposes, such as recycling loan payoffs to make new loans or paying commissions to

 27 Huezo, which authorization that Fremont/Huezo did not have.

 28         49.    Fremont/Huezo needed Ball's authorization to use Ball's loan money for

                                              -27-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39        Desc
                            Main Document Page 28 of 102


  1 purposes other than making the secured loans on the November Report, including paying

  2 Fremont's "operational costs," such as Huezo's commissions, and recycling the repaid loan

  3 funds into new loans, but Fremont and Huezo did not get such authorization. Ball

  4 Declaration at 5, ¶ 13. Ball was very specific in his testimony about what he was lending
  5 Fremont for:

  6         At no time did Huezo tell me my "commitment" under the November Report was too
            late, or that any portion of the $240,000 I loaned Fremont pursuant to said
  7         commitment was not being used for the four (4) "Secured Loan[s]" outlined in the
            November Report. At no time did I ever agree that Huezo or Fremont could use the
  8         $240,000 for anything other than funding the "Secured Loan[s]" in the November
            Report. Had I known that Huezo and Fremont intended to use all or any portion of
  9         my $240,000 for purposes other than funding the "Secured Loan[s]" outlined in the
            November Report, which were collateralized by assets valued at $1,580,000, I would
 10         never have loaned the money to Fremont. I did not know or believe my loan was
            being used for other purposes.
 11
      Id.
 12
            50.    According to Huezo, he did get such authorization from Ball because Ball
 13
      "knew" that Fremont would use the funds to pay its operational costs:
 14
            It is my belief, based on the conversations that I had with Ball regarding his act of
 15         loaning money to Fremont, that Ball knew he was lending money directly to Fremont.
            Ball knew that he was NOT lending his money directly to Fremont borrowers and
 16         that Fremont would use the funds for any operational costs including using the funds
            to make direct loans to Fremont borrowers pursuant to Fremont's finance lender's
 17         license.
 18 Huezo Declaration at 40, ¶ 113. This testimony of Huezo is not credible because he has

 19 not shown how Ball "knew" such things because Huezo did not identify any such

 20 documents or conversations that allegedly put Ball on notice that Ball's money that Huezo

 21 represented would be used to fund secured loans would also be used to fund Fremont's

 22 operational costs, including Huezo's commissions which included the sizable $30,000

 23 commission on the payoff of the Inocenio Rodriguez loan, over 10% of the repaid principal.

 24 Ball's testimony that he was investing his money in Fremont solely to fund secured loans to

 25 Fremont's borrowers based on the November Report is credible, and Huezo's testimony
 26 that Fremont could divert Ball's money to other purposes is not credible. Huezo has not

 27 shown that he or Fremont disclosed that it would use Ball's money that Huezo represented

 28 would be used to fund secured loans for Fremont's operational expenses or other

                                             -28-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                            Main Document Page 29 of 102


  1 purposes.

  2         51.    As to recycling the balance of the Inoncencio Rodriguez loan payoff which

  3 was the rest of Ball's $240,000 investment based on the November Report, Huezo

  4 essentially admitted that he diverted Ball's remaining funds from the Inocencio Rodriguez
  5 loan payoff rather than paying Ball his money back under the first Ball promissory note.

  6 Trial Testimony of Victor Huezo, April 24, 2017, ECF 250 at 220:15-221:24. The court

  7 comments that Huezo essentially admitted recycling Ball's loan payoff money into new

  8 loans not authorized by Ball as Huezo, in being asked a direct question about whether he

  9 recycled Ball's money into new loans, gave indirect and evasive answers, finally admitting,

 10 "At times it [Fremont] would repay that money back to Mr. Ball if the money wasn't ---if
 11 there wasn't a place to place it." Id. Translated into plain language, Huezo's testimony was

 12 that Fremont would repay Ball his investment money if it could not readily make a new loan,

 13 i.e., not being able to find "a place to place it." This meant that Fremont/Huezo was

 14 lending out Ball's money, and this was not what Ball authorized or wanted with his money

 15 because this exposed him and his money to risks that he agreed to take. Fremont/Huezo

 16 cannot account for where Ball's $240,000 investment based on the November Report went,

 17 other than the nominal amount that Fremont paid Ball, the $30,000 payoff commission that

 18 Huezo paid himself and that the money went into new loans, which recycling of Ball’s funds

 19 Fremont/Huezo cannot show was authorized by Ball. As shown by Ball's testimony, which

 20 the court finds is credible, Ball was willing to invest in specific secured loans with his money

 21 based on the investor activity reports, but there is no showing that Huezo can make that

 22 Ball specifically authorized the recycling of his money into new loans after the loans that he

 23 specifically agreed to invest in were paid off.

 24         52.    The explanation for why Fremont/Huezo "recycled" Ball's investment money

 25 is that Fremont did not have other sources of capital to do its loan business. When Huezo
 26 was asked at trial whether Ball's investment money was nearly the entirety of Fremont's

 27 outside source of funding, Huezo indirectly responded to the question, stating: "Some of the

 28 funds were used from the commissions I earned as well." Trial Testimony of Victor Huezo,

                                             -29-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK     Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39          Desc
                           Main Document Page 30 of 102


  1 April 24, 2017, ECF 250 at 221:4-12. Purportedly, Huezo put in $200,000 of his own

  2 money into Fremont, but admittedly, the source of this capital was from his earned

  3 commissions at Fremont which he said he left inside it. Trial Testimony of Victor Huezo,

  4 April 24, 2017, ECF 250 at 222:18-223:2 and 226:7-13. The only other source of outside
  5 capital for Fremont that Huezo could identify was an investment of $75,000 from a Mr.

  6 Karnakis. Trial Testimony of Victor Huezo, April 24, 2017, ECF 250 at 222:6-9. This was a

  7 small amount compared to the $844,750 invested by Ball in Fremont loans. Trial

  8 Testimony of Victor Huezo, April 24, 2017, ECF 250 at 221:4-12.

  9         53.    The court finds that Fremont/Huezo did not file any UCC financing statements

 10 with the California Secretary of State for these loans after Fremont made the loans which
 11 were needed to secure any personal property collateral. Trial Testimony of Victor Huezo,

 12 April 24, 2014, ECF 250 at 156:24-157:04.

 13         54.    The court thus finds that Fremont/Huezo made unsecured loans or used

 14 Ball's money for operational and other purposes without Ball's knowledge or consent and

 15 contrary to Huezo's representations to Ball that Ball's funds would be used for the secured

 16 loans identified in the November Report. Ball Declaration, ¶ 13; Huezo Declaration, ¶¶ 88,

 17 109-113, 150, 155, 232, 234, 238, 240, 244 and 245; Huezo Trial Testimony, April 24,

 18 2014, 2:02 to 2:10 p.m. and 2:12 to 2:39 p.m. (ECF 250, Trial Transcript at 143:12-149:05

 19 and 149:19-175:05); Plaintiff's Trial Exhibit P-52, Huezo Deposition at 55:20-25, 88:5-

 20 105:13, 106:4-110:21.

 21         55.    Ball testified that Huezo never told him his money could fund unsecured or

 22 high-risk loans, or could be used for other purposes beyond funding secured loans, and he

 23 never would have loaned money to Fremont if Huezo had explained that to him. Ball Trial

 24 Testimony, April 25, 2014, ECF 244 at 65:16-21, 67:3-10. Huezo admitted that "[t]he

 25 money loaned to Fremont was used as required of all of Fremont's operational needs," but
 26 he asserts that Fremont had a right to use Ball's money at its discretion because the money

 27 was not earmarked to a specific borrower or purpose. Huezo Declaration at 32, ¶¶ 88-89.

 28 The court finds Ball's testimony to be credible, Huezo's testimony to not be credible, and

                                            -30-
                                 AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK     Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39         Desc
                           Main Document Page 31 of 102


  1 that Fremont was obligated to fund the specific secured loans set forth in the November

  2 Report that Ball had lent Fremont based on that report.

  3         56.    Huezo argues that the loans to Fremont borrowers funded with Ball's money

  4 based on the November and January Reports were adequately collateralized with total
  5 assets valued at $5,050,943, having a Loan to Value ratio of 4.7%, which was enough to

  6 serve the monthly payment of $3,000 to Ball on his loans to Fremont of $240,000 and

  7 $70,000. Proposed Findings of Fact Nos. 109 and 110, Defendant's Proposed Findings of

  8 Fact and Conclusions of Law, ECF 187 at 22-23. According to Huezo, three of six of the

  9 borrowers on these loans repaid $252,000 in principal, and the other three borrowers who

 10 defaulted on their loans were sued by the Fremont bankruptcy trustee. Id., ¶ 111. This
 11 argument does not absolve Huezo of liability because, first of all, Huezo’s chart does not

 12 reflect whether any of these loans were properly secured, and as noted above, some loans

 13 may have been secured with deeds of trust, but some indisputably were not. Second, as

 14 discussed above, the evidence indicates that Ball incurred losses resulting from Huezo's

 15 representations regarding these loans because Fremont/Huezo made unsecured loans to

 16 some of these borrowers (e.g., Gemini Security, Inc. and Edelmira Cruz, on the loans on

 17 the November Report, and Robert Gray and Eugenia Duran on the loans based on the

 18 January Report), these borrowers did not repay their loans, Fremont said that these

 19 borrowers had assets, yet Fremont did not perfect security interests in these assets. Third,

 20 as discussed above, the evidence also indicates that Ball incurred losses resulting from

 21 Huezo's representations regarding these loans because Fremont/Huezo "recycled" Ball's

 22 money after the loans to the original borrowers listed on the chart, such as Inocencio

 23 Rodriguez and Janet Smith, had paid off their loans made with Ball's money, which was

 24 then recycled into new loans or other uses that Huezo has not accounted for. Thus,

 25 Huezo's assertion in his proposed findings of fact and conclusions of law that "Ball's Money
 26 went to loans secured by real property deeds of trust as shown above [in the chart in

 27 paragraph 184]" is materially inaccurate. Proposed Finding of Fact No. 184, Defendant's

 28 Proposed Findings of Fact and Conclusions of Law, ECF 187 at 46-47.

                                            -31-
                                 AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                            Main Document Page 32 of 102


  1         F. January 8, 2008 Report and $70,000 "Investment"

  2         57.    It is undisputed that on January 8, 2008, Huezo solicited a loan from Ball,

  3 emailing him a Fremont "Investor Activity Report," dated January 8, 2007 [sic] ("January

  4 Report"). The January Report said Fremont was in the process of closing two "Secured"
  5 loans, which were "Ready to fund," totaling $70,000, to borrowers with cumulative collateral

  6 worth "$790,000," at a proposed interest rate of 15% per loan. Below the list of two

  7 "Secured Loans" on the January Report, it was stated, "Here is a list of proposed loans we

  8 are going to close this week. In order, to issue credit to our clients we will need to know

  9 your commitment to Fremont Investment Holdings Inc. Please take a few moments to fax

 10 back your commitment." Plaintiff's Trial Exhibits P-10 and P-11; Ball Declaration at 6, ¶ 16;
 11 Trial Testimony of Joey Ball, April 17, 2014 at 3:15-3:16 p.m. and 3:35-3:41 p.m. (ECF 268,

 12 Trial Transcript at 199:06-19 and 207:23-213:01); Huezo Declaration at 39, ¶ 108; Trial

 13 Testimony of Victor Huezo, April 24, 2014 at 3:15-3:18 p.m. (ECF 250, Trial Transcript at

 14 194:08-196:11).

 15         58.    Ball testified that Huezo told him that Ball's $70,000 "investment" or loan was

 16 intended to fund the "Secured Loans" described in the January Report. Trial Testimony of

 17 Joey Ball, April 17, 2014 at 3:15-3:41 p.m. (ECF 268, Trial Transcript at 199:06-213:01).

 18 The court finds Ball's testimony on this point to be credible. See Plaintiff's Trial Exhibits P-

 19 10 and P-11; Ball Declaration at 6 ¶ 16.

 20         59.    After having this conversation with Huezo, Ball completed the "commitment"

 21 section of the January Report agreeing to provide $70,000 to Fremont, and he faxed the

 22 January Report to Huezo. Ball wire-transferred $70,000 to Fremont in two installments:

 23 $40,000 on January 9, 2008 and $30,000 on January 11, 2008 (collectively the "January

 24 Investment"). Shortly thereafter, Huezo delivered to Ball a $70,000 promissory note from

 25 Fremont, dated January 8, 2008 ("January Note"), which provided for annual interest of
 26 15%, monthly payments of $875 (equal to "interest only" payments at 15% per annum) to

 27 Ball and a maturity date of February 1, 2009. Paragraph 7 of the November Note indicates

 28 that it is a "Uniform Secured Note." Plaintiff's Trial Exhibits P-11, P-12 and P-13; Ball

                                              -32-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39              Desc
                            Main Document Page 33 of 102


  1 Declaration at 6-7, ¶¶ 17 and 19; Trial Testimony of Joey Ball, April 17, 2014 at 3:15-3:41

  2 p.m. and 4:10- 4:11 p.m. (ECF 268, Trial Transcript at 199:06-213:01 and 236:01-237:17);

  3 Deposition of Victor Huezo, January 24, 2013, Plaintiff's Trial Exhibit P-52 at 133:12-

  4 134:16; Trial Testimony of Victor Huezo, April 24, 2014 at 2:43-2:44 p.m. and 3:18-3:21
  5 p.m. (ECF 250, Trial Transcript at 177:04-17 and 196:03-197:24).

  6         60.    Ball testified that he relied on the written representations in the January

  7 Report, Huezo's verbal representations, and the Fremont Informational Materials. Plaintiff's

  8 Trial Exhibits P-11, P-12 and P-13; Ball Declaration at 6, ¶ 17; Trial Testimony of Joey Ball,

  9 April 17, 2014 at 3:15-3:16 p.m. (ECF 268, Trial Transcript at 199:06-19). The court finds

 10 Ball's testimony on this point to be credible.
 11         61.    Huezo testified in his trial declaration that the first loan listed in the January

 12 Report corresponded to a $46,000 loan to Robert Gray DBA TGK Enterprises. Huezo

 13 Declaration at 40, ¶ 114. As Huezo testified in his trial declaration, he decided based on

 14 his business judgment that Fremont would make the loan to this borrower based on

 15 financial information in the borrower's loan application, credit scores and proposed

 16 collateral not identified by Huezo, but it appears this loan was also unsecured because

 17 Huezo offered no proof that Fremont obtained a deed of trust or a security agreement and

 18 UCC-1 financing statement to secure the loan with any real property or personal property

 19 collateral. There is no evidence that this loan was secured as Fremont apparently obtained

 20 only a promissory note. Huezo Declaration, 80-81, ¶¶ 248-249. Huezo admitted in his trial

 21 declaration based on the filings in an adversary proceeding against the borrower, Robert

 22 Gray DBA TGK Enterprises, that the borrower never paid back the loan. Id. Thus, Fremont

 23 made an unsecured loan using Ball's money to Robert Gray DBA TGK Enterprises of

 24 $46,000, which loan the borrower failed to repay, and thus resulting in a loss of Ball's

 25 money, contrary to Huezo's representation to Ball that the loan would be secured.
 26         62.    Huezo testified that the second loan listed in the January Report

 27 corresponded to a loan to Eugenia Duran made on May 15, 2008 in the amount of $40,000.

 28 Huezo Declaration at 40-41, ¶¶ 115 and 116. As Huezo testified in his trial declaration, he

                                             -33-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK         Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39                   Desc
                               Main Document Page 34 of 102


  1 decided based on his business judgment that Fremont would make the loan to this

  2 borrower based on financial information in the borrower's loan application, including bank

  3 statements, tax returns, work orders, and construction plans, credit scores and proposed

  4 collateral not identified by Huezo, but it appears this loan was also unsecured because
  5 Huezo offered no proof that Fremont obtained a deed of trust or a security agreement and

  6 UCC-1 financing statement to secure the loan with any real property or pers onal property

  7 collateral as there is no evidence that this loan was secured as Fremont apparently

  8 obtained only a promissory note. Huezo Declaration at 50, ¶ 166 and at 84, ¶ 256. Huezo

  9 in his live trial testimony admitted that other than the promissory note, there were no

 10 agreements, security agreements or liens securing Eugenia Duran's $40,000 loan. 4 Trial
 11 Testimony of Victor Huezo, April 25, 2017, ECF 244 at 23:9-16. Huezo admitted in his trial

 12 declaration that the borrower, Eugenia Duran, never paid back the loan. Huezo Declaration

 13 at 84, ¶ 257. Thus, Fremont made an unsecured loan using Ball's money to Eugenia

 14 Duran of about $40,000, which loan the borrower failed to repay, and thus resulting in a

 15 loss of Ball's money, contrary to Huezo's representation to Ball that the loan would be

 16 secured. The court finds that Huezo's testimony regarding this loan also lacks credibility

 17 because this loan to Eugenia Duran was made more than four months after Ball received

 18 the January Report and provided Fremont $70,000 in funds to invest in new loans based on

 19 the January Report, and in the intervening time period between January and May 2008,

 20 Ball had made additional loan investments with Fremont in excess of $500,000, which

 21 Fremont purportedly used to make new loans. Given the time lapse between January and

 22 May 2008 and Ball’s intervening investments, the court does not find it credible that

 23 Fremont held on to Ball's funds of $40,000 lent in January to make a loan in May when

 24 Fremont was supplied with new money from Ball in the meantime from which it purportedly

 25 made new loans. Whether Ball's money invested based on the January Report was used
 26   4
        Huezo testified at trial that Fremont made other loans to Eugenia Duran for which Fremont had obtained
 27   deeds of trust as showed in Defendant’s Exhibits D-31A and D-35A, which did not relate to and secure the
      separate $40,000 loan from the money invested by Ball based on the January Report. Trial Testimony of
 28   Victor Huezo, April 24, 2017, ECF 250 at 207:22-209:20; Trial Testimony of Victor Huezo, April 25, 2017,
      ECF 244 at 24:5-19.
                                                  -34-
                                       AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                            Main Document Page 35 of 102


  1 to fund the Eugenia Duran loan or not, Huezo is otherwise unable to explain what

  2 happened to the rest of Ball's $70,000 in funds lent to Fremont aside from the loss from the

  3 unsecured loan of $46,000 made to Robert Gray DBA TGK Enterprises.

  4         63.    The court finds that Fremont/Huezo did not take steps to secure the loans
  5 that were described in the January Report as "Secured Loans." Fremont/Huezo did not

  6 secure these loans by obtaining security agreements and trust deeds in real property

  7 collateral signed by the borrowers at the time the loans were made or by obtaining security

  8 agreements and UCC financing statements in the borrowers' personal property collateral.

  9 Trial Testimony of Victor Huezo, April 24, 2014 at 2:16-2:20 p.m. (ECF 250, Trial

 10 Transcript at 153:01-157:05). Fremont/Huezo also did not file any UCC financing
 11 statement with the California Secretary of State after the purported "secured" loans were

 12 made. Trial Testimony of Victor Huezo, April 24, 2014 at 2:19-2:20 p.m. (ECF 250, Trial

 13 Transcript at 156:07-157:05).

 14         64.    Fremont/Huezo did not fund the secured loans identified in the January

 15 Report with Ball's "investment" in, or loan of, $70,000 to Fremont as promised by Huezo in

 16 his representations to Ball, and Fremont/Huezo made unsecured loans or used the money

 17 for operational and other purposes, including a $30,000 disbursement from Fremont's bank

 18 account to Huezo's personal bank account within days of Fremont's receipt of Ball's wire

 19 transfers for this loan, without Ball's knowledge or consent and contrary to Huezo's

 20 representations to Ball that Ball's funds would be used for the secured loans identified in

 21 the January Report. Ball Declaration, ¶ 18; Trial Declaration of Adrian Stern ("Stern

 22 Declaration"), ¶ 17C; Plaintiff's Trial Exhibit P-53, Expert Report of Adrian Stern, Exhibit B

 23 at 2; Trial Testimony of Adrian Stern, April 24, 2014 at 9:36 to 9:48 a.m. and 10:03 to 10:06

 24 a.m. (ECF 250, Trial Transcript at 27:15-36:17 and 38:01-41:20); Huezo Declaration, ¶¶ 88,

 25 114, 163, 164, 248, 249; Huezo Trial Testimony, April 24, 2014, 2:07 to 2:10 p.m. and 3:15
 26 to 3:21 p.m. (ECF 250, Trial Transcript at 146:09-149:05 and 194:08-197:24); Plaintiff's

 27 Trial Exhibit P-52, Huezo Deposition, at 55:20-25. The $30,000 disbursement to Huezo

 28 personally was directly traceable from Ball's investment funds of $70,000 intended for the

                                             -35-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39         Desc
                            Main Document Page 36 of 102


  1 secured loans to be made by Fremont. Id.

  2         65.    Fremont/Huezo needed Ball's authorization to use Ball's loan money for

  3 purposes other than making the secured loans on the January Report, including paying

  4 Fremont's "operational costs," such as Huezo's commissions, and recycling the repaid loan
  5 funds into new loans, but Fremont and Huezo did not get such authorization. Ball

  6 Declaration at 6, ¶ 18. Ball was very specific in his testimony about what he was lending

  7 Fremont for:

  8         At no time did Huezo tell me my "commitment" under the January Report was too
            late, or that any portion of the $70,000 I loaned Fremont pursuant to said
  9         commitment was not being used for the two (2) "Secured Loan[s]" outlined in the
            January Report. At no time did I ever agree that Huezo or Fremont could use the
 10         $70,000 for anything other than funding the "Secured Loan[s]" in the January Report.
            Had I known that Huezo and Fremont intended to use all or any portion of my
 11         $70,000 for purposes other than funding the "Secured Loan[s]" outlined in the
            January Report, which were collateralized by assets valued at $790,000, I would
 12         never have loaned the money to Fremont. I did not know or believe my loan was
            being used for other purposes.
 13
      Id.
 14
            66.    According to Huezo, he did get such authorization from Ball because Ball
 15
      "knew" that Fremont would use the funds to pay its operational costs:
 16
            It is my belief, based on the conversations that I had with Ball regarding his act of
 17         loaning the $70,000 to Fremont pursuant to the second Ball Note, that Ball knew he
            was lending money directly to Fremont. Ball knew that he was NOT lending his
 18         money directly to Fremont borrowers and that Fremont would use the funds for any
            operational costs including using the funds to make direct loans to Fremont
 19         borrowers pursuant to Fremont's finance lender's license.
 20 Huezo Declaration at 41, ¶ 117. This testimony of Huezo is not credible because he has

 21 not shown how Ball "knew" such things because Huezo did not identify any such

 22 documents or conversations that allegedly put Ball on notice that Ball's money that Huezo

 23 represented would be used to fund secured loans would also be used to fund Fremont's

 24 operational costs, including $30,000 immediately moved from Fremont's account to

 25 Huezo's personal account from the $70,000 that Ball had wired to Fremont as his
 26 investment based on the January Report. Stern Declaration at 6, ¶ 17C. Ball's testimony

 27 that he was investing his money in Fremont solely to fund secured loans to Fremont's

 28 borrowers based on the January Report is credible, and Huezo's testimony that Fremont

                                             -36-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK       Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                             Main Document Page 37 of 102


  1 could divert Ball's money to other purposes is not credible. Huezo has not shown that he or

  2 Fremont disclosed that it would use Ball's money that Huezo represented would be used to

  3 fund secured loans for Fremont's operational expenses or other purposes.

  4          G. January 30, 2008 Email and $130,000 Investment
  5          67.    On January 30, 2008, Huezo sent Ball an email stating, "I also have two deals

  6 that I am closing out this week if you want to do them. It is for a total of $130,000 at the

  7 15% rate. Let me know if you can do them." Plaintiff's Trial Exhibit P-17; Ball Declaration

  8 at 7, ¶ 20; Trial Testimony of Joey Ball, April 17, 2014 at 3:44-3:52 p.m. (ECF 268, Trial

  9 Transcript at 215:13-222:02); Trial Testimony of Victor Huezo, April 24, 2014 at 3:21-3:23

 10 p.m. (ECF 250, Trial Transcript at 197:25-198:05). As set forth in Ball’s direct testimony in
 11 his trial declaration on this investment, Ball testified that Huezo solicited a loan from Ball

 12 based on this email of January 30, 2008. Ball Declaration at 7, ¶ 20. According to Ball,

 13 "[b]ased on this email and Huezo's comments to me at the time, I believed that this loan

 14 was to be like the first two 'secured loans' to Fremont." Plaintiff's Trial Exhibit P-17; Ball

 15 Declaration at 7, ¶ 20. In his direct testimony in his trial declaration, Ball then stated: “In

 16 reliance on Huezo’s representations, I agreed to and loaned Fremont $130,000 on

 17 February 1, 2008.” Ball Declaration at 7, ¶ 21. Following this testimony in his trial

 18 declaration, Ball stated: “On or about February 1, 2008, Huezo gave me a check from

 19 Fremont for $3,875, representing the ‘guaranteed’ payments due under the November and

 20 January Notes. It led me to believe that my loans to Fremont were as secure as Huezo

 21 represented to me.” ; Ball Declaration at 7, ¶ 22. This testimony was the sum and

 22 substance of Ball’s testimony about Huezo’s representations to him regarding the $130,000

 23 investment. However, in Ball’s direct testimony in his trial declaration, he did not identify

 24 the specific representations that Huezo made to him about this loan investment which he

 25 referred to as “Huezo’s comments to me at the time” and “Huezo’s representations.” Ball
 26 Declaration at 7, ¶¶ 20-22.

 27          68.    In his live testimony at trial, Ball testified on cross-examination that when he

 28 asked Huezo what the two deals referenced in the January 30, 2008 email were, Huezo

                                              -37-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK       Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                             Main Document Page 38 of 102


  1 verbally represented that "they were a couple of properties that had a lot of collateral just

  2 like the others." Trial Testimony of Joey Ball, April 17, 2014 at 3:49-3:51 p.m. (ECF 268,

  3 Trial Transcript at 219:05-221:04). Ball also testified that Huezo did not tell Ball why these

  4 particular borrowers needed to borrow money from Fremont. Id. Ball did not testify that
  5 Huezo said anything more specific about the two deals, such as making an express and

  6 specific representation that these would be secured loans. Id. Ball acknowledged that he

  7 received Huezo's email message asking if Ball was interested in these deals without

  8 reference to the deals being secured loans, but did not respond to this email to ask Huezo

  9 if these were secured loans and did not ask for an investor activity report like the November

 10 and January Reports in which Huezo specifically represented that the investment
 11 opportunities were for secured loans. Id. The court does not find Ball's testimony on these

 12 points to be credible because such testimony is based on Ball's non-specific recollection of

 13 a conversation Ball had with Huezo six years prior, of which Ball provided no foundation

 14 regarding any of the circumstances surrounding the alleged representations or “comments”

 15 by Huezo, and this testimony is not corroborated by any documentary evidence. The

 16 email from Huezo that Ball relied upon did not refer to a secured loan. Plaintiff's Trial

 17 Exhibit P-17. The alleged verbal representation by Huezo that "they were a couple of

 18 properties that had a lot of collateral just like the others" is not definite enough to be a

 19 representation that the investment would be for a secured loan. Unlike for the prior

 20 "investments" or loans made by Ball, Ball did not offer any documentary evidence that

 21 Huezo represented to him that this particular investment would be used to extend secur ed

 22 loans to third party borrowers. See Plaintiff's Trial Exhibit P-17. Although Ball testified that

 23 with respect to these two loans, Huezo conveyed more information verbally than in his

 24 email message, lacking specific details and corroboration, indicating that perhaps Huezo

 25 was being very careful in his communications with Ball, the court finds that Ball's testimony
 26 on this point is based on his assumption that these loans were like the prior ones and is not

 27 credible that Huezo made a representation to Ball that the investment was for a secured

 28 loan. Trial Testimony of Joey Ball, April 17, 2014 at 3:49-3:51 p.m. (ECF 268, Trial

                                              -38-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39                Desc
                            Main Document Page 39 of 102


  1 Transcript at 219:05-221:04); Plaintiff's Trial Exhibit P-17.

  2         69.    On February 1, 2008, Ball wire-transferred $130,000 to Fremont. Shortly

  3 thereafter, Huezo delivered to Ball a $130,000 promissory note from Fremont, dated

  4 February 1, 2008 ("February Note"), which provided for annual interest of 15%, monthly
  5 payments of $1,625 to Ball, and a maturity date of February 1, 2009. Paragraph 7 of the

  6 November Note indicates that it is a "Uniform Secured Note." Plaintiff's Trial Exhibits P-18

  7 and P-19; Ball Declaration at 7-8, ¶¶ 21 and 23; Trial Testimony of Joey Ball, April 17, 2014

  8 at 3:44-3:52 p.m. (ECF 268, Trial Transcript at 215:13-222:02); Trial Testimony of Victor

  9 Huezo, April 24, 2014 at 2:43-2:44 p.m. and 3:21-3:23 p.m. (ECF 250, Trial Transcript at

 10 177:04-25 and 197:25-198:05).
 11         70.    Ball testified that based on the January 30, 2008 email and Huezo's alleged

 12 oral comments to Ball, Ball believed the $130,000 "investment" or loan would be used to

 13 fund two secured loans by Fremont. Plaintiff's Trial Exhibit P-17; Ball Declaration at 7,

 14 ¶ 20. The email does not refer to secured loans, and the court finds that the testimony on

 15 the alleged oral comments lacks sufficient specific detail and corroboration to be credible

 16 evidence of a misrepresentation of these loans by Huezo as secured.

 17         H. "Las Vegas" and "Los Angeles" Deals and $404,750 "Investment"

 18         71.    During February and March 2008, Huezo solicited an "investment" or loan

 19 from Ball to fund a "Las Vegas deal" for Martin Romano and a "Los Angeles deal" to fund

 20 an egg farm.     According to Ball in his direct testimony in his trial declaration,

 21         In February and March 2008, Huezo solicited a large loan from me for Fremont to
            fund two deals, a "Vegas deal" for "Marty Romano" and a "Los Angeles" deal for a
 22         man named Duran, both of which were to be secured loan. Huezo told me that the
            largest loan was going to the "Vegas deal" which was to be secured by real property
 23         in Las Vegas, with equity well in excess of the amount of the loan. Huezo also told
            me that the "Los Angeles" deal was to fund an egg farm for someone named Duran
 24         and the egg farm business and other family assets would secure the loan. In March
            of 2008, Huezo and I exchanged emails addressing the two loans. True and correct
 25         copies of the emails are attached hereto as Exhibits P20, P21, P22 and P23.
 26 Ball Declaration at 8-9, ¶ 26; Plaintiff's Trial Exhibits P-20, P-21, P-22, P-23 and P-37; Trial

 27 Testimony of Victor Huezo, April 24, 2014 at 3:23-3:27 p.m. (ECF 250, Trial Transcript at

 28 199:04-201:12).

                                              -39-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK       Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39              Desc
                             Main Document Page 40 of 102


  1         72.     As Ball testified in his direct testimony in his trial declaration, he agreed to

  2 make the $404,750 loan "in reliance on Huezo's representations, oral and written, that the

  3 $404,750 I was lending to Fremont was going to two secured loans, with the larger of the

  4 two loans being secured by real property in Las Vegas with equity well in excess of the loan
  5 amount," and on March 26, 2008, Ball wire-transferred $404,750 in funds to Fremont to

  6 invest in these deals, $367,250 of which was to be used to fund the "Las Vegas deal."

  7 Plaintiff's Trial Exhibit P-26; Ball Declaration at 8, ¶ 27. As Ball stated in his direct

  8 testimony in his trial declaration then stated:

  9         On March 25, 2008, I agreed to loan Fremont $404,750. I agreed to make the loan
            in reliance on Huezo’s representations, oral and written, that the $404,750 that I was
 10         lending to Fremont was going to be two secured loans, with the larger of the two
            being secured by real property in Las Vegas with equity well in excess of the loan
 11         amount. On March 26, 2008, I wired $404,750 into Fremont’s account (“March
            Loan”). A true and correct copy of the Bank of America transfer request and
 12         authorization for the $404,750 wire to Fremont is attached hereto as Exhibit P26.
 13 Ball Declaration at 9, ¶ 27.

 14         73.     Regarding whether Ball knew that this money was not used for the Las Vegas

 15 and Los Angeles property loans, he stated in his direct testimony in his trial declaration:

 16         At no time did Huezo tell me that the $404,750 I loaned to him would not be used for
            the “Vegas” and “Los Angeles” deals. At no time did I agree that Huezo and
 17         Fremont could use my loan of $404,750 for anything other than the two “s ecured”
            loans Huezo had solicited it to fund. At no time did Huezo tell me that the “Vegas”
 18         deal, which was the larger of the two loans he was soliciting my funds for, did not go
            through. Had he done so, I would have requested my funds back as it was the
 19         “Vegas deal” in particular that Huezo assured me would be more than adequately
            collateralized. Huezo repeatedly assured me “Marty Romano” would secure the loan
 20         with real property which had equity well in excess of the loan amount.
 21         Ball Declaration at 9, ¶ 28.

 22         74.     The emails for these deals that Ball said that he and Huezo exchanged

 23 regarding Huezo’s solicitation of Ball’s investment for the Las Vegas and Los

 24 Angeles property loans contained the following written statements by Huezo: (1) March 21,

 25 2008 email: "Joey, I wanted to let you know that we are drawing loan docs on the Vegas
 26 deal and the deal in Los Angeles today. I just want to make sure you are still good for the

 27 loan that we have been discussing for a few months now. Please let me know as I am

 28 going to the Notary today to get our Promissory Note done as I plan on funding these deals

                                              -40-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                            Main Document Page 41 of 102


  1 on Thursday."; (2) March 24, 2008 email: "Joey, Sorry to send another email but I have not

  2 heard back from you regarding this deal. I know we have been working on the Bruce deal

  3 but can you let me know where you stand on the loan. Please let me know today if

  4 possible."; and (3) March 25, 2008 email: "Joey, Good news, we are signing loan docs
  5 today and will be ready for funding tomorrow. Please go ahead and wire the money to me

  6 via the Fremont Investment Holding Account to avoid any bank delays of having the money

  7 go to my personal account and then to the Fremont account. I will attach a copy of the

  8 Fremont checking account information for you to wire the funds to me." Plaintiff's Trial

  9 Exhibits P-20, P-22 and P-23. None of these email communications by Huezo expressly

 10 refer to the deals involving secured loans or loans secured by adequate collateral, and
 11 thus, it appears that it is Ball's testimony that Huezo made verbal representations that these

 12 deals were for secured loans.

 13         75.    Ball stated in his live testimony at trial that Huezo verbally represented to Ball

 14 that in the "Las Vegas deal", Fremont would be lending money on a property in Las Vegas

 15 that had "a ton of collateral." Trial Testimony of Joey Ball, April 17, 2014 at 4:13-4:14 p.m.

 16 (ECF 268, Trial Transcript at 238:1-24). Asked what Huezo told him about the Romano or

 17 "Las Vegas" deal, Ball specifically testified: "He [Huezo] told me that it was a property in

 18 Las Vegas that had a ton of collateral and he had told me that it a few times and asked me

 19 about lending money on it a few times." Id.

 20         76.    There is no dispute that the loan in the Romano deal was to be a secured

 21 loan for $367,250 as Huezo admitted during his testimony at trial. Trial Testimony of Victor

 22 Huezo, April 24, 2014, ECF 250, Trial Transcript at 199:8-22.

 23         77.    In anticipation of the Las Vegas and Los Angeles loan deals, on March 21,

 24 2008, a promissory note from "Fremont Investment Holdings Inc. DBA Fremont Investment

 25 Funding" for $404,750 was executed in favor of Ball. That note stated that monthly
 26 payments would commence on March 1, 2008. A second promissory note from "Victor

 27 Huezo of Fremont Investment Holdings, Inc. DBA Fremont Investment Funding" for the

 28 same amount was also executed in favor of Ball ("March Note"). That second note also

                                             -41-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                            Main Document Page 42 of 102


  1 stated that monthly payments to Ball would commence on March 1, 2008. Plaintiff's Trial

  2 Exhibits P-45 and P-46; Trial Testimony of Victor Huezo, April 24, 2014 at 2:46-2:51 p.m.

  3 (ECF 250, Trial Transcript at 178:23-185:14).

  4         78.    On March 21, 2008, a promissory note from "Fremont Investment Holdings,
  5 Inc. DBA Fremont Investment Funding" for $460,000 was executed in favor of "Victor

  6 Huezo." On December 31, 2008, an "Assignment of Promissory Note" was executed by

  7 Huezo assigning to Ball the beneficial interest in the $460,000 note. Plaintiff's Trial Exhibits

  8 P-46 and P-47.

  9         79.    Huezo prepared the promissory notes reflecting Ball's investments in

 10 Fremont. There is no evidence that Ball was involved in the drafting of promissory notes.
 11 Plaintiff's Trial Exhibits P-1, P-2, P-4, P-5, P-6, P-9, P-10, P-15, P-16, P-17, P-18, P-28, P-

 12 29 and P-51; Ball Declaration ¶ 14, 19, 23 and 35; Trial Testimony of Joey Ball, April 25,

 13 2014 at 10:24-10:26 a.m. (ECF 244, Trial Transcript at 63:11-65:03); Trial Testimony of

 14 Victor Huezo, April 24, 2014 at 2:37-3:00 p.m. (ECF 250, Trial Transcript at 172:25-

 15 193:17), April 25, 2014 at 9:30-9:54 a.m. (ECF 244, Trial Transcript at 33:13-49:09).

 16         80.    Fremont/Huezo did not fund the "Las Vegas deal" because the deal fell

 17 through. Ball Declaration at 9, ¶ 28; Huezo Declaration at 96-99, ¶¶ 288-298. According

 18 to Huezo, "Marty Romano was a loan applicant and I spent numerous hours evaluating and

 19 underwriting the loan and preparing to fund the loan, only for Romano to ultimately refuse

 20 the loan." Huezo Declaration at 96, ¶ 288.

 21         81.    However, as of March 25, 2008, the Romano deal was still on as Huezo

 22 admitted during his testimony at trial. Trial Testimony of Victor Huezo, April 24, 2014, ECF

 23 250, Trial Transcript at 199:17-19. As noted above, Huezo sent Ball an email on that day,

 24 March 25, 2008, telling Ball that the deal was on and to "go ahead and wire the money" to

 25 him through the Fremont Investment Holding Account. Trial Testimony of Victor Huezo,
 26 April 24, 2014, ECF 250, Trial Transcript at 200:24-201:12.

 27         82.    On March 26, 2008, Ball wired $404,750 into Fremont's account as Huezo

 28 requested in his email the day before. Trial Testimony of Victor Huezo, April 24, 2014, ECF

                                             -42-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK          Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39                      Desc
                                Main Document Page 43 of 102


  1 250, Trial Transcript at 201:18-20; Ball Declaration at 9, ¶ 27; Plaintiff's Exhibit P-27.

  2           83.     According to Huezo, a few days after following up with the escrow officers for

  3 the Romano deal on March 21, 2008, he discovered that the Romano parties were not

  4 signing the loan documents for the deal, and he immediately called and texted Ball
  5 numerous times on March 27 and March 28, 2008 to discuss the developments regarding

  6 the "Las Vegas deal" and offered to refund Ball's money, but Ball refused to accept a

  7 refund. Huezo Declaration at 98 and 99, ¶¶ 297 and 298; Trial Testimony of Victor Huezo,

  8 April 24, 2014 at 2:49-2:52 p.m. (ECF 250, Trial Transcript at 181:21-185:14).

  9           84.     Thus, Huezo's representations in his email to Ball on March 25, 2008, stating:

 10 "Good news, we are signing loan docs today and will be ready for funding tomorrow", were
 11 not true because at that time, Huezo knew that the Romano parties had not signed the loan

 12 documents and that he had no reason to think that they did, and yet Huezo represented

 13 that the deal was going through to induce Ball to send the investment money to fund that

 14 deal.

 15           85.     According to Huezo, he offered to refund Ball's money, but Ball explained to

 16 Huezo that he could not accept a refund due to Ball's March 2008 Internal Revenue Service

 17 audit. Huezo Declaration at 99, ¶ 298. 5 Even though the Romano deal fell through, Huezo

 18 still wanted to hold onto the funds that Ball wired to Fremont as a personal loan to Huezo to

 19 lend to Fremont borrowers. Trial Testimony of Victor Huezo, April 24, 2014, ECF 250, Trial

 20 Transcript at 183:3-25. Huezo testified in response to the court's question why the loans

 21 would go through him personally rather than through Fremont as follows:

 22           That was at Mr. Ball's request. All the loans were originally made to Fremont. The
              fourth note he wanted it made to me personally and he didn't want a maturity date
 23           because he wanted to have the ability to collect interest payments if he didn't ---if he
              ended up losing everything with the IRS. That was his words.
 24
      Trial Testimony of Victor Huezo, April 24, 2014, ECF 250, Trial Transcript at 183:17-25. In
 25
 26   5
         The court originally sustained Ball’s objection to Huezo’s trial declaration stating that Ball had explained
 27   that he did not want a refund due to the IRS audit on grounds of relevance and speculation about Ball’s
      reasons for his actions. However, upon reconsideration, the court overrules Ball’s objection in part because if
 28   Ball made the statement as Huezo testified, it would be relevant and not speculation. Moreover, Ball gave
      live testimony at trial discussing the IRS audit, which testimony was given without objection.
                                                   -43-
                                        AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39             Desc
                            Main Document Page 44 of 102


  1 elaborating on this point, Huezo testified:

  2          When I went to go return it [the money] to him [Ball], he did not want it. He said he
             couldn't accept it because he was trying to negotiate with the IRS and if he had over
  3          $400,000 in liquid assets, it would make it difficult to negotiate with them. And he
             said I needed to keep it. I didn't have any loans to place that money at that time . . .
  4          That was at his request, Your Honor. As for me, I was lending the money out to
             Fremont borrowers and it didn't make a difference to me.
  5
      Trial Testimony of Victor Huezo, April 24, 2014, ECF 250, Trial Transcript at 185:8-20.
  6
      However, Huezo also testified that Ball had asked him to borrow the money personally
  7
      before the Las Vegas deal fell through, that is, somewhere around March 14, 2008, a week
  8
      before the promissory notes dated March 21, 2008 were prepared. Trial Testimony of
  9
      Victor Huezo, April 24, 2014, ECF 250, Trial Transcript at 202:6-20. Asked if he had any
 10
      letters, emails or text messages from Ball requesting that Huezo borrow the money
 11
      personally, Huezo testified: "I had the text, but like I said, when I changed my phones it
 12
      disappeared." Trial Testimony of Victor Huezo, April 24, 2014, ECF 250, Trial Transcript at
 13
      202:21-25. Huezo admitted that he no longer had such a text message or other email or
 14
      letter whereby Ball asked him to borrow Ball's money personally. Trial Testimony of Victor
 15
      Huezo, April 24, 2014, ECF 250, Trial Transcript at 201:1-4.       According to Huezo, he
 16
      then lent Ball's money for the Las Vegas and Los Angeles deals to other Fremont clients,
 17
      including Eugenia Duran for $260,000, a Mr. Duran for $100,000, Leonel Ramirez for two
 18
      loans of $100,000 each and Janet Smith for $64,000. Trial Testimony of Victor Huezo,
 19
      April 24, 2014, ECF 250, Trial Transcript at 207:17-209:20.
 20
             86.    Ball's testimony about Huezo's retention of the money that was wired to
 21
      Fremont to fund the Romano or Las Vegas deal directly contradicts Huezo's testimony:
 22
             At no time did Huezo tell me that the $404,750 I loaned to him would not be used for
 23          the "Vegas" and "Los Angeles" deals. At no time did I agree that Huezo and
             Fremont could use my loan of $404,750 for anything other than the two "secured"
 24          loans Huezo had solicited it to fund. At no time did Huezo tell me that the "Vegas"
             deal, which was the larger of the two loans he was soliciting my funds for, did not go
 25          through. Had he done so, I would have requested my funds back as it was the
             "Vegas deal" in particular that Huezo assured me would be more than adequately
 26          collateralized. Huezo had repeatedly assured me "Marty Romano" would secure the
             loan with real property in Las Vegas which had equity well in excess of the loan
 27          amount.
 28 Ball Declaration at 9, ¶ 28. At trial, Ball testified that Huezo did not ask Ball to personally

                                              -44-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39          Desc
                            Main Document Page 45 of 102


  1 borrow the $404,750 that he loaned to Fremont and that Huezo did not tell Ball that he was

  2 borrowing this amount personally. Trial Testimony of Joey Ball, April 25, 2017 at 70:16-21.

  3 Regarding the IRS audit, Ball testified that he mentioned to Huezo that he was undergoing

  4 an IRS audit, but that the only thing he mentioned about the audit was that he was being
  5 audited and hoped that it was over soon, but he was never worried that he might need to

  6 hide his assets because his understanding in mid-March or April 2008, based on what his

  7 accountant estimated, his additional tax liability would only be about $20,000, and

  8 eventually, he agreed to an IRS tax adjustment about $28,000. Trial Testimony of Joey

  9 Ball, April 25, 2017, ECF 244 at 73:3-13 and 75:75:3-76:20; Plaintiff's Exhibit P-60.

 10         87.    According to Ball, even when Huezo met with him to go over his investment
 11 portfolio in July 2008 Huezo had not disclosed that the Romano or Las Vegas deal had not

 12 gone through, stating:

 13         In July of 2008, my family, Huezo's family and the Dunford family met in Laughlin,
            Nevada to vacation together. Prior to taking the trip I asked Huezo to provide me
 14         with a summary of my loans to Fremont, including how the $404,750 I had lent
            Fremont in March had been used. While on vacation together Huezo arranged to
 15         meet with me at a Subway store near our hotel one morning to discuss how my
            loans had been used. During our morning meeting Huezo continued to represent
 16         that the "Vegas" deal loan to "Marty Romano" had gone through. Huezo showed me
            a copy of the Fremont June 2, 2008 check to me for $9,966, with various notations
 17         around the margins. Huezo used these figures to discuss various things, including a
            review of the $844,750 I had lent to Fremont, an explanation of how the $367,250
 18         "Marty Romano" loan for the "Vegas Deal" included $55,250 in "pre-paid" interest,
            and how the funds had gone into the "egg deal." As Huezo explained what the
 19         figures meant, he traced over a number of them. At the end of the meeting Huezo
            left a copy of the check on the table we were sitting at and I picked it up. At no time
 20         during our conversation on this date, or at any time thereafter, did Huezo explain that
            the "Marty Romano" loan for the "Vegas Deal" had not gone through, or that he had
 21         used the money for other projects. Had I know [sic] that the $404,750 was not going
            to "secured loans," I never would have loaned such a large sum to Fremont. Had I
 22         known that the $367,250 "Marty Romano" loan, which (according to Huezo) was to
            be secured by real property with equity well in excess of the amount of the loan, had
 23         not been completed, I would have demanded my money back. At no time did I ever
            authorize Huezo to use the funds intended for the "Marty Romano" loan for any other
 24         purpose.
 25 Ball Declaration at 9, ¶ 30. According to Ball, during their meeting, Huezo used the
 26 notations on the copy of the check with the numbers to explain the Las Vegas and Los

 27 Angeles deal loans, including the $55,250 prepaid interest on the Las Vegas deal loan. Id.

 28 Huezo's testimony is contrary to this testimony of Ball's, and Huezo testified the notations

                                             -45-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                            Main Document Page 46 of 102


  1 were numbers that Ball directed him to make ("Q: "And then there's an arrow over for the

  2 $367,250 loan, which was the loan that was going to Marty and Bonnie Romano, corr ect?

  3 A: And just so we're clear, these are numbers that Mr. Ball told me to put."). Trial

  4 Testimony of Victor Huezo, April 24, 2014, ECF 250, Trial Transcript at 210:3-7. Huezo
  5 elaborated and stated that he did not ask Ball what the numbers meant (Q: You didn't ask

  6 him at the time what these numbers were supposed to be? A: I did not."). Trial Testimony

  7 of Victor Huezo, April 24, 2014, ECF 250, Trial Transcript at 210:11-13. Although the

  8 numbers related to the Las Vegas or Romano deal loan, Huezo testified that he did not

  9 realize it at the time when he was writing the numbers at Ball's direction: ("Q: . . . And so

 10 he just sat there and said, 'I want you to write 440 and then 407,050 for a total of 844'? A:
 11 Correct. Q: And then he told you he wanted the arrow with the 367,250? A: Correct. Q:

 12 And at that time, you didn't realize it was the Marty Romano loan? A: I did not at that

 13 time."). However, Huezo did acknowledge that the notations on the copy of the check

 14 were in his handwriting. Trial Testimony of Victor Huezo, April 24, 2014, ECF 250, Trial

 15 Transcript at 211:20-24. One of the notations on this document that Huezo acknowledged

 16 was in his handwriting was the following: “Interest pre-paid Vegas = $55,250.” Plaintiff’s

 17 Exhibit P-32.

 18         88.     The court finds Ball's testimony to be credible that he was solicited by Huezo

 19 to fund secured loans for the Las Vegas and Los Angeles deals in March 2008 and that

 20 Huezo did not inform him or obtain his consent to use the funds of $404,750 that Ball wired

 21 Fremont/Huezo to fund other loans. While there are no specific written representations by

 22 Huezo that he was soliciting Ball's funds for secured loans, such as the investor activity

 23 reports for the loans based on the November and January Reports, the actions of Ball and

 24 Huezo indicate that Ball was solicited for two specific secured loans, the Las Vegas and

 25 Los Angeles deals, that Huezo was working on for Fremont. Although Ball did not give
 26 specific details when and where Huezo made the verbal representations that the loans for

 27 the Las Vegas and Los Angeles deals would be adequately collateralized and secured, the

 28 email messages between Huezo and Ball corroborate Ball's testimony that Huezo made

                                             -46-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                            Main Document Page 47 of 102


  1 verbal representations that the Las Vegas and Los Angeles deal loans would be

  2 adequately collateralized, and thus, secured loans, because Huezo had been working on

  3 the loans for months, had been discussing the loans with Ball for months, indicating that

  4 Ball had to be convinced to invest in the loans based on his insistence on secured loans
  5 and as admitted by Huezo, the Las Vegas deal was indeed a secured loan deal.

  6         89.    As to the Los Angeles property deal specifically, Ball testified that Huezo

  7 represented that the Los Angeles deal would be "an egg farm or something" involving

  8 "Manuel Durand[,]" and that the loan would be secured. Trial Testimony of Joey Ball, April

  9 18, 2014, ECF 248 at 34:09-35:04. Huezo testified that Fremont obtained a $100,000.00

 10 promissory note and personal guaranty in its favor from Manuel Duran on August 29, 2008
 11 (in connection with disbursements of $48,364.11 and $43,580.16 that Fremont made to

 12 Manuel Duran on July 11 and September 3, 2008, respectively). Huezo Declaration, at 51

 13 and 88, ¶¶ 170, 172, 266-267. Because Huezo testified that Manuel Duran provided

 14 Fremont with a promissory note—not any security interest—the court finds that Ball's

 15 testimony is credible and Huezo misrepresented to Ball that the loan for the Los Angeles

 16 deal of $37,500, like the loan for the Las Vegas Deal of $367,250, would be secured.

 17         90.    Ball's testimony is specific and consistent with his prior investment history

 18 with Fremont that he only wanted to invest his money with Fremont for secured loans for

 19 specific borrowers with collateral to adequately protect his investment. That is why Ball

 20 would only invest in a secured loan and make sure his investment was safe and adequately

 21 protected by a lien securing appropriate collateral; that is, he only invested after Huezo

 22 represented to him that there was "a ton of collateral" to protect Ball's investments. Ball's

 23 testimony regarding his meeting with Huezo in July 2008 to go over Ball's investment

 24 portfolio with Fremont is especially credible as corroborated by the copy of the payment

 25 check to Ball from Fremont with Huezo's written notations. See Plaintiff's Exhibit P-32.
 26 The notations show Huezo's representations of Ball's purported returns on his investments,

 27 including the $55,250 in prepaid interest from the Las Vegas Deal that Huezo later said did

 28 not go through, and Huezo went over these notations as his notes when he was explaining

                                             -47-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39          Desc
                            Main Document Page 48 of 102


  1 to Ball the status of Ball's investments, including the Las Vegas deal. This raises the

  2 question of why Huezo would tell Ball that Ball earned prepaid interest on the Las Vegas

  3 Deal, as Ball testified, if that deal had not gone through, which testimony the court finds

  4 credible. The answer is that Huezo did not tell Ball that the deal had fallen through in
  5 March 2008 or at any time thereafter, contrary to what Huezo testified at trial, because

  6 Huezo did not tell or want to tell Ball that Ball's money for the Las Vegas deal was diverted

  7 to other uses.

  8         91.    The court finds that Huezo's testimony that in March 2008, he informed Ball

  9 that the Las Vegas deal fell through and that Ball told Huezo did not want his money back

 10 is not credible, and in fact, incredible. It does not make any sense for Ball wanting to lend
 11 money to Huezo personally to make loans to Fremont borrowers. Apparently, Huezo

 12 thought if Ball lent the money to him personally, he would have free rein to decide who to

 13 lend Ball's money to, and there is nothing in the record to support that Ball would have

 14 given such free rein to Huezo to lend out his money. As discussed previously, the dealings

 15 between Ball and Huezo is that Ball only invested his money with Fremont after Huezo told

 16 him about specific loan deals and Ball had generally asked for assurances of his money

 17 being adequately protected and secured by collateral. Perhaps the only exception was

 18 Ball's $130,000 investment based on the January 30, 2008 email when Ball trusted Huezo

 19 and assumed that the deal would be for secured loans without apparently getting an

 20 express representation that the loans would be secured, but otherwise, Ball always inquired

 21 about adequate collateral and whether the loans were secured and invested after Huezo

 22 provided an explanation of the deal, including details of the specific borrowers and their

 23 collateral. In this instance, Ball wired the money to Fremont on March 26, 2008, the day

 24 after Huezo notified Ball by email on March 25, 2008 to go ahead and send the money

 25 because the deal was going through, and this was consistent with the general pattern of
 26 Ball's behavior. The notion that Ball would have given Huezo a personal loan with

 27 complete authority to lend out or dispose of Ball's funds is fanciful and not supported by the

 28 record. Huezo's testimony that Ball wanted Huezo to hold on to his money because Ball

                                             -48-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK          Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39                   Desc
                                Main Document Page 49 of 102


  1 would have more of an advantage negotiating with the IRS regarding the tax audit is also

  2 fanciful because whether the money was refunded to Ball or lent to Huezo, Ball would have

  3 had to report the money either as cash on deposit or an investment or account receivable

  4 on any collection information statement submitted to the IRS. See, IRS Form 433-F,
  5 Collection Information Statement (accessed online on September 27, 2019 at

  6 https://www.irs.gov/pub/irs-pdf/f433f.pdf.6 Moreover, Huezo's testimony that the notations

  7 on the copy of the check with the numbers regarding Ball's investments, including the Las

  8 Vegas or Romano deal, in his handwriting was at Ball's direction and he did not know why

  9 Ball was asking him to write the numbers and what they were is not credible, and in fact, in

 10 this court's view, preposterous, because the purpose of the meeting between Ball and
 11 Huezo was for Huezo to explain the status of Ball's investments with Fremont, and Ball

 12 would have had no idea what these figures represented, such as $55,250 was prepaid

 13 interest from the Romano deal, and based on the overwhelming evidence of Huezo’s failure

 14 to inform Ball that the Las Vegas deal fell through, the court finds that this testimony of

 15 Huezo’s is sheer prevarication.

 16           92.     The evidence indicates that while the Romano loan deal had fallen through,

 17 Huezo took advantage of the situation by not telling the truth to Ball and used Ball's money

 18 for purposes other than he [Huezo] represented to Ball, which resulted in loss of Ball's

 19 money in that Fremont/Huezo did not completely repay Ball for the money it took from him

 20 and used contrary to Huezo's representations that the money would be used for secured

 21 loans to specific borrowers in the Las Vegas and Los Angeles deals.

 22           I. Payments from Fremont to Ball and Damages

 23           93.     It is undisputed that Ball "invested" in, or lent to, Fremont a total of $844,750

 24 through Huezo. Ball Declaration at 12-13, ¶¶ 36 and 37; Plaintiff's Trial Exhibit P-49;

 25 Defendant's Proposed Findings of Facts and Conclusions of Law ¶ 152.
 26           94.     From and after January 2008, Fremont made the following payments to Ball,

 27
      6
 28    The court takes judicial notice of this government form posted on the IRS’s website pursuant to Federal
      Rule of Evidence 201.
                                                  -49-
                                       AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK       Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39         Desc
                             Main Document Page 50 of 102


  1 totaling $282,624.27:

  2                a.     $3,000 on January 3, 2008

  3                b.     $3,875 on February 1, 2008

  4                c.     $5,500 on March 1, 2008
  5                d.     $9,625 on April 16, 2008

  6                e.     $9,966 on May 1, 2008

  7                f.     $9,966 on June 2, 2008

  8                g.     $9,966 on July 1, 2008

  9                h.     $100,000 on August 15, 2008

 10                i.     $40,726.27 on February 1, 2009
 11                j.     $20,000 on February 17, 2009

 12                k.     $10,000 on June 1, 2009

 13                l.     $10,000 on July 31, 2009

 14                m.     $5,000 on June 15, 2010

 15                n.     $15,000 on July 14, 2010

 16                o.     $20,000 on July 20, 2010

 17                p.     $10,000 on July 26, 2010

 18 Plaintiff's Trial Exhibits P-30, P-31, P-32, P-33, P-34, P-35 and P-49; Ball Declaration at 5-

 19 12, ¶¶ 15, 22, 25, 29, 33 and 36.

 20         95.    According to Ball, from 2008 to 2010, Fremont paid Ball $282,624.27.

 21 Plaintiff's Trial Exhibits P-27, P-28, P-29, P-30, P-31, P-32, P-33, P-34, P-35 and P-49.

 22         96.    According to Huezo, during this time period, Huezo and Fremont paid Ball

 23 $333,085.49. Huezo Declaration at 42-48, ¶¶ 121-148.

 24         97.    The parties stated their agreement on the record at trial that Ball agreed to

 25 credit Fremont and Huezo for insurance adjustment fees as of September 17, 2010, and a
 26 payment to a contractor as of September 14, 2009, in the amount of $3,500, against the

 27 amount of Ball's claim against Fremont and Huezo. Trial Proceedings, April 18, 2014 at

 28 9:03-9:05 a.m. (ECF 248, Trial Transcript at 04:19-08:24). Ball claimed the insurance

                                             -50-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                            Main Document Page 51 of 102


  1 offset should be only $27,855.29, for a total offset of $31,355.29, while Huezo claimed the

  2 insurance offset should be $45,961.22, for a total offset of $49,461.22.

  3         98.    Ball also received a distribution from the Fremont bankruptcy case on his

  4 claims against Fremont in the amount of $102,855.96 on June 7, 2013, which reduces his
  5 claims against Fremont and Huezo.

  6         99.    Based on these adjustments, on August 1, 2014, the court entered an order

  7 reducing Ball's claimed damages in this case by the amount of $134,210.58, subject to the

  8 court's determination on the additional offset claimed by Huezo in the amount of

  9 $18,105.93. Trial Proceedings, April 18, 2014 at 9:03-9:06 a.m. (ECF 248, Trial Transcript

 10 at 04:19-08:24); Stipulation and Order, ECF 196 and 200.
 11         100.   During the period from November 28, 2007, when Ball made his initial

 12 investment in, or loan to, Fremont, to May 5, 2011, when Fremont filed for bankruptcy,

 13 Huezo took at least the amount of $307,160.95 out of Fremont. Trial Declaration of Adrian

 14 Stern, ¶ 17C; Plaintiff's Trial Exhibit P-53, Exhibit B of Expert Report of Adrian Stern; Trial

 15 Testimony of Adrian Stern, April 24, 2014 at 11:06-11:08 a.m. (ECF 250, Trial Transcript at

 16 85:19-86:19); Huezo Declaration at 56-73, ¶¶ 193-230.

 17         101.   Huezo testified that when the economic recession began due to the mortgage

 18 crisis in late 2009, his income, which depended upon real estate transactions, business

 19 loans, and home equity financing, dried up and Fremont borrowers began defaulting on

 20 their loans. Huezo Declaration at 11, ¶ 25.

 21         102.   After July 26, 2010, Fremont made no further payments to Ball on his

 22 "investments" or loans, despite the expiration of the maturity dates on all of the promissory

 23 notes. Plaintiff's Trial Exhibits P-9, P-16, P-19 and P-44; Ball Declaration at 12-13, ¶¶ 36

 24 and 37; Trial Testimony of Joey Ball, April 25, 2014 at 10:57-11:01 a.m. (ECF 244, Trial

 25 Transcript at 92:03-97:24).
 26         103.   Huezo testified that at Fremont, he assessed the risk of each loan made by

 27 Fremont and performed underwriting duties prior to funding each loan. Huezo Declaration

 28 at 8, 22, 32, 39, 73-96, ¶¶ 17, 56, 89, 110-111, 231-287.

                                              -51-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK     Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                           Main Document Page 52 of 102


  1         104.   According to Huezo, Fremont made $1,055,766 in loans secured by real

  2 property deeds of trust which were listed on a chart in paragraph 184 of his trial declaration.

  3 Huezo Declaration at 53, ¶184. By Huezo's calculations, if the refinanced loans (or as he

  4 referred to them as "recycled" loans, which terminology this court does not accept) are
  5 disregarded, the amount of loans secured by real property deeds of trust made by Fremont

  6 was $710,766.00. Id. With respect to Fremont loans made with Ball's money based on

  7 the November and January Reports resulting in losses to Ball, only the two loans made to

  8 Inocencio Rodriguez for $175,000 and $250,000 and the two loans made to Janet Smith of

  9 $50,000 and $64,000 are on Huezo's chart as being secured by real property deeds of

 10 trust, and both borrowers had refinanced loans. Id. However, Ball's losses did not result
 11 from these loans which were repaid by the borrowers, but by Fremont/Huezo's "recycling"

 12 of Ball's money after these loans were paid off into new loans or other uses, such as

 13 Huezo's loan payoff commissions and unsecured loans, such as to Robert Gray and

 14 Eugenia Duran, which were not disclosed to or authorized by Ball. With respect to Fremont

 15 loans made with Ball's money for the Las Vegas and Los Angeles deals resulting in losses

 16 to Ball, it is unclear whether any of these loans on Huezo's chart were funded with Ball's

 17 money intended for the Las Vegas and Los Angeles deals. However, as to this money,

 18 Ball's losses resulted from Fremont/Huezo's diversion of Ball's money from the Las Vegas

 19 and Los Angeles deal loans to loans to other borrowers, which were not disclosed to or

 20 authorized by Ball.

 21         105.   Ball testified that the most important part to him about lending to Fremont was

 22 that the loans that Fremont would make with his money would be collateralized. Trial

 23 Testimony of Joey Ball, April 17, 2017, ECF 268 at 150:22-151:13. According to Ball in his

 24 trial declaration, "Huezo told me that I would be paid 15 percent on my loan to Fremont and

 25 because the loans would have ample collateral there would be little or no risk in my
 26 investment at Fremont." Ball Declaration at 2-3. As to what Ball understood Huezo meant

 27 when he told Ball about ample collateral, Ball said that "even if the housing market went

 28 bad we would still be paid back our money." Trial Testimony of Joey Ball, April 17, 2017,

                                             -52-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                            Main Document Page 53 of 102


  1 ECF 268 at 152:5-18. Ball recalled in his own words that "he (Huezo) would give [loan]

  2 money to people for properties that had a lot of equity in their properties as collateral." Trial

  3 Testimony of Joey Ball, April 17, 2017, ECF 268 at 153:21-25.

  4          106.   According to Huezo, he never told Ball that he only did loans secured by real
  5 property deeds of trust. Trial Testimony of Victor Huezo, April 25, 2015 at 10:22 a.m. Ball

  6 testified that when Huezo asked him to lend Fremont/Huezo money, Huezo made verbal

  7 representations to him that every loan he was going to make was going to be collateralized

  8 by real property. Trial Testimony of Joey Ball, April 17, 2017, ECF 268 at 147:12-148:21,

  9 170:1-3 and 175:10-16. That is, Ball testified that for the Fremont loans that he was

 10 specifically funding, his testimony is that Huezo represented that these loans would be
 11 secured by real property. Id. However, Ball was not sure that either Eric Heldwein or

 12 Curtis Hayden was present when Huezo made these representations to Ball. Id. at 148:22-

 13 150:3.

 14          107.   Huezo testified that he believed that by Fremont merely holding a promissory

 15 note for each loan, the loans were "secured," and Fremont/Huezo would still be able to

 16 collect from defaulting borrowers because their loan application documents showed that

 17 they owned collateral which could be collected upon. Huezo Declaration at 73-95, ¶¶ 231-

 18 286; Trial Testimony of Victor Huezo, April 24, 2014 at 2:16–2:20 p.m. (ECF 250, Trial

 19 Transcript at 153:01-157:05). The court finds Huezo's testimony on this point not to be

 20 credible.

 21          108.   Huezo testified that he believed that the term "secured asset" meant that a

 22 borrower had assets as reflected on the borrower's loan application that would help the

 23 borrower repay any debt owed if the borrower defaulted. Huezo Declaration at 26, ¶ 70.

 24 Huezo testified: "I'm considering the promissory note as my security agreement." Trial

 25 Testimony of Victor Huezo, April 24, 2014 at 2:20 p.m. (ECF 250, Trial Transcript at
 26 156:11-157:05). In light of Huezo's experience in commercial lending since the late 1990s

 27 and Huezo's licensing as a real estate salesperson and a real estate broker, the court does

 28 not find Huezo's testimony on this point to be credible because he knew that it took

                                             -53-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39          Desc
                            Main Document Page 54 of 102


  1 perfection of secured claims by taking and recording deeds of trust as to real property and

  2 UCC financing statements with the California Secretary of State as represented and

  3 acknowledged in the Fremont Informational Materials that Huezo is responsible for and

  4 gave to Ball.
  5         109.    According to Huezo, based on the underwriting for each loan and the assets

  6 and collateral pledged by each borrower to secure the loans, he could have collected from

  7 a defaulting borrower. Huezo Declaration, ¶¶ 231-286. This testimony lacks credibility

  8 because there is no evidence to support this assertion, even the evidence in Huezo's case

  9 in chief, such as his chart of loans by Fremont in paragraph 148 of his trial declaration,

 10 showed that most of the loans that Fremont made were not secured by deeds of trust or
 11 other security interest. Huezo's testimony lacks credibility because how he or Fremont

 12 would have collected from the borrowers to pay back Ball's loans completely lacks

 13 specifics. For example, Huezo in his testimony did not show how he would have done

 14 better than the Fremont bankruptcy trustee in collecting the loans from the Fremont

 15 borrowers.

 16         110.    Also, according to Huezo, if all the loans made by Fremont to borrowers had

 17 been repaid, Fremont/Huezo would have had the money to pay Ball back. Trial Testimony

 18 of Victor Huezo, April 24, 2014 at 4:33-4:34 p.m. (ECF 250, Trial Transcript at 257:16-

 19 258:14). The court finds Huezo's testimony on this point not to be credible, nor probative.

 20 The evidence indicates that the Fremont borrowers did not pay back the loans made to

 21 them by Fremont through Huezo's efforts and that Fremont had insufficient collateral to look

 22 to for payment of these loans since Fremont through Huezo's efforts did not properly

 23 perfect certain security interests in borrower collateral, despite Huezo's representations to

 24 Fremont investors like Ball as described herein.

 25         111.    Fremont through Huezo's efforts funded loans not secured by real property or
 26 business assets with investor money like from Ball. Trial Testimony of Victor Huezo, April

 27 24, 2014 at 2:07-2:36 p.m. and 3:15-3:47 p.m., 3:54-4:14 p.m., 4:27-4:34 p.m., see e.g.,

 28 ECF 250, Trial Transcript at 153:01-157:05; Trial Testimony of Victor Huezo, April 25, 2014

                                             -54-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                            Main Document Page 55 of 102


  1 at 9:20-9:53 a.m., 9:56-10:00 a.m. (ECF 244, Trial Transcript at 17:19-53:11).

  2         112.    Huezo sent Ball an email message and two letters on November 19, 2010,

  3 suggesting a settlement whereby Fremont would transfer real property valued at $365,000

  4 to Ball in return for credit applied towards the amount owed to Ball. Defendant's Request
  5 for Judicial Notice, Exhibit 3 at 17:1-4; Huezo Declaration at 105-106, ¶ 321; Defendant's

  6 Exhibit D-12.

  7         113.    Ball did not accept this settlement offer of Fremont by Huezo. Huezo

  8 Declaration at 107, ¶ 325-326; Trial Testimony of Joey Ball, April 18, 2014 at 9:42 a.m.

  9 (ECF 248, Trial Transcript at 35:15-38:11).

 10                                         III.   ANALYSIS
 11         Ball's complaint in this adversary proceeding alleges claims for relief under 11

 12 U.S.C. §§ 523(a)(2)(A) and (a)(6). These claims are "core proceedings" pursuant to 28

 13 U.S.C. § 157(b)(2)(I), and this court has jurisdiction over the claims pursuant to 28 U.S.C.

 14 §§ 157(b)(1) and 1334.

 15         A. The Court Has Jurisdiction to Enter a Monetary Judgment on Ball's

 16             Unliquidated State Law Claims.

 17         Under 11 U.S.C. § 157(b)(1), "[b]ankruptcy judges may hear and determine all cases

 18 under title 11 and all core proceedings arising under title 11 . . . and may enter appropriate

 19 orders and judgments . . . ." Further, under 11 U.S.C. § 157(b)(2)(I), a dischargeability

 20 determination of a particular debt is a core proceeding. Accordingly, in conjunction with a

 21 dischargeability determination, the bankruptcy court has jurisdiction to enter a judgment on

 22 an underlying unliquidated state law claim. In re Kennedy, 108 F.3d 1015, 1016-1017 (9th

 23 Cir. 1997); see also 11 U.S.C. § 157(b)(2)(B) (core proceedings do not include the

 24 liquidation of unliquidated personal injury torts).

 25         At trial and throughout the course of litigation, the parties failed to present evidence
 26 of the entry of any judgment by another court on Ball's underlying claims against Huezo, let

 27 alone any evidence of any state court action between the parties concerning the underlying

 28 claims. Accordingly, the court determines that Ball has unliquidated fraud claims against

                                              -55-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                            Main Document Page 56 of 102


  1 Huezo, and pursuant to 11 U.S.C. § 157(b) and In re Kennedy, and in conjunction with its

  2 debt dischargeability determinations under 11 U.S.C. §§ 523(a)(2)(A) and (a)(6), the court

  3 has jurisdiction to enter a monetary judgment on Ball's unliquidated state law claims, which

  4 are not based on personal injury torts.
  5         B. Because Ball's "Investments" in Fremont Were Loans to Fremont,

  6             California's Usury Laws Apply.

  7         As a preliminary matter, the court considers whether Ball made "loans" to or

  8 "investments" with Fremont. Throughout their papers, the documentary record, and their

  9 oral argument and testimony at trial, both parties primarily characterized the four

 10 transactions whereby Ball advanced a total of $844,750 to Fremont solicited by Huezo as
 11 "loans," but also refer to the transactions as "investments," which seems inconsistent, if not

 12 confusing. See, e.g., Plaintiff Joey Ball's Trial Brief, ECF 176, filed on April 10, 2014, at 1

 13 ("Ball brings this action for Fraud under 11 U.S.C. § 523(a)(2)(A) and Willful and Malicious

 14 Conduct under 11 U.S.C. § 523(a)(6) against Defendant Victor Huezo ('Huezo') based on

 15 Huezo's intentional misrepresentations, intended to and resulting in Ball loaning Huezo's

 16 company, Fremont Investment Holdings, Inc. ('Fremont'), $844,750 under false pretenses.")

 17 and at 3 ("Huezo told Ball that there was little risk to the loans [by Fremont to borrowers]

 18 and that Ball would be paid a 15% return on his 'investment' in Fremont.") (citing Ball

 19 Declaration, ¶ 6); Defendant Victor Huezo's Trial Brief, ECF 180, filed on April 10, 2014, at

 20 2 ("Ball and Fremont/Huezo entered into four agreements wherein Ball loaned Fremont (on

 21 three occasions) and Huezo (on one occasion) money at 15% annual interest . . . .

 22 Moreover, Ball never invested into Fremont. Ball never received any equity or shares in

 23 Fremont. Ball admits he made four loans to Fremont."); Plaintiff's Trial Exhibit P-2,

 24 Fremont Informational Materials (many references to clients like Ball advancing money to

 25 Fremont as "investor(s)" and an advance by clients as an "investment"). As part of each of
 26 these transactions, Fremont delivered to Ball "promissory notes" stating that, in addition to

 27 the principal Fremont owed to Ball, Fremont promised to pay Ball 15% interest per annum.

 28 See Plaintiff's Trial Exhibits P-9, P-16, P-19 and P-44. The court must determine whether

                                              -56-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39             Desc
                            Main Document Page 57 of 102


  1 the transactions constitute loans or investments because such a determination affects

  2 whether California's usury laws apply, as argued by Huezo, and whether the 15% interest

  3 provided in the notes is recoverable by Ball. Defendant Victor Huezo's Trial Brief, ECF 180

  4 at 11-12.
  5          As explained by the Miller and Starr treatise on California real estate law:

  6                 The Usury Law does not apply to an investment transaction.
                    Numerous transactions involving the advance of money are
  7                 structured in some form other than a loan. In some cases these
                    ventures are actually investments and not loans, in the sense that
  8                 the investor expects a return on the funds advanced but also risks a
                    loss or receipt of no return. In these cases the courts reject the claim
  9                 of usury even though the investor receives a return on investment
                    which exceeds the maximum usury rate.
 10
 11 11 Miller and Starr, California Real Estate Law, § 37:5 ("Loan or forbearance of money")

 12 (4th ed. online ed. September 2019 update) (citing Roodenburg v. Pavestone Co., L.P.,

 13 171 Cal.App.4th 185, 194 (2009)). One California court has characterized the situation of

 14 determining whether a transaction is a loan or investment as follows:

 15
                    The rule set forth in 55 Am.Jur. 342 does indicate to the court a
 16                 reasonable line of demarkation between a legitimate business
                    venture with the parties unequal in the extent of their risk but equally
 17                 eager in their anticipation of profit, and a situation in which a
                    necessitous borrower is victimized by a designing usurious lender. It
 18                 is there suggested that a transaction is likely to be a loan where the
                    recipient of the money parts with title to property of his own as
 19                 security. On the other hand, the transaction is more likely to be a
                    business venture where the money is used entirely for the purchase
 20                 of property not theretofore owned by either of the persons.
 21
      Batchelor v. Mandigo, 95 Cal.App.2d 816, 823 (1950). More precisely, the issue in this
 22
      case is whether Ball's advances to Fremont/Huezo were investments in a joint venture or
 23
      loans to a borrower, which is a factual question. 11 Miller and Starr, California Real Estate
 24
      Law, § 37:13 and nn. 3-5 ("Partnerships and joint ventures") (citing, inter alia, Batchelor v.
 25
      Mandigo, supra); see also Wooton v. Coerber, 213 Cal.App.2d 142, 146 (1963) (finding that
 26
      a transaction was an investment even where the transaction was documented by a
 27
      promissory note); Giorgi v. Conradi, 199 Cal.App.2d 82 (1962) (same); Atkinson v. Wilcken,
 28
      142 Cal.App.2d 246 (1956) (same).
                                              -57-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                            Main Document Page 58 of 102


  1         "There are three primary factors which distinguish a loan transaction from a

  2 partnership or joint venture transaction: (1) whether there is an absolute obligation of

  3 repayment; (2) whether the investor may suffer a risk of loss; and (3) whether the investor

  4 has any right to participate in management." 11 Miller and Starr, California Real Estate
  5 Law, § 37:13 and nn. 3-5 and 10 ("Partnerships and joint ventures") (citing Junkin v.

  6 Golden West Foreclosure Service, Inc., 180 Cal.App.4th 1150, 1155-1157 (2010)).

  7 Applying these criteria, it appears that the transactions between Ball and Fremont/Huezo

  8 were loans as the parties generally characterized them and as indicated in the transaction

  9 documents themselves. The promissory notes issued by Fremont/Huezo to Ball for the

 10 advances made by Ball to Fremont/Huezo recite an absolute obligation to repay Ball, do
 11 not indicate that the investor, Ball, may suffer a risk of loss and do not indicate that the

 12 investor, Ball, has any right to participate in management of Fremont and its use of the

 13 invested funds. There is no evidence that indicates otherwise, and the parties do not argue

 14 otherwise. Based on the criteria stated above regarding characterization of a transaction

 15 as a loan or a joint venture for usury law transaction purposes, Ball's advances to

 16 Fremont/Huezo were loans. Therefore, California's usury laws apply to these transactions.

 17 See California Constitution, Article XV § 1; Sheehy v. Franchise Tax Board, 84 Cal.App.4th

 18 280, 282-283 (2000) ("For a transaction to be usurious, (1) it must constitute a loan or

 19 forbearance . . . . A forbearance is an agreement to extend the time for payment of the

 20 obligation due either before or after the obligation's due date.") (internal citations and

 21 quotations omitted).

 22         "A usurious transaction is a 'loan or forbearance of money, goods or things in action'

 23 pursuant to which a 'person, company, association or corporation' directly or indirectly

 24 takes or receives in 'money, goods, or things in action, or in any other manner whatsoever,

 25 any greater sum or any greater value' than is allowed by law." 11 Miller and Starr,
 26 California Real Estate Law, § 37:4 and n. 1 ("Essential elements of usury") (citing

 27 Uncodified Laws, Stats. 1919, p. 1xxxiii, §§ 1-3 [Civ. Code, §§ 1916-1, 1916-2, 1916-3];

 28 Cal. Const., art. XV). Proving usury is a mixed question of law and fact, and the borrower

                                              -58-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                            Main Document Page 59 of 102


  1 who claims usury has the burden of proving the elements of usury by a preponderance of

  2 the evidence. 11 Miller and Starr, California Real Estate Law, § 37:4 and nn. 10 and 11

  3 (citing, inter alia, Ghirardo v. Antonioli, 8 Cal.4th 791, 798 (1994)).

  4         Four essential elements must be proven to establish usury: (1) the transaction must
  5 be a loan or forbearance of the use of money; (2) the interest received by the lender must

  6 be in excess of the statutory maximum rate that is applicable to the transaction; (3) the loan

  7 and interest must be absolutely payable by the borrower, and not contingent, at risk, or in

  8 the control of the borrower; and (4) the lender must have a willful intent to enter into a

  9 usurious transaction. 11 Miller and Starr, California Real Estate Law, § 37:4 and nn. 3-7

 10 (citing, inter alia, Cal. Const. art. XV and Ghirardo v. Antonioli, 8 Cal.4th at 798). As
 11 discussed above, the first element of the transactions being loans and the third element of

 12 an absolute obligation of the borrower to repay the loans have been shown here as not

 13 disputed.

 14         The second element of usury that the interest received by the lender is in excess of

 15 the statutory maximum rate applicable to the transactions is demonstrated here. The rate

 16 of interest for Ball's loans to Fremont/Huezo was 15% based on the agreement of the

 17 parties and as reflected in the transaction documents, which facts are not disputed. For

 18 non-consumer loans (i.e., not primarily for personal, family or household purposes), such

 19 as Ball's loans to Fremont/Huezo, the statutory maximum rate of interest is either 10

 20 percent per year or the "federal discount rate," plus 5 percent per year, whichever is

 21 greater, but since the "federal discount rate" has been below 5 percent since January 31,

 22 2001, except for a short time period between December 13, 2005 and October 31, 2007

 23 (which is not relevant here since the loans were made in November 2007 and March 2008),

 24 the maximum rate is 10 percent. California Constitution, Art. XV; 11 Miller and Starr,

 25 California Real Estate Law, § 37:18 and n. 3 ("Determining the maximum allowable rate of
 26 interest – In general – Maximum rate for non-consumer loans") (citing link to current and

 27 historical data for "federal discount rate" on the website of the Federal Reserve Bank of

 28 San Francisco, http://www.frbsf.org/banking-supervision/banking-economic-

                                              -59-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                            Main Document Page 60 of 102


  1 data/discountrate (now http://www.frbsf.org/banking/discount-window/discount-rate)).

  2 Because Ball's loans at 15% exceeded the 10% maximum rate, the loans were usurious on

  3 their face.

  4         "When the transaction is in the form of a loan and it is usurious on its face, there is
  5 no need to examine the underlying facts, and the lender's intent is presumed merely a

  6 patent willingness to charge the excessive rate of interest." 11 Miller and Starr, California

  7 Real Estate Law, § 37:31 and n. 12 ("Intent to violate the Usury Law") (citing, inter alia,

  8 California Evidence Code § 668 and Martin v. Kuchler, 212 Cal.536, 558-539 (1931)).

  9 Here, Ball's loans were usurious on their face with the excessive 15% interest rate.

 10 "Although an intent to commit usury is a necessary element of a usurious transaction, there
 11 is no requirement to prove the lender's intent to violate the law. It is merely necessary to

 12 prove an intent by the lender to receive a greater rate of interest than is permitted by law.

 13 Neither ignorance of the law nor the absence of a guilty intent to violate the law is material

 14 in finding the requisite intent for a usurious transaction." 11 Miller and Starr, California

 15 Real Estate Law, § 37:31 and nn. 13 and 14 (citing, inter alia, Ghirardo v. Antonioli, 8

 16 Cal.4th at 798 and Williams v. Reed, 48 Cal.2d 57, 68 (1957)); see also In re Dominguez,

 17 995 F.2d 883, 886 (9th Cir. 1993); 1 Witkin, Summary of California Law, Contracts, § 469

 18 ("Effect of Usurious Provision – In General") (10th ed. 2005 and 2019 Supp.) ("If a

 19 transaction is usurious on its face, neither good faith nor absence of guilty intent is

 20 material.") (citing, inter alia, Martin v. Kuchler, 212 Cal. at 539). "The usurious interest

 21 provision is void, but the principal of the loan is unaffected." 1 Witkin, Summary of

 22 California Law, Contracts, § 469 (citing, inter alia, Haines v. Commercial Mortgage Co., 200

 23 Cal. 609, 622 (1927)).

 24         Here, Ball does not argue that his loans are not usurious on their face; rather, he

 25 argues that Huezo should be estopped from claiming the loan is usurious based on his
 26 fraudulent misconduct in structuring the loans as usurious and that Ball should be allowed

 27 prejudgment interest at the legal rate of 7 percent per year. Plaintiff Joey Ball's Trial Brief,

 28 ECF 176 at 22-25 (citing, inter alia, Buck v. Dahlgren, 23 Cal.App. 779, 788-789 (1972) and

                                              -60-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK        Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39          Desc
                              Main Document Page 61 of 102


  1 California Civil Code § 3517 ("No one can take advantage of his own wrong.")).

  2         Harking back to the language of the California Court of Appeal in Batchelor v.

  3 Mandigo, 95 Cal.App.2d at 823, in the transactions where Ball advanced money to

  4 Fremont, this is not a situation where Fremont, the recipient of Ball's money advances and
  5 the borrower of these advances, was victimized by a designing usurious lender, Ball, as

  6 asserted by Huezo. To the contrary, it was Fremont, with Huezo acting on its behalf, that

  7 designed the structure of the loan transactions, including the issuance and use of investor

  8 activity reports and the promissory notes with the 15 percent interest. The November and

  9 January Reports were issued on Fremont's business forms that Huezo emailed to Ball.

 10 Plaintiff's Trial Exhibits P-4, P-6, P-10 and P-11. The initial written communications
 11 between Huezo and Ball regarding Ball's third and fourth investments—the January 30,

 12 2008 email, which solicited an advance for $130,000, Plaintiff's Trial Exhibit P-17, and the

 13 emails related to the Las Vegas and Los Angeles deals, which resulted in Ball wire-

 14 transferring Fremont $404,750, Plaintiff's Trial Exhibits P-20 through P-23—were initiated

 15 by emails sent on behalf of Fremont from Huezo to Ball. Ball's money was used by

 16 Fremont/Huezo as their capital to make unsecured loans to third party borrowers despite

 17 Fremont/Huezo's promises to Ball that some of the loans would be secured. Accordingly,

 18 the court determines that the transactions between Ball (on behalf of himself) and Huezo

 19 (on behalf of Fremont), involving Huezo's fraudulent representations, justify an estoppel

 20 against Huezo regarding his usury defense and warrant the imposition of prejudgment

 21 interest on the loans.

 22         "Because the principal of the loan is unaffected, the usurious interest provision

 23 results in a note payable at maturity without interest; and the creditor-payee is entitled to

 24 interest at the legal rate from the date of maturity to the date of judgment." 1 Witkin,

 25 Summary of California Law, Contracts, § 469 (citing, inter alia, Epstein v. Frank, 212
 26 Cal.App.3d 111, 123-124 (1981)). Thus, under the general rule regarding repayment of

 27 principal of the loan without interest and the allowance of prejudgment interest and the

 28 basis for an estoppel against Huezo in light of his fraudulent conduct, Ball is entitled to his

                                              -61-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                            Main Document Page 62 of 102


  1 unpaid loan principal plus prejudgment interest at the legal rate of 7 percent per year from

  2 the date of maturity of the loans he made to Fremont.

  3         C. Huezo May Be Held Personally Liable to Ball for Debts Arising Out of Ball's

  4             Loans to Fremont
  5         As another threshold matter, because Ball's loans were made to Fremont and not to

  6 Huezo individually, before the court addresses the nondischargeability of any debts of

  7 Huezo arising from such loans, the court must first determine whether Huezo is individually

  8 liable for the debts owed by Fremont to Ball. In Golden v. Anderson, 256 Cal.App.2d 714,

  9 719-720 (1967), the California Court of Appeal stated that in an action for an intentional

 10 tort, "[a]ll persons who are shown to have participated are liable for the full amount of the
 11 damages suffered." (citations omitted); see also Price v. Hibbs, 225 Cal.App.2d 209, 222

 12 (1964) ("When conspiring corporate officials act tortiously and individuals are injured as a

 13 proximate result, such tortfeasors are liable to the injured persons even though the

 14 corporation may also be liable." (citations omitted)); Woodworking Enterprises, Inc. v. Baird

 15 (In re Baird), 114 B.R. 198, 204 (9th Cir. BAP 1990) (applying Arizona law, "a corporate

 16 officer or director who engages in tortious conduct is personally liable for the tort,

 17 notwithstanding the fact that the officer may have acted on behalf of the corporation"); In re

 18 Pontier, 165 B.R. 797, 800 (Bankr. D. Md. 1994) ("The general rule is that corporate

 19 officers . . . are personally liable for those torts which they personally commit, or which they

 20 inspire or participate in, even though performed in the name of an artificial body.") (citing,

 21 inter alia, Fletcher v. Western National Life Insurance Company, 10 Cal.App.3d 376

 22 (1970)).

 23         The uncontroverted evidence here indicates that Huezo was an officer and agent of

 24 Fremont at all times pertinent to this matter, that Huezo was the sole actor who made the

 25 representations on behalf of Fremont to Ball and handled Ball's loans on behalf of Fremont,
 26 and Huezo was the sole actor of Fremont who engaged in all the actions that caused harm

 27 to Ball. Thus, the court determines that Huezo is personally liable to Ball for the any torts

 28 under applicable law, including deceit and fraud under California Civil Code §§ 1709 and

                                              -62-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK        Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39             Desc
                              Main Document Page 63 of 102


  1 1710. See also Engalla v. Permanente Medical Group, Inc., 15 Cal.4th 951, 973-981

  2 (1997).

  3          D. Liability for and Nondischargeability of Debt Arising from False

  4              Representation
  5          Under California law, "[t]he elements of fraud that will give rise to a tort action for

  6 deceit are: (a) misrepresentation (false representation, concealment, or nondisclosure);

  7 (b) knowledge of falsity (or 'scienter'); (c) intent to defraud, i.e., to induce reliance;

  8 (d) justifiable reliance; and (e) resulting damage." Engalla v. Permanente Medical Group,

  9 Inc., 15 Cal.4th at 974 (citations and internal quotation marks omitted); 5 Witkin, Summary

 10 of California Law, Torts, § 890. Ball, as the plaintiff, has the burden of proving the tort of
 11 fraud or deceit against Huezo, as defendant, by a preponderance of the evidence.

 12 California Evidence Code §§ 115 and 500.

 13          11 U.S.C. § 523(a)(2)(A) provides in pertinent part that "[a] discharge under section

 14 727, 1141, 1228(a), 1228(b), or 1328(b) of this title does not discharge an individual debtor

 15 from any debt . . . (2) for money, property, services, or an extension, renewal, or

 16 refinancing of credit, to the extent obtained by . . . (A) false pretenses, a false

 17 representation, or actual fraud, other than a statement respecting the debtor's or an

 18 insider's financial condition . . . ."

 19          The elements of a claim under 11 U.S.C. § 523(a)(2)(A) are: (1) the debtor made

 20 representations; (2) that at the time the debtor knew they were false; (3) the debtor made

 21 those representations with the intention and purpose of deceiving the creditor; (4) the

 22 creditor justifiably relied on these representations; and (5) the creditor sustained losses as

 23 a proximate result of the debtor's representations. Ghomeshi v. Sabban (In re Sabban),

 24 600 F.3d 1219, 1222 (9th Cir. 2010) (citations omitted); Citibank (South Dakota), N.A. v.

 25 Eashai (In re Eashai), 87 F.3d 1082, 1086 (9th Cir. 1996) (citations omitted); accord Van
 26 Zandt v. Mbunda (In re Mbunda), 484 B.R. 344, 350 (9th Cir. BAP 2012). "The elements of

 27 fraud under § 523(a)(2)(A) match the elements of common law fraud and of actual fraud

 28 under California law." Lee v. Tcast Communications, Inc. (In re Jung Sup Lee), 335 B.R.

                                                -63-
                                     AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK       Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                             Main Document Page 64 of 102


  1 130, 136 (9th Cir. BAP 2005) (citing Younie v. Gonya (In re Younie), 211 B.R. 367, 373-374

  2 (9th Cir. BAP 1997), aff'd 163 F.3d 609 (9th Cir.1998).

  3          In this adversary proceeding to determine debt dischargeability under 11 U.S.C.

  4 § 523(a)(2)(A), Ball has the burden of proving every element of the claim by a
  5 preponderance of the evidence. Grogan v. Garner, 498 U.S. 279, 286-287 (1991);

  6 Kawaauhau v. Geiger, 523 U.S. 57 (1998). The standard of proof on the element of

  7 reliance is justifiable reliance. Field v. Mans, 516 U.S. 59, 72-75 (1995) (citations and

  8 footnotes omitted). Whether a requisite element of a claim under 11 U.S.C. § 523(a)(2) has

  9 been satisfied is a factual determination. Islamov v. Ungar (In re Ungar), 633 F.3d 675,

 10 679 (8th Cir. 2011).
 11          11 U.S.C. § 523(a)(6) provides in pertinent part that "[a] discharge under section

 12 727, 1141, 1228(a), 1228(b), or 1328(b) of this title does not discharge an individual debtor

 13 from any debt . . . (6) for willful and malicious injury by the debtor to another entity or to the

 14 property of another entity . . . ."

 15          "Willful" and "malicious" are both required elements to establish non-dischargeability

 16 under 11 U.S.C. § 523(a)(6). Ormsby v. First American Title Company of Nevada (Matter

 17 of Ormsby), 591 F.3d 1199, 1206 (9th Cir. 2010). The "willful injury" requirement is met

 18 when the creditor shows that: the debtor had a subjective motive to inflict the injury, or the

 19 debtor believed the injury was substantially certain to occur as a result of his or her

 20 conduct. Petralia v. Jercich (In re Jercich), 238 F.3d 1202, 1208 (9th Cir. 2001); Carrillo v.

 21 Su (In re Su), 290 F.3d 1140, 1144 (9th Cir. 2002).

 22          Although Ball made four separate loans to Fremont induced by Huezo, because the

 23 first and second loans are similar to each other, the court discusses these two loans

 24 together and the third and fourth loans individually.

 25          ///
 26

 27

 28

                                               -64-
                                    AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK         Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39        Desc
                               Main Document Page 65 of 102


  1            1. Ball's First and Second Loans: The November and January Reports

  2                 a.        False Representations under California Law and 11 U.S.C.

  3                           § 523(a)(2)(A)

  4                      i.      Representations
  5         The court determines that Ball has proven by a preponderance of the evidence that

  6 Huezo made false representations, as detailed below, to Ball regarding the characterization

  7 of the loans to be made by Fremont described in the November and January Reports to

  8 induce Ball to "invest" in and fund these loans for Fremont, including whether or not the

  9 loans were secured, distribution of the proceeds upon payment, and the appropriate loan to

 10 value ratio for each loan. The dispute between the parties regarding Huezo's
 11 representations related to the November and January loans does not solely come down to

 12 a contest of credibility about who made what oral representations. Rather, the court finds

 13 that the documentary evidence in this case is dispositive and supports Ball regarding his

 14 first and second loans to Fremont.

 15         Huezo's counsel, Mr. Gholian, conceded that Ball did not receive exactly what was

 16 represented to him in the November and January Reports, but apparently argues that these

 17 misrepresentations cannot form the basis for fraud because Ball "assumed the risk"

 18 because he knew Fremont offered unsecured loans. Closing Argument of Victor Huezo by

 19 Artin Gholian, July 12, 2017 at 5:07-5:10 p.m. The court rejects this argument and

 20 concludes that Huezo made multiple misrepresentations to Ball, both verbally and in the

 21 November and January Reports, with the express purpose of inducing Ball to provide

 22 funding to Fremont.

 23         As discussed further infra, the court finds that Huezo's testimony with regard to Ball's

 24 November and January loans was particularly evasive and at times contradictory.

 25 Compare e.g., Huezo Trial Testimony, April 24, 2014, ECF 250, Trial Transcript at 154:06-
 26 155:06 (testifying that it was "not true" that the Gemini loan was unsecured), with Huezo

 27 Trial Testimony, April 24, 2014, ECF 250, Trial Transcript at 156:07-157:05 (testifying that

 28 Fremont did not get a trust deed or security agreement, or file a financing statement, in

                                                -65-
                                     AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK            Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39       Desc
                                  Main Document Page 66 of 102


  1 connection with the Gemini loan). Huezo was and is a lending and real estate professional

  2 with extensive professional experience. See Huezo Declaration at 2-10, ¶¶ 5-24. The

  3 court is hesitant to accept that "one of the top loan producers and managers in Southern

  4 California" 7 would not understand the relationship between a promissory note and a
  5 secured interest in real, personal, or business property. The evidence does indicate,

  6 however, that Huezo was the principal of Fremont, its sole owner and manager, and the

  7 only person acting on behalf of Fremont with respect to Ball's loans. See supra ¶ 9,

  8 Section II.C., at 9-10. Moreover, Ball provided more than 70%—if not all—of Fremont's

  9 loan capital, and without Ball's capital, Fremont would have no funding for loans and

 10 therefore no commissions for Huezo. See e.g., Huezo Trial Testimony, April 24, 2014, ECF
 11 250, Trial Transcript at 134:22-135:02, 225:18-229:04. But for inducing Ball's loans and

 12 recycling Ball's capital without Ball's knowledge or consent, Huezo/Fremont would not have

 13 been an income producing enterprise for Huezo. Specifically, the court finds Ball's

 14 testimony that he was only interested in secured, low LTV extensions of credit credible.

 15 Huezo, like the court, understood that Ball's interest was limited to over-secured loans;

 16 Huezo represented that Ball's capital would fund specific secured loans, and Huezo failed

 17 to disclose that Ball's capital was funding various unsecured loans and Fremont's

 18 operations.

 19             Beginning before Ball's first loan to Fremont, Huezo consistently represented to Ball

 20 that the proceeds of Ball's November and January Loans would be used to fund "secured"

 21 loans. Based on Ball's testimony, which the court finds to be credible, during golf outings in

 22 late 2006 and early 2007, Huezo told Ball, among other things, that Fremont's loans were

 23 "highly collateralized secured loans," "little to no risk," and "guaranteed." Moreover, the

 24 documentary evidence, specifically the Fremont Informational Materials, which Huezo

 25 provided to Ball on July 5, 2007, and which explained Fremont's lending business and
 26 process to Ball before Ball made any "investments" in, or loans to, Fremont, unequivocally

 27 stated that "the majority of the lending we do is based on collateral and personal

 28   7
          Huezo Declaration at 4, ¶ 9.
                                                    -66-
                                         AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39             Desc
                            Main Document Page 67 of 102


  1 guarantees." Although the Fremont Informational Materials implied that not all of Fremont's

  2 loans were secured, the Fremont Informational Materials did state that the activity reports

  3 outlined what loans will be made for the particular investment made by an "investor"

  4 (lender) of Fremont. The Fremont Information Materials established the expectation that
  5 investors would receive activity reports prior to lending money to Fremont: "In order for

  6 investors to analyze their risk and reward an activity report is sent out to all investors prior

  7 to processing any loans. The activity report is going to outline what loans are being made

  8 and at what rate the investors are getting paid at. (Please refer to the activity report.)" Both

  9 the November and January Reports provided by Huezo to Ball "outline[d] what loans are

 10 being made and at what rate the investors [Fremont's lenders] are getting paid at," and
 11 unequivocally represented that Ball's "investments" or loans would be used to make

 12 secured loans to borrowers of Fremont.

 13         The November Report that Huezo sent to Ball listed four "Secured Loans" totaling

 14 $290,000 with collateral valued at $1,580,000. Right below this information on the

 15 November Report listing the four "Secured Loans," it stated: "Here is a list of the proposed

 16 loans we are going to close this week. In order, to issue credit to our clients we will need to

 17 know your commitment to Fremont Investment Holdings Inc." Similarly, the January Report

 18 that Huezo sent to Ball listed two "Secured Loans" totaling $70,000 with collateral valued at

 19 $790,000. The court finds that Huezo, in sending the November and January Reports to

 20 Ball, made written representations to Ball that if Ball made the loans to Fremont being

 21 solicited through the November and January Reports, then the funds lent by Ball would

 22 fund the secured loans listed in the reports.

 23         Ball testified that Huezo also made oral representations to Ball that Fremont's loans

 24 to borrowers would be secured by real property and would be "highly collateralized secured

 25 loans," "little to no risk," and "guaranteed." This testimony is corroborated by documentary
 26 evidence in the November and January Reports, emailed by Huezo to Ball on November

 27 26, 2007 and January 8, 2008, respectively, representing to Ball that the loans funded by

 28 the investments being solicited by Huezo for Fremont were "secured loans" and listing a

                                              -67-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                            Main Document Page 68 of 102


  1 collateral amount to accompany each loan to be funded by the investor's funds ($1,580,000

  2 and $790,000 of collateral, respectively). The fact that a "collateral value" column on the

  3 November and January Reports listing the value of collateral accompanied each loan

  4 further reinforced the written representation in the reports that Ball's money lent to Fremont
  5 would be funding specific secured loans and corroborates Ball's testimony that Huezo

  6 made oral representations to him that Fremont's loans to borrowers with Ball's money

  7 would be secured by real property. Plaintiff's Trial Exhibits P-9 and P-10. Based on this

  8 evidence, the court determines that Ball has shown by a preponderance of the evidence

  9 that Huezo made representations to him orally and in writing that Ball's November and

 10 January "Investments" in, or loans to, Fremont would be used to fund the specific secured
 11 loans listed in the November and January Reports.

 12         Thus, the court determines that Huezo made the following representations to Ball,

 13 which supports Ball's claims under 11 U.S.C. § 523(a)(2)(A): (1) that Ball's November

 14 "investment" in, or loan to, Fremont would fund four specific secured loans; (2) that the first

 15 of these loans was for $40,000, secured by real property valued at $250,000, and this

 16 would be the only loan on the real property; (3) that the second of these loans was for

 17 $50,000, secured by real property valued at $500,000, and this would be the only loan on

 18 the real property; (4) that the third of these loans was for $150,000, secured by real

 19 property valued at $340,000, and this would be the only loan on the real property; (5) that

 20 the fourth of these loans was for $50,000, secured by real property valued at $490,000, and

 21 this would be the only loan on the real property; (6) that Ball's January "investment" in, or

 22 loan to, Fremont would fund two specific secured loans; (7) that the first of these loans was

 23 for $40,000, secured by real property valued at $375,000, and this would be the only loan

 24 on the real property; (8) that the second of these loans was for $30,000, secured by real

 25 property valued at $415,000, and the total debt owed on the property was $265,000; and
 26 (9) that if Ball wanted his money back at any time, Fremont would buy out Ball's

 27 "investments" (or pay back the loans) ahead of schedule.

 28         Huezo's representations were false for a number of reasons. First, according to

                                             -68-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39         Desc
                            Main Document Page 69 of 102


  1 Huezo's own testimony, the first loan listed in the November Report was a loan to Gemini

  2 Security which was not secured by real property. Huezo Declaration at 29, ¶ 110. This

  3 alone constitutes a material misrepresentation intended to induce Ball to invest in Fremont.

  4          Second, even if Huezo could have proven at trial (which he did not) that the $50,000
  5 loan to Janet Smith was properly secured by real property, Huezo still recycled the loan

  6 proceeds after the borrower paid off the loan. As discussed above, this use of Ball's money

  7 was simply unauthorized and contrary to the representations made by Huezo in the

  8 Fremont Informational Materials and November Report.

  9          Third, regarding the Inocencio Rodriguez loan, Huezo admits that Fremont funded

 10 the loan for $250,000 even though the November Report listed the loan amount as
 11 $150,000, which substantially changes the loan to value ratio where the listed collateral

 12 value was $340,000. Huezo testified that Rodriguez paid off the first loan on December 10,

 13 2007, and rather than pay Ball or propose a further loan to fund with his money, Huezo

 14 unilaterally decided to fund the second loan to Rodriguez for $250,000. Finally, when

 15 Inocencio Rodriguez paid back the entire loan amount on May 30, 2008 in the amount of

 16 $282,687.70, which included the $250,000 principal and the remainder in prepayment and

 17 interest charges, Huezo again recycled those funds for purposes not previously authorized

 18 by Ball, including paying himself a "commission" of $30,000. Huezo Declaration at 61-62,

 19 ¶ 205.

 20          Fourth, Huezo testified that the fourth loan from the November Report was funded

 21 by Fremont in the amount of $2,000 (or $3,000), Huezo Declaration at 29, ¶ 110 and at 74-

 22 75, ¶ 234, even though it was listed as a $50,000 secured loan on the November Report.

 23 There is no evidence that this loan was secured, and Fremont apparently obtained only a

 24 promissory note from the borrower.

 25          Fifth, Huezo has provided no credible evidence of the two secured loans allegedly
 26 funded by the January investment and listed on the January Report. His claim that Ball's

 27 money funded a loan to Eugenia Duran made on May 15, 2008 in the amount of $40,000 is

 28 not credible because this loan to Eugenia Duran was made more than four months after

                                             -69-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK       Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                             Main Document Page 70 of 102


  1 Ball received the January Report and provided Fremont with $70,000, a time period during

  2 which he extended two other loans in excess of $500,000. Moreover, the $46,000 loan to

  3 Robert Gray DBS TGK Enterprises was unsecured, so it is inconsistent with the January

  4 Report, and the borrower never paid back the loan.
  5          Sixth, the evidence shows that Fremont/Huezo used Ball's money for operational

  6 and other purposes without Ball's knowledge or consent and contrary to Huezo's

  7 representations to Ball that Ball's funds would be used for the secured loans identified in

  8 the November and January Reports.

  9          Seventh, by modifying the loan to value ratio on the loans funded by Ball's

 10 investments or loans, Fremont/Huezo was exposing Ball's money to an increased risk he
 11 was expressly told would not be present when he was given the November and January

 12 Reports. In other words, even if Huezo demonstrated at trial that Ball's money went strictly

 13 to fund secured loans (which he did not), the November and January Reports still contained

 14 material misrepresentations about the loan to value ratio of the collateral because Huezo

 15 failed to fund the specific loans listed in the reports.

 16          Finally, the evidence shows that Fremont did not make the specific secured loans

 17 set forth in the November and January Reports with Ball's November and January

 18 "investments" or loans. At trial, Huezo testified that he believed Fremont made secured

 19 loans to borrowers because it obtained promissory notes from borrowers for the loans, but

 20 conceded that Fremont did not obtain deeds of trust to secure the loans with real property

 21 collateral, nor did it file UCC financing statements to secure loans with personal property

 22 collateral with the California Secretary of State. Huezo Trial Testimony, April 24, 2014

 23 2:15-2:20 p.m. (ECF 250, Trial Transcript at 153:01-157:05); see also California Civil Code

 24 § 2922; 4 Witkin, Summary of California Law, Security Transactions in Real Property,

 25 §§ 39-53 (formalities required to create security interest in real property); California
 26 Commercial Code §§ 9310(a)-9316; 4 Witkin, Summary of California Law, Secured

 27 Transactions in Personal Property, §§ 59-104 (formalities required to create security

 28 interest in personal property).

                                              -70-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK          Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39         Desc
                                Main Document Page 71 of 102


  1         Accordingly, the court finds that Ball has shown by a preponderance of the evidence

  2 that Huezo made false representations to him that Ball's November and January

  3 "investments" in, or loans to, Fremont would be used to fund the specific secured loans set

  4 forth in the November and January Reports, and that Ball would be repaid from the loan
  5 proceeds, which establishes the first element of false representation to prove a tort claim

  6 for fraud or deceit under California law and nondischargeability of debt under 11 U.S.C.

  7 § 523(a)(1)(A).

  8                      ii.     Knowledge of Falsity

  9         Based on the evidence admitted at trial, the court finds that Huezo knew that his

 10 representations to Ball were false, and in so finding, the court makes several observations
 11 based on its review of the evidence before it. Regarding Huezo's representations that

 12 Fremont's loans to borrowers with Ball's money would be secured, the court observes as

 13 previously stated, that Huezo testified that he believed Fremont made secured loans

 14 because it obtained promissory notes along with the loans, but Huezo conceded that

 15 Fremont did not obtain deeds of trust to secure certain loans with real property collateral,

 16 nor did Fremont file UCC financing statements to secure loans with personal property

 17 collateral with the California Secretary of State. Huezo Trial Testimony, April 24, 2014

 18 2:15-2:20 p.m. (ECF 250, Trial Transcript at 153:01-157:05).

 19         The court considers the credibility of Huezo's trial testimony that as a licensed real

 20 estate salesperson acting on behalf of Fremont, a California Department of Finance

 21 licensed lender, he was unaware that in order to truthfully characterize a loan as secured,

 22 the loans needed to be perfected. The court determines that this portion of his testimony is

 23 not credible. First, the Fremont Informational Materials that Huezo sent to Ball before Ball's

 24 November and January Investments expressly referred to the rate of return for Fremont

 25 investors based on examples of loans made by Fremont, including situations "if a loan is
 26 made on a personal residence secured by a deed of trust" and "[i]f we are securing a loan

 27 with a UCC filing using business assets," Plaintiff's Trial Exhibit P-2 at 3, in addition to

 28 unsecured loans, which suggests that Huezo knew that there was a difference between

                                                -71-
                                     AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39          Desc
                            Main Document Page 72 of 102


  1 secured and unsecured loans. Second, given that Huezo had a real estate salesperson's

  2 license and a real estate broker's license, and he has been involved in commercial lending

  3 since the late 1990s, holding various positions with John Hancock Life Insurance Company,

  4 Santa Monica Bank, and U.S. Bank, the last of which where Huezo managed business loan
  5 sales, the court determines that, more likely than not, Huezo knew that secured loans

  6 needed to be perfected in real property by obtaining security agreements and trust deeds

  7 from the borrowers, and by obtaining security agreements and UCC financing statements

  8 from the borrowers. The testimony of Huezo as a lending and real estate professional with

  9 extensive experience with commercial lending that he, on behalf of Fremont, would not

 10 make multiple representations—orally and in writing—that a loan would be secured without
 11 taking the necessary steps to perfect secured loans, then extend unsecured loans while not

 12 knowing that his representations were false, is simply unbelievable.

 13         Moreover, Huezo's emphasis of the loan to value ratio, both orally and in the written

 14 materials, indicates that he understood the importance to lenders, like Ball, that there would

 15 be sufficient collateral securing a loan in the event that the lender would have to collect on

 16 the loan. Huezo told Ball that Ball's money would fund "highly collateralized secured

 17 loans," "little to no risk," and "guaranteed," and that Ball would be paid a 15% return on his

 18 investment in Fremont because he knew this would induce him to provide money to

 19 Fremont.

 20         As stated previously, Huezo testified that he did not obtain separate security

 21 agreements from the Fremont borrowers for certain loans from the money from Ball's

 22 November and January "investments" or loans or file UCC financing statements with the

 23 California Secretary of State on several loans that he claimed were "secured." Trial

 24 Testimony of Victor Huezo, April 24, 2014 at 2:16-2:20 p.m. (ECF 250, Trial Transcript at

 25 153:01-157:05). Moreover, Huezo knew that he would use Ball's money to pay operational
 26 expenses, including his commission, even though he told Ball his money would fund only

 27 specific secured loans. Accordingly, the court finds that the preponderance of the evidence

 28 shows that Huezo knew these representations were false.

                                             -72-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK          Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39        Desc
                                Main Document Page 73 of 102


  1                     iii.     Intent to Deceive

  2         The court also determines that Huezo made the previously mentioned

  3 representations with the intent to deceive Ball and make Fremont out to be an attractive

  4 investment opportunity for Ball. Although the court finds that Huezo's prior payments to
  5 Ball could support the determination that Huezo intended to pay Ball back on the

  6 "investments" or loans, it appears that, first and foremost, these were material false

  7 statements made both orally and in writing with the intent to induce Ball to "invest" in

  8 Fremont by making loans to it.

  9         The court also places great weight on the contradictions between Huezo's oral

 10 testimony at trial and the documentary record. The court observes that Fremont's
 11 Informational Materials indisputably stated that its "investors" (or lenders) will know what

 12 assets Fremont has as collateral by sending a balance sheet showing Fremont's assets

 13 and liabilities. At trial, Huezo testified that the investor activity reports were such balance

 14 sheets and were the only balance sheets sent to Ball. Such testimony is inconsistent with

 15 the November and January Reports themselves. Contrary to Huezo's testimony, the

 16 November and January Reports both state "here is a list of proposed loans we are going to

 17 close this week." The reports do not show what loans are going to be closed, as the

 18 November and January Reports state, nor do the reports show what assets and liabilities

 19 Fremont presently owns as the balance sheets were supposed to show according to the

 20 Fremont Informational Materials. Huezo's trial testimony that the investor activity reports

 21 served as the balance sheets reflecting Fremont's assets and liabilities is thus not credible.

 22         In addition to this inconsistency, the Reports also represent to prospective

 23 "investors" (or lenders) that the "investors" are agreeing to invest in Fremont in order to

 24 fund the proposed loans listed in the Report. Huezo also did not stay true to the

 25 statements in the Fremont Informational Materials that "investors" (lenders) would know
 26 what loans their "investments" (or loans) would be funding. Huezo stated numerous times

 27 that he did not feel bound to the Investor Activity Reports and used Ball's investments for

 28 various purposes. Accordingly, the court finds Huezo's testimony on this point to be

                                                -73-
                                     AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK         Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39         Desc
                               Main Document Page 74 of 102


  1 deceptive and thus consistent with his intent to deceive Ball into "investing" in, or lending

  2 to, Fremont. Based on the foregoing, the court determines that the preponderance of the

  3 evidence shows that Huezo represented that the money from Ball's November and January

  4 "investments" or loans would be used to fund specific secured loans by Fremont with the
  5 intent to deceive Ball.

  6                     iv.     Justifiable Reliance

  7         The court determines that Ball "justifiably" relied on Huezo's representations that

  8 Ball's "investments" in, or loans to, Fremont would be used to fund secured loans. "A

  9 creditor claiming nondischargeability under § 523(a)(2)(A) must also show it was justified in

 10 relying on the debtor's fraudulent conduct in obtaining the money, property or services." 4
 11 March, Ahart & Shapiro, California Practice Guide: Bankruptcy, ¶ 22:480 at 22-75 (2019)

 12 (citing Field v. Mans, 516 U.S. at 73-76). "A person may justifiably rely on a representation

 13 'even if the falsity of the representation[s] could have been ascertained upon investigation.'"

 14 4 March, Ahart and Shapiro, California Practice Guide: Bankruptcy, ¶ 22:481 at 22-75

 15 (citing In re Eashai, 87 F.3d 1082, 1090 (9th Cir. 1996)).

 16         Here, the court finds Ball's testimony credible that given the long history of familial

 17 friendship that Ball had with Huezo's family and the verbal representations, which were

 18 consistent with the November Report and the January Report's representations that the

 19 loans by Fremont to borrowers funded by "investors" were "guaranteed," "secured," and

 20 had large collateral values to accompany the loans, that Ball justifiably relied on Huezo's

 21 representations. Further, Ball did not blindly rely solely on the verbal representations

 22 because he also had written documentation showing a collateral value with a seemingly

 23 large equity cushion to "secure" his loans to corroborate and confirm Huezo's oral

 24 representations. Along with these representations, Ball also obtained promissory notes

 25 from Huezo for these two "investments" or loans. Therefore, the court finds that the
 26 preponderance of the evidence shows that Ball justifiably relied on Huezo's representations

 27 which induced him to make loans to Fremont that were riskier than Huezo represented and

 28 that Ball had bargained for since the loans made by Fremont had no real collateral to

                                               -74-
                                    AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK        Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39        Desc
                              Main Document Page 75 of 102


  1 secure them, exposing Ball to a greater risk of loss than Huezo had promised, and Ball had

  2 bargained for.

  3                     v.     Losses as a Proximate Result

  4         "A creditor seeking a § 523(a)(2)(A) nondischargeability determination must
  5 demonstrate a causal nexus between the fraud and the debt—i.e., that the debtor's fraud

  6 was a proximate cause of the loss to the creditor." 4 March, Ahart and Shapiro, California

  7 Practice Guide: Bankruptcy, ¶ 22:490 at 22-76 (citing Field v. Mans, 516 U.S. at 64 (1995))

  8 (emphasis in original). As to the November and January "investments" in, or loans to,

  9 Fremont that Ball made, which totaled $310,000, the court determines that the

 10 preponderance of the evidence shows that Huezo's misrepresentations that Fremont's
 11 loans would be secured with specific loan to value ratios was a proximate cause of Ball's

 12 loss if Ball did not receive at least $310,000 back in satisfaction of the debts owed by

 13 Fremont to Ball from Ball's November and January "investments" or loans.

 14         In demonstrating that the preponderance of the evidence establishes a claim for

 15 relief to deny dischargeability of debt for fraudulent misrepresentation under 11 U.S.C.

 16 § 523(a)(2), Ball has also shown that the preponderance of the evidence establishes his

 17 state law claims for fraud or deceit. Ball has shown by a preponderance of the evidence

 18 that Huezo misled him with promises of using Ball's money through "investments" in, or

 19 loans to, Fremont to make loans to borrowers secured with real or personal property

 20 collateral to induce Ball to make these "investments" or loans, and instead of doing what he

 21 promised, Huezo and Fremont ultimately did not use Ball's money to make secured loans,

 22 but used all of the money for unsecured loans or for other purposes, including paying

 23 Fremont's operational expenses and paying Huezo personally. Even if Fremont funded

 24 secured loans with some of Ball's money, the evidence demonstrates that Fremont did not

 25 fund the specific loans listed in the November and January Reports. Thus, Ball's money
 26 was not used for the purposes of making the specific secured loans in the reports as Huezo

 27 promised, but diverted for other purposes, exposing Ball to greater risk of loss than he

 28 would have agreed to, and resulting in losses to him when Fremont's borrowers did not

                                              -75-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK       Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                             Main Document Page 76 of 102


  1 repay the loans made to them, and Fremont's investors could not rely upon the real or

  2 personal property collateral to recover some, if not all, of the value of their losses from

  3 Fremont's borrowers.

  4         Although the court observes that Ball received at least $416,835.50 in distributions
  5 from Fremont, and offsets and distributions from Fremont's bankruptcy estate, there is a

  6 question regarding how to credit that amount against the four separate debts Huezo owes

  7 to Ball stemming from the four separate investments Ball made to Fremont. Because the

  8 answer to that question depends in part on the nondischargeability analysis with respect to

  9 Ball's third and fourth investments in Fremont, before the court considers this question, the

 10 court will analyze the remainder of Ball's nondischargeability claims against Huezo, then
 11 address the question at the end in the section titled "Payment Allocation Analysis."

 12                    b. 11 U.S.C. § 523(a)(6)

 13         The debt of an individual debtor arising from "willful and malicious injury by the

 14 debtor to another" or "to property of another" may be excepted from discharge under 11

 15 U.S.C § 523(a)(6). An injury is "willful" "when it is shown that either the debtor had a

 16 subjective motive to inflict injury or that the debtor believed that injury was substantially

 17 certain to occur as a result of his conduct." In re Jercich, 238 F.3d at 1208. If the act was

 18 intentional and the debtor knew that it would necessarily cause injury, "willful" intent does

 19 not require that the debtor have had the specific intent to injure the creditor. Id. at 1207.

 20 "Willful" means "voluntary" or "intentional." Kawaahau v. Geiger, 523 U.S. at 61-62 (citing

 21 Restatement (Second) of Torts, § 8A, comment A). The standard focuses on the debtor's

 22 subjective intent and not "whether an objective, reasonable person would have known that

 23 the actions in question were substantially certain to injure the creditor." In re Su, 290 F.3d

 24 at 1145-1146.

 25         The "malicious" injury requirement is separate from the "willful" requirement. Id. at
 26 1146. An injury is "malicious" if it involves "(1) a wrongful act, (2) done intentionally,

 27 (3) which necessarily causes injury, and (4) is done without just cause or excuse." In re

 28 Jercich, 238 F.3d at 1209 (citing Kawaahau v. Geiger, supra). This definition "does not

                                              -76-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK       Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39             Desc
                             Main Document Page 77 of 102


  1 require a showing of biblical malice, i.e., personal hatred, spite, or ill will." In re Bammer,

  2 131 F.3d 788, 791 (9th Cir. 1997). The Supreme Court narrowly held that

  3 "nondischargeablity takes a deliberate or intentional injury, not merely a deliberate or

  4 intentional act that leads to injury." Kawaahau v. Geiger, 523 U.S. at 61 (emphasis in
  5 original).

  6          Here, the court determines that Huezo's wrongful actions, as previously detailed,

  7 were Huezo's oral and written representations that Ball's investments would fund specific

  8 loans secured by real property, as set forth in the November and January Reports, orally

  9 representing that Fremont could "guarantee" payments to Ball, and representing that Ball

 10 would be paid from proceeds of the loans, rather than having his money recycled through
 11 Fremont or paying Huezo's commissions. The injury from these false representations by

 12 Huezo was "willful" "when the evidence shows that either Huezo had a subjective motive to

 13 inflict injury or that he believed that injury was substantially certain to occur as a result of

 14 his conduct. Huezo knew that Ball was making investments for secured loans for specific

 15 borrowers in order to make sure that his investment funds were adequately protected

 16 because Huezo was soliciting Ball to make investments, or loans, as reflected on the

 17 investor activity reports, and Ball was relying on such reports to make his investments, or

 18 loans. Despite this knowledge that Ball was investing in secured loans for specific

 19 borrowers, when the specific loans that Ball had authorized had been paid off, Huezo used

 20 Ball's money to pay himself commissions which Huezo had not disclosed to Ball, even

 21 though Ball only permitted his money to be invested in secured loans, and Huezo recycled

 22 the remaining money into new loans to other borrowers, including unsecured loans, without

 23 Ball's knowledge or consent.

 24          Huezo, as a real estate professional with extensive experience with commercial

 25 lending, would have known that a secured loan would be less likely to injure Ball than an
 26 unsecured loan, and thus, that is why Ball conditioned his investments in Fremont on it

 27 making secured loans with his money adequately protecting his funds with sufficient equity.

 28 Huezo disregarded Ball's conditions and chose to expend Ball's money for other uses,

                                              -77-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                            Main Document Page 78 of 102


  1 including paying himself commissions, which conduct rises to the level of a "subjective

  2 motive to inflict injury" on Ball or prove that Huezo had a "substantial certainty" that Ball

  3 would be injured by diverting Ball's money to put into his own pocket or making riskier,

  4 unsecured loans to borrowers who did not pay the loans back and had no collateral for
  5 Fremont to recover Ball's money. Moreover, the injury caused by Huezo was "malicious" if

  6 it involved (1) a wrongful act, (2) done intentionally, (3) which necessarily caused injury,

  7 and (4) was done without just cause or excuse. The injury was malicious because it

  8 involved a wrongful act by Huezo in making false representations to Ball, which was done

  9 intentionally as previously discussed, which necessarily caused injury because Huezo

 10 either took the money for himself or recycled Ball's money into new, risker unsecured loans,
 11 contrary to his representations to Ball that the loans would be secured and to specifically

 12 identified borrowers and without just cause or excuse since Huezo took the money for

 13 himself and recycled Ball's money into new loans without Ball's knowledge or consent.

 14         For the foregoing reasons, Ball has shown by a preponderance of the evidence that

 15 the injury to him caused by Huezo with respect to Ball's investments based on the

 16 November and January Reports was both "willful" and "malicious" under of 11 U.S.C.

 17 § 523(a)(6).

 18             2. Ball's Third Loan: January 30, 2008 Email and $130,000 "Investment"

 19                    a. 11 U.S.C. § 523(a)(2)(A)

 20         As to Ball's third "investment" in, or loan to, Fremont, the $130,000 investment, the

 21 court determines that Ball has not proven by a preponderance of the evidence that Huezo

 22 made representations, which he knew were false, with the intention to deceive Ball, in

 23 which Ball was justified in relying upon and that Ball sustained losses as a proximate result.

 24 In contrast to the dispute regarding the November and January Report "investments" or

 25 loans, the dispute regarding the $130,000 investment comes down to a contest of credibility
 26 regarding whether Huezo made representations that these "investments" or loans would be

 27 used to fund specific secured loans. Ball Declaration at 7, ¶¶ 20 and 21. Unlike with Ball's

 28 November and January Report "investments" or loans, no such documentary evidence of

                                              -78-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK       Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39             Desc
                             Main Document Page 79 of 102


  1 false representations by Huezo to induce these "investments" or loans was presented to

  2 the court, and the court denies Ball's claims under 11 U.S.C. § 523(a)(2)(A) based on a

  3 lack of proof.

  4          The only evidence that Ball offered that Huezo represented to Ball that the money
  5 from Ball's $130,000 "investment" would be used to fund specific secured loans is Ball's

  6 oral and written trial testimony, based on Ball's recollection of oral statements Huezo made

  7 to Ball six years prior that the loans were for a couple of properties that had a “ton of

  8 collateral”. Such testimony is not corroborated by any documentary evidence or any

  9 specific details surrounding when such oral representations were made that would

 10 establish that Ball actually remembered such oral representations being made. Further, the
 11 allegation that Huezo orally represented that Ball's "investment" or loan would be used to

 12 fund secured loans without any corroborating documentary evidence is in stark contrast to

 13 the prior transactions between the parties whereby Huezo made written representations in

 14 the Activity Reports which Ball relied upon to make "investments" in, or loans to, Fremont,

 15 stating that Fremont's loans funded by the investments would be secured.

 16          Regarding the January 30, 2008 email and corresponding $130,000 "investment" or

 17 loan, the only documentary evidence submitted by the parties of representations related to

 18 that investment is an email from Huezo to Ball, which states "I also have two deals that I

 19 am closing out this week if you want to do them. It is for a total of $130,000 at the 15%

 20 rate. Let me know if you can do them." That email provides no substantive information

 21 other than the requested investment amount and interest rate, and it makes no reference to

 22 secured or unsecured loans. Nonetheless, through his declaration, Ball stated that "[b]ased

 23 on the email and Huezo's comments to me at the time, I believed that this loan was to be

 24 like the first two 'secured loans' to Fremont." Yet at trial, regarding the two deals mentioned

 25 in the email, Ball testified that Huezo told Ball that "they were a couple of properties that
 26 had a lot of collateral just like the others." Ball also testified that Huezo did not tell Ball why

 27 these particular borrowers needed to borrow money from Fremont. This was the only oral

 28 testimony Ball gave as to Huezo's verbal representations regarding the $130,000

                                              -79-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                            Main Document Page 80 of 102


  1 investment, which, combined with the email, in this court's view, does not prove by a

  2 preponderance of the evidence that Huezo represented to Ball that the $130,000

  3 investment would be used to fund secured loans. It appears that Ball may have thought or

  4 assumed that these loan transactions were the same as before, but he has not shown that
  5 Huezo represented that they were the same or were otherwise secured loans.

  6         The court also determines that because Ball has not proven that Huezo did make

  7 false representations to Ball that the $130,000 "investment" or loan would be used to fund

  8 specific secured loans, Ball cannot establish the remaining two elements for his claim

  9 under 11 U.S.C. § 523(a)(2)(A) of justifiable reliance on Huezo's representations and

 10 losses proximately resulting from such representations. Regarding the fact that Huezo did
 11 not use Ball's $130,000 "investment" to fund the two deals referred to in the January 30,

 12 2008 email, the court determines that such conduct, in and of itself, is insufficient to

 13 establish nondischargeability under 11 U.S.C. § 523(a)(2)(A). As previously discussed,

 14 given the lack of information that Ball had regarding both "investments" or loans, the court

 15 determines that Ball has failed to prove by a preponderance of the evidence that Ball

 16 justifiably relied on Huezo's representations regarding the $130,000 "investment" or loan

 17 and that Ball suffered losses as a proximate result of Huezo's representations.

 18         For the foregoing reasons, as to the $130,000 investment, the court determines that

 19 Ball has not proven his claim under 11 U.S.C. § 523(a)(2)(A) by a preponderance of the

 20 evidence.

 21                    b. 11 U.S.C. § 523(a)(6)

 22         Regarding the "willful" requirement under In re Jercich, supra, as to Ball's $130,000

 23 "investment" or loan, based on the factual findings recited above, the court determines that

 24 Huezo did not have a subjective motive to inflict injury on Ball. Ball failed to prove that

 25 Huezo intended to inflict injury on Ball with respect to Ball's $130,000 investment because
 26 Huezo had not promised to make secured loans and did not know that Fremont borrowers

 27 would default as Huezo went through an underwriting process for Fremont to make the

 28 loans, and Huezo paid Ball back a significant amount on the promissory notes, which

                                             -80-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK          Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39        Desc
                                Main Document Page 81 of 102


  1 appears at most to indicate negligence in making such loans. For the same reasons, Ball

  2 failed to prove that Huezo believed the injury was substantially certain to occur as a result

  3 of Huezo's conduct.

  4         Regarding the "malice" requirement under In re Jercich, supra, as to the $130,000
  5 investment, based on the factual findings recited above, the court determines that Ball has

  6 not proven that Huezo acted maliciously. Huezo also testified that he had performed his

  7 customary underwriting duties on these loans and believed that the borrowers that Fremont

  8 made loans to had assets that Fremont would be able to collect, which again suggests at

  9 most negligence as opposed to intentional misconduct as to such loans. All of these

 10 findings refute the determination that Huezo had the requisite intent to injure Ball as
 11 required by the Supreme Court in Kawaahau v. Geiger. Accordingly, as to Ball's $130,000

 12 investment, the court determines that Ball has failed to prove by a preponderance of the

 13 evidence both the "willful" and "malicious" elements of 11 U.S.C. § 523(a)(6).

 14             3. Ball's Fourth Loan: the "Las Vegas" and "Los Angeles" Deals and

 15                 Corresponding $404,750 "Investment"

 16                  a.        11 U.S.C. § 523(a)(2)(A)

 17                       i.    Representations

 18         As to Ball's fourth "investment" in, or loan to, Fremont, the $404,750 investment, the

 19 court determines that Ball has proven by a preponderance of the evidence that Huezo

 20 made representations, which he knew were false, with the intention to deceive Ball, in

 21 which Ball was justified in relying upon and that Ball sustained losses as a proximate result.

 22 When the court originally considered Ball’s $404,750 investment for the “Las Vegas Deal”

 23 and “Los Angeles Deal” loans, it thought that this transaction was less like Ball’s first two

 24 investments or loans based on the November and January Reports, which involved alleged

 25 oral and written misrepresentations, and more like Ball’s third investment or loan related to
 26 the January 30, 2008 email, which involved alleged oral misrepresentations. In further

 27 examination of the evidence relating to Ball’s fourth investment, or loan, to Fremont on

 28 reconsideration, the court determines that this transaction is neither like Ball’s first two

                                                 -81-
                                      AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                            Main Document Page 82 of 102


  1 investments based on the November and January Reports nor like his third investment

  2 related to the January 30, 2008 as discussed below.

  3         Regarding the circumstances surrounding the "Las Vegas" and "Los Angeles" deals

  4 and the corresponding $404,740 investment, as with the $130,000 investment, the primary
  5 evidence that Ball offered that Huezo represented to Ball that the money from Ball's

  6 $404,750 "investment" would be used to fund specific secured loans is Ball's oral and

  7 written trial testimony, based on Ball's recollection of oral statements Huezo made to Ball

  8 six years prior, which has some similarity to the situation of Ball’s third investment. The

  9 documentary evidence submitted by the parties of written representations that Huezo made

 10 to Ball related to Ball’s fourth investment are three emails that state the following: (1) March
 11 21, 2008 email: "Joey, I wanted to let you know that we are drawing loan docs on the

 12 Vegas deal and the deal in Los Angeles today. I just want to make sure you are still good

 13 for the loan that we have been discussing for a few months now. Please let me know as I

 14 am going to the Notary today to get our Promissory Note done as I plan on funding these

 15 deals on Thursday."; (2) March 24, 2008 email: "Joey, Sorry to send another email but I

 16 have not heard back from you regarding this deal. I know we have been working on the

 17 Bruce deal but can you let me know where you stand on the loan. Please let me know

 18 today if possible."; and (3) March 25, 2008 email: "Joey, Good news, we are signing loan

 19 docs today and will be ready for funding tomorrow. Please go ahead and wire the money

 20 to me via the Fremont Investment Holding Account to avoid any bank delays of having the

 21 money go to my personal account and then to the Fremont account. I will attach a copy of

 22 the Fremont checking account information for you to wire the funds to me." While these

 23 emails themselves provide no substantive information regarding whether the loans would

 24 be secured, the emails from Huezo to Ball contained representations by Huezo that Ball's

 25 investment would be specifically for the Las Vegas and Los Angeles deals, and the last
 26 email from Huezo to Ball of March 25, 2008 contained representations that the Las Vegas

 27 deal was going through because the loan documents were going to be signed and the loan

 28 funded on the next day, which Huezo knew was not true. That the Las Vegas deal loan

                                             -82-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39          Desc
                            Main Document Page 83 of 102


  1 was to be secured was confirmed by Huezo in his trial testimony, and this admission is

  2 consistent with Ball's testimony that Huezo made verbal representations that the loans

  3 were secured, and as Ball specifically testified, Huezo represented that there was "a ton of

  4 collateral" for these deals. As Ball stated in his trial declaration, he agreed to loan Fremont
  5 $404,750 based on Huezo's oral and written representations that the $404,750 was going

  6 to two secured loans. At trial, regarding the deals mentioned in the email, Ball testified that

  7 Huezo verbally represented to Ball that through the "Las Vegas deal," Fremont would loan

  8 money towards property that had "a ton of collateral." This was the primary oral testimony

  9 Ball gave about Huezo's verbal representations regarding the $404,750 "investment" or

 10 loan before Ball made this investment. As discussed below, there is additional oral
 11 testimonial evidence and written documentary evidence relating to a meeting between Ball

 12 and Huezo about Ball’s fourth investment in July 2008 which corroborates Ball’s version of

 13 the facts.

 14         The court determines that Ball has proven by a preponderance of the evidence that

 15 Huezo made false representations, as detailed below, to Ball regarding the Las Vegas or

 16 Romano deal and the Los Angeles deal to induce Ball to "invest" in and fund these loans

 17 for Fremont, including whether or not the loans were secured, whether the loans were even

 18 going to be made and whether Ball's funds were going to be used for these loans and no

 19 other purposes. The dispute between the parties regarding Huezo's representations

 20 related to the Las Vegas and Los Angeles loans does not solely come down to a contest of

 21 credibility about who made what oral representations, but the court finds that the

 22 documentary evidence in this case also corroborates and supports Ball's testimony

 23 regarding his fourth loan to Fremont.

 24         Thus, the court determines that Huezo made the following representations to Ball,

 25 which supports Ball's claim under 11 U.S.C. § 523(a)(2)(A): (1) that Ball's "investment" in,
 26 or loan to, Fremont would fund two specific secured loans; (2) that the first of these loans

 27 was for $367,250 for the Las Vegas or Romano deal, secured by real property valued at

 28 $250,000; (3) that the second of these loans was for $37,500 (the difference between the

                                             -83-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39          Desc
                            Main Document Page 84 of 102


  1 amount borrowed and the Las Vegas deal loan), secured by real property valued at

  2 $500,000; (4) that the Las Vegas deal was going ahead with the loan documents to be

  3 signed and the loan to be funded on March 26, 2008; (5) that Ball's investment earned

  4 $55,250 in prepaid interest on the Las Vegas or Romano deal loan.
  5         As discussed below, the court finds that Huezo's testimony with regard to Ball's Las

  6 Vegas and Los Angeles deal investment was not credible and false. Huezo knew when he

  7 told Ball in his email of March 25, 2008 that the Las Vegas deal was going forward with the

  8 loan documents being signed and the loan being funded on the following day on March 26,

  9 2008 that these representations were not true because, as Huezo admitted in his trial

 10 testimony, he had not heard back from the escrow officers that the loan documents had
 11 been signed by the Romanos, he was following up with them as to whether the Romanos

 12 had signed them, and he later confirmed that they did not sign them. These were false

 13 representations that induced Ball to go ahead and wire the money to fund the Las Vegas

 14 deal loan on March 26, 2008 (even though Huezo knew that he had not been able to

 15 confirm that the Romanos had even signed the loan documents) for Huezo tell Ball the

 16 "good news" that the loan documents were being signed and the loan being funded on the

 17 following day. Although Huezo testified that he notified Ball that the Las Vegas deal had

 18 fallen through and he offered Ball a refund of his money for the deal on or about March 27,

 19 2008, Ball testified that he was not so informed by Huezo that the deal did not go through.

 20 Huezo also testified that Ball declined his offer to return his money for the Las Vegas deal

 21 because Ball was having problems with the IRS over a tax audit and allegedly would have

 22 a better negotiating position with the IRS if Ball did not have the money returned. Ball and

 23 Huezo testified that they met in July 2008 to discuss the status of Ball's investments with

 24 Fremont. Ball testified that Huezo reported on the status of all of Ball's investments,

 25 including the Las Vegas deal, explaining the deals from notations on a copy of payment
 26 check from Fremont to Ball, and specifically, Huezo told Ball that prepaid interest of

 27 $55,250 was earned on the Las Vegas deal. According to Ball, Huezo did not tell him that

 28 the Las Vegas deal fell through in March 2008, or at their July 2008 meeting or at any other

                                             -84-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                            Main Document Page 85 of 102


  1 time. Huezo testified that he told Ball that the Las Vegas deal fell through in March 2008

  2 and that the notations on the copy of the payment check while in Huezo's handwriting, the

  3 notations were made by Huezo at Ball's direction, though Huezo did not know the meaning

  4 of the notations as he just wrote what Ball told him. Meanwhile, Huezo had used Ball's
  5 funds for the Las Vegas and Los Angeles deals for other loans because according to

  6 Huezo, Ball's funds were a loan to him personally rather than to Fremont, so that Huezo

  7 could make loans for Fremont borrowers as he saw fit in his business judgment.

  8         Huezo's representations were false for a number of reasons. First, according to

  9 Huezo's own testimony, he knew that he did not whether the Romanos had signed the loan

 10 documents that he had prepared for the Las Vegas deal when he emailed Ball the "good
 11 news" that the deal was going ahead with the loan documents being signed and the loan

 12 being funded on the next day on March 26, 2008. This alone constitutes a material

 13 misrepresentation intended to induce Ball to invest in Fremont.

 14         Second, when Huezo found out that the Romanos did not sign the loan documents

 15 by March 26, 2008, because he had previously represented to Ball that the loans were for

 16 the Las Vegas and Los Angeles deals with a "ton of collateral," he did not tell Ball that the

 17 deals had fallen through, and he and Fremont were using Ball's money to fund other loans

 18 that they had not told Ball about, or obtained his consent. As discussed above, this use of

 19 Ball's money was simply unauthorized and contrary to the representations made by Huezo

 20 in his verbal representations to Ball and in his written representations in his emails to Ball

 21 about the Las Vegas and Los Angeles deals.

 22         Third, Huezo has provided no credible evidence that he told Ball that the Las Vegas

 23 and Los Angeles deals had fallen through, that Ball did not accept Huezo's offer to return

 24 the money because these deals were not going through and that Ball made a personal loan

 25 of his money to Huezo for Huezo to make loans to Fremont borrowers as Huezo saw fit.
 26 Ball's testimony, which the court finds credible, was consistent with his prior pattern of

 27 behavior of only making investments with Fremont for specific secured loans. The

 28 notations on the copy of the payment check which Huezo admits were in his handwriting

                                             -85-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                            Main Document Page 86 of 102


  1 showed that Huezo used the notations to report on the status of Ball's investments, which

  2 were discussed at their meeting in July 2008, and Huezo specifically explained that the

  3 purported Las Vegas deal had earned for Ball $55,250 in prepaid interest on his investment

  4 in the deal, which was false information as Huezo knew because the deal did not go
  5 through.

  6         Fourth, the evidence shows that Fremont/Huezo used Ball's money to make loans to

  7 Fremont borrowers without Ball's knowledge or consent and contrary to Huezo's

  8 representations to Ball that Ball's funds would be used for the secured loans identified in

  9 Huezo's emails for the Las Vegas and Los Angeles deals.

 10         As noted previously, the evidence does indicate, however, that Huezo was the
 11 principal of Fremont, its sole owner and manager, and the only person acting on behalf of

 12 Fremont with respect to Ball's loans. See supra ¶ 9, Section II.C., at 9-10. Moreover, Ball

 13 provided more than 70%—if not all—of Fremont's loan capital, and without Ball's capital,

 14 Fremont would have no funding for loans and therefore no commissions for Huezo. See

 15 e.g., Huezo Trial Testimony, April 24, 2014, ECF 250, Trial Transcript at 134:22-135:02,

 16 225:18-229:04. But for inducing Ball's loans and recycling Ball's capital without Ball's

 17 knowledge or consent, Huezo/Fremont would not have been an income producing

 18 enterprise for Huezo. Specifically, the court finds credible Ball's testimony that he was only

 19 interested in investing in the specific secured loans in the Las Vegas and Los Angeles

 20 deals because Huezo had represented that the deals had adequate collateral to protect

 21 Ball's principal extensions of credit. Huezo, like the court, understood that Ball's interest

 22 was limited to over-secured loans; Huezo represented that Ball's capital would fund the

 23 specific secured loans in the Las Vegas and Los Angeles deal, and Huezo failed to

 24 disclose that those deals did not go through and that he and Fremont were diverting Ball's

 25 capital to fund other loans without Ball's knowledge or authorization.
 26         Accordingly, the court finds that Ball has shown by a preponderance of the evidence

 27 that Huezo made false representations to him that Ball's "investment" in, or loan to,

 28 Fremont would be used to fund the specific secured loans in the Las Vegas and Los

                                             -86-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK        Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39        Desc
                              Main Document Page 87 of 102


  1 Angeles deals, which establishes the first element of false representation to prove a tort

  2 claim for fraud or deceit under California law and nondischargeability of debt under 11

  3 U.S.C. § 523(a)(1)(A).

  4                   ii.    Knowledge of Falsity
  5         Based on the evidence admitted at trial, the court finds that Huezo knew that his

  6 representations to Ball were false, and in so finding, the court makes several observations

  7 based on its review of the evidence before it. As discussed above, Huezo knew that his

  8 representations on March 25, 2008 that the Las Vegas and Los Angeles deals were going

  9 forward as the loan documents were going to be signed and the loans funded on the next

 10 day when he did not know whether the borrowers had signed the loan documents. Huezo
 11 knew that his prior representations that Ball would be investing in the specific secured

 12 loans in the Las Vegas and Los Angeles deals were false when he knew that those deals

 13 had fallen through, that he had not informed Ball of that fact and that he had taken Ball's

 14 money for those deals and lent it out to other borrowers whom Huezo or Fremont had not

 15 told Ball about, nor obtained his authorization to make loans to such borrowers.

 16 Accordingly, the court finds that the preponderance of the evidence shows that Huezo

 17 knew these representations were false.

 18                   iii.   Intent to Deceive

 19         The court also determines that Huezo made the previously mentioned

 20 representations with the intent to deceive Ball because the evidence shows that he knew

 21 that the loan documents for the Las Vegas and Los Angeles deals had not been signed,

 22 though he told Ball by email on March 25, 2008 that they were being signed on the next

 23 day, and when he confirmed that the deals were not going through, he did not tell Ball and

 24 diverted Ball's money to make loans to other borrowers about whom he had not informed

 25 Ball, nor obtained Ball's authorization. The evidence also shows that Huezo had the intent
 26 to deceive Ball because Huezo continued to deceive Ball by not telling him that the Las

 27 Vegas deal never went through and that he and Fremont made loans to other borrowers

 28 with Ball's money intended for the Las Vegas and Los Angeles deals when they met in July

                                              -87-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK       Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39         Desc
                             Main Document Page 88 of 102


  1 2008 to go over the status of Ball's investment portfolio with Fremont, especially about the

  2 Las Vegas deal that Ball had asked Huezo specifically to report on. Huezo continued his

  3 deception of Ball by not only failing to disclose that the Las Vegas deal fell through, but by

  4 making additional misrepresentations by telling Ball that the Las Vegas deal earned Ball
  5 prepaid interest of $55,250 as shown by Huezo's handwritten notations on the copy of the

  6 payment check that Huezo used to explain the status of Ball's investments. At trial, Huezo

  7 admitted that at the time he told Ball to go ahead and send in his investment money for the

  8 Las Vegas deal, he knew that the loan documents were not signed by the Romanos, the

  9 Las Vegas deal borrowers, as he was following up on whether the loan documents were

 10 signed as it had been several days since he prepared and submitted the loan documents to
 11 escrow.

 12         As with the November and January Report investments, the court infers Huezo's

 13 intent to deceive Ball from the facts that Ball was Fremont's (and Huezo's) primary source

 14 of capital for Fremont to conduct its loan business and for Huezo to collect his commissions

 15 on Fremont's loans. Without Ball's investment money, Fremont did not have capital to loan

 16 to its borrowers, and thus, Huezo had incentive to deceive Ball into making his investment

 17 for the Las Vegas deal, representing that the deal was going forward with the loan

 18 documents about to be signed and loan about to be funded, even though Huezo knew that

 19 this was not true. Accordingly, the court finds Huezo's testimony regarding Ball's

 20 investment for the Las Vegas and Los Angeles deals to be untrue and thus consistent with

 21 his intent to deceive Ball into "investing" in, or lending to, Fremont on the Las Vegas and

 22 Los Angeles deals. Based on the foregoing, the court determines that the preponderance

 23 of the evidence shows that Huezo represented that the money from Ball's March 2008

 24 "investments" or loans would be used to fund specific secured loans by Fremont for the Las

 25 Vegas and Los Angeles deals with the intent to deceive Ball.
 26                   iv.   Justifiable Reliance

 27         The court also determines that Huezo made false representations to Ball that the

 28 $404,750 "investment" or loan would be used to fund specific secured loans and Ball

                                             -88-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK       Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39             Desc
                             Main Document Page 89 of 102


  1 justifiably relied on those representations.

  2         "A creditor claiming nondischargeability under § 523(a)(2)(A) must also show it was

  3 justified in relying on the debtor's fraudulent conduct in obtaining the money, property or

  4 services." 4 March, Ahart and Shapiro, California Practice Guide: Bankruptcy, ¶ 22:480 at
  5 22-75 (citing Field v. Mans, 516 U.S. at 73-76). "A person may justifiably rely on a

  6 representation 'even if the falsity of the representation[s] could have been ascertained upon

  7 investigation.'" 4 March, Ahart and Shapiro, California Practice Guide: Bankruptcy,

  8 ¶ 22:481 at 22-75 (citing In re Eashai, 87 F.3d 1082, 1090 (9th Cir. 1996)). Although

  9 "justifiable" reliance is a lower standard than reasonable reliance, "[j]ustifiability is not

 10 without some limits [because] . . . a person is 'required to use his senses, and cannot
 11 recover if he blindly relies upon a misrepresentation the falsity of which would be patent to

 12 him if he had utilized his opportunity to make a cursory examination or investigation.'" Field

 13 v. Mans, 516 U.S. at 71 (quoting Restatement (Second) of Torts § 541, Comment a

 14 (1976)).

 15         Here, the court finds Ball's testimony credible that given the long history of familial

 16 friendship that Ball had with Huezo's family and the verbal representations, which were

 17 consistent with Huezo's email messages containing representations that the Las Vegas and

 18 Los Angeles loan deals involved secured loans to specific borrowers, that the secured

 19 loans would have "tons of collateral", meaning that there was sufficient equity to adequately

 20 protect Ball's investment funds and that the deals were going forward that Ball justifiably

 21 relied on Huezo's representations. The fact that Fremont had started making regular

 22 payments on the other investment loans made by Ball supports a finding of Ball's justifiable

 23 reliance. Ball "trusted Huezo" because he thought of Huezo as a friend and was justified in

 24 relying upon Huezo's representations because it appeared that his prior investments with

 25 Fremont were paying off since Fremont was making regular payments to Ball on his
 26 investments. Although Ball did not receive investor activity reports for these transactions

 27 like the November and January Report investments, Ball received multiple assurances from

 28 Huezo that the secured loans to the Las Vegas and Los Angeles deal borrowers would be

                                              -89-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39          Desc
                            Main Document Page 90 of 102


  1 secured with "tons of collateral" and that there was sufficient equity to adequately protect

  2 Ball's investment funds.

  3         Based on the evidentiary record here, the court determines that Ball "justifiably"

  4 relied on Huezo's representations to make the "investments" in, or loans to, Fremont would
  5 be used to fund secured loans to the Las Vegas and Los Angeles deal borrowers.

  6                   v.    Losses as a Proximate Result

  7         "A creditor seeking a § 523(a)(2)(A) nondischargeability determination must

  8 demonstrate a causal nexus between the fraud and the debt—i.e., that the debtor's fraud

  9 was a proximate cause of the loss to the creditor." 4 March, Ahart and Shapiro, California

 10 Practice Guide: Bankruptcy, ¶ 22:490 at 22-76 (citing Field v. Mans, 516 U.S. at 64 (1995))
 11 (emphasis in original). As to the Las Vegas and Los Angeles deal "investments" in, or

 12 loans to, Fremont that Ball made, which totaled $404,750, the court determines that the

 13 preponderance of the evidence shows that Huezo's misrepresentations that Fremont's

 14 loans would be secured with specific loans to the Las Vegas and Los Angeles deal

 15 borrowers was a proximate cause of Ball's loss in not being able to recover these funds.

 16         In demonstrating that the preponderance of the evidence establishes a claim for

 17 relief to deny dischargeability of debt for fraudulent misrepresentation under 11 U.S.C.

 18 § 523(a)(2), Ball has also shown that the preponderance of the evidence establishes his

 19 state law claims for fraud or deceit. Ball has shown by a preponderance of the evidence

 20 that Huezo misled him with promises of using Ball's money through "investments" in, or

 21 loans to, Fremont to make secured loans to two specific borrowers, the Romano parties for

 22 the Las Vegas deal and the egg farm for the Los Angeles deal, secured with real or

 23 personal property collateral to induce Ball to make these "investments" or loans, and

 24 instead of doing what he promised, Huezo and Fremont did not use Ball's money to make

 25 secured loans to these borrowers, but used the money for loans to other Fremont
 26 borrowers who were not known to Ball or authorized by him. As admitted by Huezo in his

 27 trial testimony, the evidence demonstrates that Fremont did not fund the specific loans that

 28 were identified by Huezo in the Las Vegas and Los Angeles deals. Thus, Ball's money was

                                             -90-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                            Main Document Page 91 of 102


  1 not used for the purposes of making the specific secured loans in the reports as Huezo

  2 promised, but diverted for other purposes, loans to other Fremont borrowers, exposing Ball

  3 to greater risk of loss than he would have agreed to, and resulting in losses to him when

  4 these borrowers did not repay the loans made to them, and Fremont's investors could not
  5 rely upon the real or personal property collateral to recover some, if not all, of the value of

  6 their losses from Fremont's borrowers.

  7         Although the court observes that Ball received at least $416,835.50 in distributions

  8 from Fremont, and offsets and distributions from Fremont's bankruptcy estate, there is a

  9 question regarding how to credit that amount against the four separate debts Huezo owes

 10 to Ball stemming from the four separate investments Ball made to Fremont. Because the
 11 answer to that question depends in part on the nondischargeability analysis with respect to

 12 Ball's third and fourth investments in Fremont, before the court considers this question, the

 13 court will analyze the remainder of Ball's nondischargeability claims against Huezo, then

 14 address the question at the end in the section titled "Payment Allocation Analysis."

 15                    b. 11 U.S.C. § 523(a)(6)

 16         As for Ball's investments based on the November and January Report, the court

 17 determines that Huezo's actions as to Las Vegas and Los Angeles deal investments were

 18 wrongful, consisting of Huezo's oral and written representations that Ball's investments

 19 would fund specific loans secured by real property, as set forth in Huezo's verbal and

 20 written representations that Ball's money would be invested in secured loans with "tons of

 21 collateral" made to specific borrowers, the Romano parties for the Las Vegas deal, and the

 22 egg farm for the Los Angeles deal. The injury from these false representations by Huezo

 23 was "willful" "when the evidence shows that either Huezo had a subjective motive to inflict

 24 injury or that he believed that injury was substantially certain to occur as a result of his

 25 conduct. Huezo knew that Ball was making investments for secured loans for specific
 26 borrowers in order to make sure that his investment funds were adequately protected

 27 because Huezo was soliciting Ball to make investments, or loans, as reflected on the

 28 investor activity reports, and Ball was relying on such reports to make his investments, or

                                              -91-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                            Main Document Page 92 of 102


  1 loans. Despite this knowledge that Ball was investing in secured loans for specific

  2 borrowers, when the specific loans that Ball had authorized had been paid off, Huezo used

  3 Ball's money for Fremont to make new loans to other borrowers without Ball's knowledge or

  4 consent, exposing Ball to risks that he had known about or consented to.
  5         Huezo, as a real estate professional with extensive experience with commercial

  6 lending, would have known that a secured loan would be less likely to injure Ball than an

  7 unsecured loan, and thus, that is why Ball conditioned his investments in Fremont on it

  8 making secured loans with his money with collateral equity adequately protecting his funds.

  9 Huezo disregarded Ball's conditions and chose to expend Ball's money for other uses, that

 10 is, making loans to different borrowers not disclosed to Ball, which conduct rises to the level
 11 of a "subjective motive to inflict injury" on Ball or that Huezo had a "substantial certainty"

 12 that Ball would be injured by diverting Ball's money to making riskier, unsecured loans to

 13 borrowers who did not pay the loans back and had no collateral for Fremont to recover

 14 Ball's money. Moreover, the injury caused by Huezo was "malicious" if it involved (1) a

 15 wrongful act, (2) done intentionally, (3) which necessarily caused injury, and (4) was done

 16 without just cause or excuse. The injury was malicious because it involved a wrongful act

 17 by Huezo in making false representations to Ball, which was done intentionally as

 18 previously discussed, which necessarily caused injury because Huezo put Ball's money into

 19 new, risker unsecured loans contrary to his representations to Ball that the loans would be

 20 secured and to specifically identified borrowers, the Las Vegas and Los Angeles deal

 21 borrowers, and without just cause or excuse since Huezo took the money used Ball's

 22 money into making new loans without Ball's knowledge or consent.

 23         For the foregoing reasons, Ball has shown by a preponderance of the evidence that

 24 the injury to him caused by Huezo with respect to Ball's investments for the Las Vegas and

 25 Los Angeles deals was both "willful" and "malicious" under 11 U.S.C. § 523(a)(6).
 26         E. Payment Allocation Analysis

 27         As noted above, if Ball did not receive at least $714,750 back in satisfaction of the

 28 debts owed by Fremont to Ball from the November, January, and March "investments" or

                                              -92-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                            Main Document Page 93 of 102


  1 loans, the court determines that Huezo's representations that Ball's November and January

  2 "investments" or loans would fund specific secured loans and that the March "investment"

  3 or loan would fund the Las Vegas and Los Angeles deals were a proximate cause of Ball's

  4 losses, thus giving rise to a nondischargeable claim under 11 U.S.C. § 523(a)(2)(A) as to
  5 the November, January, and March investments or loans.

  6         Ball made four loans to Fremont, the first of which was made on November 29, 2007

  7 and the last of which was made on March 26, 2008. Fremont made payments totaling at

  8 least $282,624.27 to Ball during the period of January 3, 2008 to July 26, 2010. Both

  9 Huezo and Ball testified that these amounts were paid by Fremont to Ball. Compare

 10 Plaintiff's Trial Exhibits P-30, P-31, P-32, P-33, P-34, P-35 and P-49 and Ball Declaration at
 11 5-12 ¶ 15, 22, 25, 29, 33 and 36, with Huezo Declaration at 43-47, ¶¶ 123-147.

 12 Nonetheless, because of the timing of the payments from Fremont to Ball, the first of which

 13 was made on January 3, 2008, which is between the time of Ball's November and January

 14 "investments" in, or loans to, Fremont, and the last payment from Fremont to Ball, which

 15 was made on July 26, 2010, which is after Ball's fourth and final loan to Fremont, the court

 16 must necessarily decide how to allocate the payouts in satisfaction of Huezo's debts to Ball.

 17         As a preliminary matter, when allocating such payouts, the court must determine

 18 whether to apply federal or state law. "Federal law governs the dischargeability of debts.

 19 However, the validity of a creditor's claim is determined by rules of state law." In re

 20 Roussos, 251 B.R. 86, 91 (9th Cir. BAP 2000) (citing In re Berr, 172 B.R. 299, 304 (9th Cir.

 21 BAP 1994) and Grogan v. Garner, 498 U.S. at 283); see also Travelers Casualty & Surety

 22 Co. v. Pacific Gas & Electric Co., 549 U.S. 443, 450-451 (2007) (quoting Vanston

 23 Bondholders Protective Comm. v. Green, 329 U.S. 156 161 (1946) ("What claims of

 24 creditors are valid and subsisting obligations against the bankruptcy at the time a petition in

 25 bankruptcy is filed is a question which, in the absence of overruling federal law, is to be
 26 determined by reference to state law.")). Here, because the allocation of the payments to

 27 Ball necessarily determines whether Ball's claims subsist against Huezo, in determining the

 28 proper payment allocation, the court applies state law.

                                             -93-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK     Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39             Desc
                           Main Document Page 94 of 102


  1        Under California Civil Code § 1479:

  2               Where a debtor, under several obligations to another, does an act,
                  by way of performance, in whole or in part, which is equally
  3               applicable to two or more of such obligations, such performance
                  must be applied as follows:
  4
                  One—If, at the time of performance, the intention or desire of the
  5               debtor that such performance should be applied to the extinction of
                  any particular obligation, be manifested to the creditor, it must be so
  6               applied.
  7               Two—If no such application be then made, the creditor, within a
                  reasonable time after such performance, may apply it toward the
  8               extinction of any obligation, performance of which was due to him
                  from the debtor at the time of such performance, except that if similar
  9               obligations were due to him both individually and as a trustee, he
                  must, unless otherwise directed by the debtor, apply the
 10               performance to the extinction of all such obligations in equal
                  proportion; and an application once made by the creditor cannot be
 11               rescinded without the consent of [the] debtor.
 12               Three—If neither party makes such application within the time
                  prescribed herein, the performance must be applied to the extinction
 13               of obligations in the following order; and, if there be more than one
                  obligation of a particular class, to the extinction of all in that class,
 14               ratably:
 15               1. Of interest due at the time of the performance.
 16               2. Of principal due at that time.
 17               3. Of the obligation earliest in date of maturity.
 18               4. Of an obligation not secured by a lien or collateral undertaking.
 19               5. Of an obligation secured by a lien or collateral undertaking.
 20        From and after January 2008, Fremont made sixteen payments to Ball totaling

 21 $282,624.27. Based on California Civil Code § 1479, the court allocates those payments

 22 amongst the debts owed from Huezo to Ball for the November, January, February and

 23 March Notes as follows:

 24

 25                                                                    Allocation to
          Payment     Amount       Allocation to      Allocation to                    Allocation to
                                                                         February
 26         Date       Paid       November Note       January Note                     March Note
                                                                           Note
 27
             1/3/08     $3,000              $3,000                $0              $0             $0
 28

                                            -94-
                                 AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39                Desc
                            Main Document Page 95 of 102

         Ruling: The court determines that the payment should be applied to the November
  1      Investment because the payment was made before Ball made any other investments in
         Fremont.
  2
             2/1/08     $3,875              $3,000            $875               $0                    $0
  3
         Ruling: The court determines that $3,000 should be applied to the November Note and $875
  4      should be applied to the January Note because Huezo made that application by earmarking
         such on the check. Plaintiff's Trial Exhibit P-28.
  5          3/1/08      $5,500                $3,000         $875           $1,625             $0

  6      Ruling: The court determines that $3,000 should be applied to the November Note, $875
         should be applied to the January Note, and $1,625 should be applied to the February Note
  7      because Huezo made that application by earmarking such on the check. Plaintiff's Trial
         Exhibit P-29. Although the check does not state how much should be applied to each note,
  8      the court determines that the following amounts are appropriate because they are consistent
         with both the previous allocations and the payments called for in the respective notes.
  9

 10         4/16/08      $9,625               $3,208            $3,208           $3,208                $0

 11      Ruling: The court determines that $3,208 should be applied to the November, January, and
         February notes because Huezo made that application by earmarking the check: "Final Pymt
 12      [sic] for Notes prior to 3/20/08 for 2008." Plaintiff's Trial Exhibit P-30. The court determines
         that there is insufficient evidence regarding whether any specific application of value was
 13      made for each of the three notes and therefore, under California Civil Code § 1479, the court
         applies the $9,625 ratably to the November, January, and February notes.
 14
             5/1/08      $9,966           $2,491.50          $2,491.50        $2,491.50        $2,491.50
 15
         Ruling: The check states "460k x 5% x2", which does not correspond to any of the
 16      investment amounts (the November, January and February notes total $440,000, not
         $460,000). Plaintiff's Trial Exhibit P-31. Further, no other evidence was presented to the
 17      court regarding whether any application was made by Huezo or Ball. The court observes that
         the March Note stated that its payments would commence on March 1, 2008, which is the
 18      same date that this payment was made. Accordingly, the court determines that there is
         insufficient evidence regarding whether any application was made and therefore, under
 19      California Civil Code § 1479, the court applies the $9,966 ratably to all four notes, that is,
         $2,491.50 to each of the four notes.
 20
             6/2/08      $9,966           $2,491.50          $2,491.50        $2,491.50        $2,491.50
 21
         Ruling: The check states "460k x2 extra", which does not correspond to any of the
 22      investment amounts (the November, January and February notes total $440,000, not
         $460,000). Plaintiff's Trial Exhibit P-32. Further, no other evidence was presented to the
 23      court regarding how the payments should be allocated. Accordingly, the court determines
         that there is insufficient evidence regarding whether any application was made and therefore,
 24      under California Civil Code § 1479, the court applies the $9,966 ratably, that is, $2,491.50 to
         each of the four notes.
 25
             7/1/08      $9,966           $2,491.50          $2,491.50        $2,491.50        $2,491.50
 26
         Ruling: The court determines that because no admissible evidence was submitted regarding
 27      whether any application was made, under California Civil Code § 1479, the court applies the
         $9,966 ratably, that is, $2,491.50 to each of the four notes.
 28

                                              -95-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39                   Desc
                            Main Document Page 96 of 102

            8/15/08    $100,000               $25,000            $25,000           $25,000           $25,000
  1

  2      Ruling: The court determines that because no admissible evidence was submitted regarding
         whether any application was made, under California Civil Code 1479, the court applies the
  3      $100,000 ratably, that is, $25,000 to each of the four notes.
             2/1/09 $40,726.27           $10,181.57         $10,181.57   $10,181.57       $10,181.57
  4
  5      Ruling: The court determines that because no admissible evidence was submitted regarding
         whether any application was made, under California Civil Code § 1479, the court applies the
  6      $40,726.27 ratably, that is, $10,181.57 to each of the four notes.
           2/17/09     $20,000                $5,000            $5,000       $5,000            $5,000
  7

  8      Ruling: The court determines that because no admissible evidence was submitted regarding
         whether any application was made, under California Civil Code § 1479, the court applies the
  9      $20,000 ratably, that is, $5,000 to each of the four notes.
             6/1/09    $10,000                $2,500             $2,500      $2,500            $2,500
 10
         Ruling: The court determines that because no admissible evidence was submitted regarding
 11      whether any application was made, under California Civil Code § 1479, the court applies the
         $10,000 ratably, that is, $2,500 to each of the four notes.
 12
           7/31/09     $10,000                $2,500             $2,500      $2,500            $2,500
 13

 14      Ruling: The court determines that because no admissible evidence was submitted regarding
         whether any application was made, under California Civil Code § 1479, the court applies the
 15      $10,000 ratably , that is, $2,500 to each of the four notes.
            6/15/10       $5,000              $1,250             $1,250             $1,250          $1,250
 16      Ruling: Because the check states "1st payment in 2010", which does not clarify whether any
         application was made, and because no other admissible evidence was submitted regarding
 17      whether any application was made, under California Civil Code § 1479, the court applies the
         $5,000 ratably, that is, $1,250 to each of the four notes. Plaintiff's Trial Exhibit P-33.
 18
            7/14/10     $15,000               $3,750             $3,750             $3,750          $3,750
 19
         Ruling: The court determines that because no admissible evidence was submitted regarding
 20      whether any application was made, under California Civil Code § 1479, the court applies the
         $15,000 ratably, that is, $3,750 to each of the four notes.
 21        7/20/10     $20,000                $5,000             $5,000      $5,000            $5,000

 22      Ruling: Because the check does not state any application and because no other admissible
         evidence was submitted regarding whether any application was made, under California Civil
 23      Code § 1479, the court applies the $20,000 ratably, that is, $5,000 to each of the four notes.
 24      Plaintiff's Trial Exhibit P-34.
            7/26/10        $10,000           $2,500            $2,500            $2,500           $2,500
 25
         Ruling: Because the check states "4th payment 3rd was Cashier CK #7/20", which does not
 26      clarify whether any application was made, and because no other admissible evidence was
         submitted regarding whether any application was made, under California Civil Code § 1479,
 27      the court applies the $10,000 ratably, that is, $2,500 to each of the four notes. Plaintiff's Trial
         Exhibit P-35.
 28      Total         $282,624           $77,364.40         $70,114.40        $69,989.40        $65,156.07
                                               -96-
                                    AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39            Desc
                            Main Document Page 97 of 102


  1
             Accordingly, under California Civil Code § 1479, as to the payments discussed
  2
      above, the court determines that Ball has received a total of $212,634.87 ($77,364.40 +
  3
      $70,114.40 + $65,156.07) in satisfaction of the debts Huezo owes to Ball from the
  4
      November, January and March "investments" or loans.
  5
             In addition to the payments discussed above, Fremont paid Manuel Duran $3,500
  6
      for construction work on Ball's property, Ball received at least $27,855.29 in insurance
  7
      adjuster fees, and Ball received $102,855.96 from Fremont's bankruptcy estate. ECF 196
  8
      and 200. Based thereupon, the court ordered that Plaintiff's damages be reduced by
  9
      $134,210.58 (it appears the court made an error in calculation and the proper amount is
 10
      $134,211.25). ECF 200. This necessarily presents the question to the court of how these
 11
      particular amounts should be applied to Ball's loans, pro-rata or otherwise.
 12
             Regarding the insurance adjuster fees, by stipulation and order, ECF 196 and 200,
 13
      the court reserved ruling on whether the insurance adjuster fees should offset Ball's
 14
      damages by an additional amount of $18,105.93. The court determines that Huezo has
 15
      failed to demonstrate that Ball received an extra $18,105.93 in insurance adjuster fees and
 16
      therefore, as to the insurance adjuster fees, the court limits the offset to Ball's damages by
 17
      $27,855.29. Further, regarding the $27,855.29 that Ball received in insurance adjuster fees
 18
      and the $3,500 that Fremont paid Manuel Duran for construction work on Ball's property, no
 19
      evidence was presented to the court regarding whether any application under California
 20
      Civil Code § 1479 was made. Therefore, the court determines that under California Civil
 21
      Code § 1479, both amounts should be allocated ratably; that is, $7,838.82 should be
 22
      applied to the November, January, February and March loans.
 23
             Regarding the $102,855.96 payment from Fremont's bankruptcy estate to Ball, the
 24
      court determines that because the payment is an involuntary payment and because Ball
 25
      has elected to apply the payment to the dischargeable portion of his debt, that is, to the
 26
      January investment (aka the February Note), Supplemental Brief On Payment Allocation
 27
      Issue, ECF 209 at 5, the payment should be applied to that debt. Under In re Gerwer, 253
 28

                                              -97-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39           Desc
                            Main Document Page 98 of 102


  1 B.R. 66 (9th Cir. BAP 2000), a bankruptcy distribution by a Chapter 7 trustee to a creditor is

  2 an involuntary payment. 253 B.R. at 70-71. Accordingly, under California Civil Code

  3 § 1479, neither the debtor nor the trustee may direct the allocation of that payment;

  4 therefore, Ball can. See also In re Stanmock, Inc., 103 B.R. 228, 234 (9th Cir. BAP 1989)
  5 ("[T]he majority of courts have found that payment in the context of a judicial proceeding,

  6 including bankruptcy, should be treated as involuntary."). Based thereupon, the court

  7 determines that the $102,855.96 payment from Fremont's bankruptcy estate to Ball is

  8 allocated to the dischargeable portion of Ball's debt and not to either the November,

  9 January or March "investments" or loans.

 10         F. Ball is Owed Interest under the California Prejudgment Rate, Not the
 11             Interest Rate Set Forth in the Promissory Notes and the Investor Activity

 12             Reports

 13         In amending its original Memorandum Decision, one of the court's objectives was to

 14 correct the standard set forth on the prejudgment interest rate to which Ball is entitled.

 15 Because Ball's claims are based on Huezo's fraudulent misrepresentations that Ball's

 16 investments would be used to fund specific secured loans and, thus, sound in tort and not

 17 in contract, in determining whether Ball is owed interest on any of his loans to Fremont, the

 18 court does not apply the 15% interest rate set forth in the investor activity reports and the

 19 promissory notes.

 20         Parties may be entitled to prejudgment interest as “an element of complete

 21 compensation.” West Virginia v. United States, 479 U.S. 305, 310 (1987). “Prejudgment

 22 interest is awarded to compensate a party for the lost opportunity to use his or her money

 23 between the time a claim accrues and the time of judgment.” 3 Jones, Rosen, Wegner and

 24 Jones, Rutter Group Practice Guide: Federal Civil Trials and Evidence, ¶ 19:511 at 19-163

 25 (2019). Here, because the underlying tort liability of Huezo is a matter of state law, the
 26 court applies the state law governing an award of prejudgment interest since this is akin to

 27 a diversity jurisdiction case where the substantive claims are decided under state law. 3

 28 Jones, Rosen, Wegner and Jones, Rutter Group Practice Guide: Federal Civil Trials and

                                             -98-
                                  AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK       Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39              Desc
                             Main Document Page 99 of 102


  1 Evidence, ¶ 19:513 at 19-166, citing inter alia, Bangert Brothers Construction Co., Inc. v.

  2 Kiewit Western Co., 310 F.3d 1278, 1297 (10th Cir. 2002) and AIG Baker Sterling Heights,

  3 LLC v. American Multi-Cinema, Inc., 508 F.3d 995, 1002 (11th Cir. 2007); see also, In re

  4 Slatkin, 525 F.3d 805, 820 (9th Cir. 2008) (upholding bankruptcy court’s award of
  5 prejudgment interest in determining substantive California law claims). Federal law

  6 governs “when affirmative federal interests are at stake that warrant application of federal

  7 law.” Id., citing and quoting, AIG Baker Sterling Heights, LLC v. American Multi-Cinema,

  8 Inc., 508 F.3d at 1001-1002. The court determines that it should apply state law on

  9 prejudgment interest because the underlying substantive claims determining Huezo’s

 10 liability for a debt owed to Ball is California tort law.
 11          Under California Civil Code § 3287(a), "A person who is entitled to recover damages

 12 certain, or capable of being made certain by calculation, and the right to recover which is

 13 vested in the person upon a particular day, is entitled also to recover interest thereon from

 14 that day, except when the debtor is prevented by law, or by the act of the creditor from

 15 paying the debt." Further, under California Civil Code § 3287(a), prejudgment interest may

 16 be awarded in tort actions. See, e.g., Levy-Zentner Company v. Southern Pacific

 17 Transportation Company, 74 Cal.App.3d 762, 798 (1977). “In an action for breach of an

 18 obligation not arising from contract, and in every case of oppression, fraud, or malic,

 19 interest may be given, in the discretion of the jury.” California Civil Code § 3288; see also,

 20 Greater Westchester Homeowners Association v. City of Los Angeles, 26 Cal.3d 86, 102-

 21 103 (1979); 1 Ahart, Rutter Group California Practice Guide: Enforcing Judgments and

 22 Debts, ¶ 3.306 at 3-110 (2019). Although prejudgment interest is awardable under

 23 California Civil Code §3288 in the jury’s discretion, it is also awardable by the trial court

 24 after a bench trial when the case is not decided by a jury. 1 Ahart, Rutter Group California

 25 Practice Guide: Enforcing Judgments and Debts, ¶ 3.306a, citing inter alia, In re Slatkin,
 26 525 F.3d at 820 (applying California law). Moreover, "[w]here the right to prejudgment

 27 interest is not based on a contract ([i.e.,] interest is awarded on a tort or other

 28 noncontractual claim), the rate is 7% per annum from the date the claim arose unless a

                                               -99-
                                    AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK            Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39        Desc
                                 Main Document Page 100 of 102


  1 statute otherwise provides." 1 Ahart, Rutter Group California Practice Guide: Enforcing

  2 Judgments and Debts, ¶ 3:307.15 at 3-113 (emphasis in original) (citing California

  3 Constitution, Article XV § 1; Children's Hospital & Medical Center v. Bonta, 97 Cal.App.4th

  4 740, 775 (2002); and Michelson v. Hamada, 29 Cal.App.4th 1566, 1585 (1994)).
  5             Huezo could have computed the amount of damages based on the difference

  6 between what Ball invested and what Fremont owed Ball. Further, the right to recover was

  7 vested in Ball on the day that Fremont/Huezo used the money from Ball's loans to fund

  8 unsecured loans by Fremont to borrowers rather than the secured loans as Huezo

  9 promised Ball, or on the day that Huezo recycled Ball's money for purposes other than

 10 funding the specific loans listed in the activity reports. Accordingly, the court determines
 11 that for the debts of Huezo that are nondischargeable, pursuant to Article XV of the

 12 California Constitution § 1, Ball is entitled to prejudgment interest at 7 percent per annum

 13 commencing on the day that Fremont/Huezo used Ball's loan to fund unsecured loans by

 14 Fremont to borrowers rather than the secured loans as Huezo promised Ball. In this

 15 regard, despite the usurious nature of Ball's loans to Fremont, the court does not apply the

 16 general rule for usurious loans to allow recovery of principal plus interest at the legal rate

 17 from the date of maturity of the loan, but applies an estoppel against Huezo based on his

 18 fraudulent conduct to start the date of accrual of interest at the legal rate for prejudgment

 19 interest from the dates that the wrongful conduct occurred, the dates when Fremont made

 20 the unsecured loans to borrowers with Ball's money in disregard of Huezo's representations

 21 to Ball that only secured loans would be made to borrowers. Upon recomputation of

 22 prejudgment interest at the corrected rate, 7%, Ball may choose a later date, such as the

 23 dates of maturity of the November and January notes if he is unable to establish earlier

 24 dates.

 25             As set forth in the table below, the court's payment analysis8 leaves a surplus of
 26 payments on the principal of the January and February notes to be applied to the

 27 prejudgment interest payments that will be ordered by the court for the January and

 28   8
          See supra, Section III.E. at 92-98.
                                                     -100-
                                          AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK        Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39                     Desc
                             Main Document Page 101 of 102


  1 February notes, or any other payments that will be ordered consistent with this decision.

  2

  3                             Amount         November            January        February
                                                                                                 March Note
                                 Paid            Note                Note           Note
  4
  5   Principal
                                               $240,000.00         $70,000.00     $130,000.00    $404,750.00

  6   Payments by Fremont
      (see supra at 92-94)
                               $282,624.00         (77,364.40)    (70,114.40)      (69,989.40)    (65,156.07)
  7
      Construction and
  8   Insurance Credit
                                $31,355.29          (7,838.82)      (7,838.82)      (7,838.82)      (7,838.82)
  9   Bankruptcy Estate
      Credit
                               $102,855.96                                       (102,855.96)
 10
 11
      SUBTOTAL
                               $416,835.25     $154,796.78          (7,953.22)     (50,684.18)   $331,755.11
 12

 13
                                               $154,796.78       prejudgment     prejudgment      $331,755.11
 14   OUTSTANDING
                                                         +         interest on     interest on               +
      BALANCE
                                              prejudgment         the January    the February    prejudgment
 15
                                                   interest              Note            Note         interest
 16

 17                                          IV.       CONCLUSION
 18         Based on the previous analysis and allocations, the court determines that the sum of
 19 the payments of $212,634.87, $7,838.82, $7,838.82, and $7,838.82 which equals

 20 $236,151.33, should be credited and applied to the debt of $714,750.00 that Huezo owes

 21 to Ball for the losses from the November, January and March investments or loans induced

 22 by his fraudulent misrepresentations. Therefore, the court determines that pursuant to 11

 23 U.S.C. §§ 523(a)(2)(A) and (a)(6), Huezo owes Ball a nondischargeable debt in the amount

 24 of the difference between $714,750.00 and $236,151.33, which is $478,598.67, plus

 25 prejudgment interest at the rate of 7 percent per annum under California Civil Code
 26 § 3287(a), and that judgment should be entered in favor of Ball on his claims under 11

 27 U.S.C. §§ 523(a)(2)(A) and (a)(6) as to the November, January and March investments

 28 (and not as to the investment relating to January 30, 2008 email).

                                              -101-
                                   AMENDED MEMORANDUM DECISION
Case 2:11-ap-02825-RK      Doc 271 Filed 09/30/19 Entered 09/30/19 14:27:39         Desc
                           Main Document Page 102 of 102


  1         Within 30 days of entry of this Amended Memorandum Decision, Counsel for Ball is

  2 ordered to lodge a proposed final judgment consistent with this Amended Memorandum

  3 Decision and file a declaration in support of Ball's computations of prejudgment interest.

  4         IT IS SO ORDERED.
  5                                              ###

  6

  7

  8

  9

 10
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24 Date: September 30, 2019

 25
 26

 27

 28

                                            -102-
                                 AMENDED MEMORANDUM DECISION
